EXHIBIT 10.1

 

DEBTOR-IN-POSSESSION

LOAN AND SECURITY AGREEMENT

THIS DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT is made on February 14,
2006, by and among INTEGRATED ELECTRICAL SERVICES, INC., Debtor and
Debtor-In-Possession (individually and, in its capacity as the representative of
the other Borrowers pursuant to Section 3.4 hereof, “Parent”), a Delaware
corporation with its chief executive office and principal place of business at
1800 West Loop South, Suite 500, Houston, Texas 77027, and each of the
Subsidiaries of Parent, each a Debtor and Debtor-In-Possession, listed on
Annex I attached hereto and having the respective chief executive office and
principal place of business so listed on Annex I (Parent and such Subsidiaries
of Parent being herein referred to collectively as “Borrowers” and individually
as a “Borrower”), and each of the Subsidiaries of Parent , each a Debtor and
Debtor-In-Possession, listed on Annex II attached hereto and having the
respective chief executive office and principal place of business so listed on
Annex II (such Subsidiaries of Parent being herein referred to collectively as
“Guarantors” and individually as a “Guarantor”, and each Borrower and Guarantor
being herein referred to collectively as “Credit Parties” and individually as a
“Credit Party”), the various financial institutions listed on the signature
pages hereof and their respective successors and permitted assigns which become
“Lenders” as provided herein; and BANK OF AMERICA, N.A., a national banking
association with an office at 901 Main Street, 22nd Floor, Mail
Code:  TX1-492-22-13, Dallas, Texas 75202, in its capacity as collateral and
administrative agent for the Lenders pursuant to Section 12 hereof (together
with its successors in such capacity, “Agent”). Capitalized terms used in this
Agreement have the meanings assigned to them in Appendix A, General Definitions.

R e c i t a l s:

WHEREAS, Credit Parties, Bank and Agent are parties to a certain Loan and
Security Agreement, dated as of August 1, 2005, (as amended from time to time,
the “Pre-Petition Loan Agreement”), pursuant to which, among other things, Bank
has issued letters of credit (the “Pre-Petition Liabilities”). As security for
the payment and performance of Borrowers’ obligations under or in connection
with the Pre-Petition Loan Agreement and the Pre-Petition Liabilities, the
Credit Parties granted to Agent, for the benefit of Bank and any other lenders
thereunder, Liens against certain property of the Credit Parties (such Liens
against such property of the Credit Parties referred to as the “Pre-Petition
Liens”); and

WHEREAS, on February 14, 2006, (the “Petition Date”) Credit Parties commenced
Chapter 11 cases (as jointly administered, collectively, the “Chapter 11 Case”)
by filing voluntary petitions (the “Petitions”) for relief under the Bankruptcy
Code as hereinafter defined, in the United States Bankruptcy Court for the
Northern District of Texas (the “Court”); and

 

WHEREAS, Credit Parties continue to operate as debtors-in possession pursuant to
Sections 1107 and 1108 of the Bankruptcy Code; and

 

WHEREAS, Credit Parties have requested that Agent and Lenders enter into certain
financing arrangements with Credit Parties pursuant to Sections 364(c)(1),
(c)(2), (c)(3) and (d) of the Bankruptcy Code for such purposes as are
hereinafter described in this Agreement; and

 

WHEREAS, Borrowers have been unable to obtain debtor-in-possession financing on
an unsecured basis or on terms as favorable or more favorable than the terms
provided herein, and an immediate need exists for Borrowers to obtain funds to
continue in the operation of its business; and

 

1

 


--------------------------------------------------------------------------------



 

 

WHEREAS, to provide security for, and to assure the repayment of the Obligations
(as hereinafter defined), Credit Parties have agreed to provide to Agent, on
behalf of Lenders, inter alia, security interests in such of their property and
interests as is set forth herein on the terms and conditions set forth herein
and in accordance with Sections 364(c)(1), (c)(2), (c)(3) and (d) of the
Bankruptcy Code; and

 

WHEREAS, Agent and Lenders are willing to make such loans and provide such
financial accommodations to Borrowers, subject to the terms and conditions of
this Agreement and subject to the terms and conditions set forth in the DIP
Orders approving the proposed financing; and

 

NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the parties hereto hereby agree as follows:

SECTION 1.

CREDIT FACILITIES

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other DIP Loan Documents, Lenders
severally agree to the extent and in the manner hereinafter set forth to make
their respective Pro Rata shares of the Commitments available to Borrowers,
in an aggregate amount up to $80,000,000, as follows:

1.1.

Commitment.

1.1.1.    Revolver Loans. Each Lender agrees, severally and not jointly with the
other Lenders, upon the terms and subject to the conditions set forth herein, to
make Revolver Loans to Borrowers on any Business Day during the period from the
date hereof through the Business Day before the last day of the Original Term,
not to exceed in aggregate principal amount outstanding at any time such
Lender’s Commitment at such time, which Revolver Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement; provided,
however, that Lenders shall have no obligation to Borrowers whatsoever to make
any Revolver Loan on or after the Commitment Termination Date or if at the time
of the proposed funding thereof the aggregate principal amount of all of the
Revolver Loans and Pending Revolver Loans then outstanding exceeds, or would
exceed after the funding of such Revolver Loan, the Borrowing Base. Each
Borrowing of Revolver Loans shall be funded by Lenders on a Pro Rata basis in
accordance with their respective Commitments (except for Bank with respect to
Settlement Loans). The Revolver Loans shall bear interest as set forth in
Section 2.1 hereof. Each Revolver Loan shall, at the option of Borrowers, be
made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of Base Rate Loans
or LIBOR Loans. The Revolver Loans made by each Lender and interest accruing
thereon shall be evidenced by the records of Agent and such Lender. All
outstanding principal amounts of and accrued interest on the Revolver Loans
shall be due and payable as set forth in Section 4.2 hereof.

1.1.2.    Out-of-Formula Loans. If the unpaid balance of Revolver Loans
outstanding at any time should exceed the Borrowing Base at such time (an
“Out-of-Formula Condition”), such Revolver Loans shall nevertheless constitute
Obligations that are secured by the Collateral and entitled to all of the
benefits of the DIP Loan Documents. In the event that Lenders are willing to, in
their sole and absolute discretion, make Out-of-Formula Loans, such
Out-of-Formula Loans shall be payable on demand and shall bear interest as
provided in this Agreement for Revolver Loans generally.

1.1.3.    Use of Proceeds. The proceeds of the Revolver Loans shall be used by
Borrowers solely for one or more of the following purposes: (i) to pay the fees
and transaction expenses associated with the closing of the transactions
described herein; (ii) to pay any of the Obligations; and (iii)

 

2

 


--------------------------------------------------------------------------------



 

to make expenditures for other lawful corporate purposes of Borrowers (including
priority claims, Pre-Petition trade payables and other general unsecured claims)
to the extent such expenditures are not prohibited by this Agreement or
Applicable Law and are consistent with, and in the categories specifically
provided for in, the Budget. In no event may any Revolver Loan proceeds be used
by any Borrower to purchase or to carry, or to reduce, retire or refinance any
Debt incurred to purchase or carry, any Margin Stock or for any related purpose
that violates the provisions of Regulations T, U or X of the Board of Governors.

1.2.

Letter of Credit Facility.

1.2.1.    Agreement to Issue or Cause To Issue. Subject to the terms and
conditions of this Agreement, the Agent agrees (i) to cause the Letter of Credit
Issuer to issue for the account of any one or more Borrowers one or more standby
letters of credit (“Letter of Credit”) and/or (ii) to provide credit support or
other enhancement to a Letter of Credit Issuer acceptable to Agent, which issues
a Letter of Credit for the account of any Borrower (any such credit support or
enhancement being herein referred to as a “Credit Support”) from time to time
during the term of this Agreement. The Agent and Credit Parties agree that any
Letters of Credit issued under the Pre-Petition Loan Agreement and outstanding
on the Petition Date are hereby deemed to have been issued and outstanding under
this Agreement as of the Closing Date.

1.2.2.    Amounts; Outside Expiration Date. The Agent shall not have any
obligation to issue or cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit at any time if: (i) the maximum face
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum face amount of the requested
Letter of Credit and all commissions, fees, and charges due from the Borrowers
in connection with the opening thereof would exceed Availability at such time;
or (iii) such Letter of Credit has an expiration date more than 12 months from
the date of issuance of such standby Letters of Credit. With respect to any
Letter of Credit which contains any “evergreen” or automatic renewal provision,
each Lender shall be deemed to have consented to any such extension or renewal
unless any such Lender shall have provided to the Agent, written notice that it
declines to consent to any such extension or renewal at least thirty (30) days
prior to the date on which the Letter of Credit Issuer is entitled to decline to
extend or renew the Letter of Credit. If all of the requirements of this Section
1.2 are met and no Default or Event of Default has occurred and is continuing,
no Lender shall decline to consent to any such extension or renewal.

1.2.3.    Other Conditions. In addition to conditions precedent contained in
Article 10, the obligation of the Agent to issue or to cause to be issued any
Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Agent:

(i)         The Borrower shall have delivered to the Letter of Credit Issuer, at
such times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and reasonably satisfactory to the Agent for the issuance of the Letter of
Credit and such other documents as may be required pursuant to the terms
thereof, and the form and terms of the proposed Letter of Credit shall be
reasonably satisfactory to the Agent and the Letter of Credit Issuer and its
purpose shall comply with Section 1.1.3; and

(ii)         As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request

 

3

 


--------------------------------------------------------------------------------



 

or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks generally shall prohibit, or
request that the proposed Letter of Credit Issuer refrain from, the issuance of
letters of credit generally or the issuance of such Letters of Credit.

In the event of any direct conflict between any document delivered pursuant to
Section 1.2.3(i) and this Agreement, the terms hereof shall control.

 

1.2.4.

Issuance of Letters of Credit.

(i)         Request for Issuance. Borrower must notify the Agent of a requested
Letter of Credit at least three (3) Business Days prior to the proposed issuance
date. Such notice shall be irrevocable and must specify the original face amount
of the Letter of Credit requested, the Business Day of issuance of such
requested Letter of Credit, whether such Letter of Credit may be drawn in a
single or in partial draws, the Business Day on which the requested Letter of
Credit is to expire, the purpose for which such Letter of Credit is to be
issued, and the beneficiary of the requested Letter of Credit. The Borrower
shall attach to such notice the proposed form of the Letter of Credit.

(ii)         Responsibilities of the Agent; Issuance. As of the Business Day
immediately preceding the requested issuance date of the Letter of Credit, the
Agent shall determine the amount of the applicable Unused Letter of Credit
Subfacility and Availability. If (a) the face amount of the requested Letter of
Credit is less than the Unused Letter of Credit Subfacility and (b) the amount
of such requested Letter of Credit and all commissions, fees, and charges due
from the Borrower in connection with the opening thereof would not exceed
Availability, the Agent shall cause the Letter of Credit Issuer to issue the
requested Letter of Credit on the requested issuance date so long as the other
conditions hereof are met.

(iii)        No Extensions or Amendment. The Agent shall not be obligated to
cause the Letter of Credit Issuer to extend or amend any Letter of Credit issued
pursuant hereto unless the requirements of this Section 1.2 are met as though a
new Letter of Credit were being requested and issued.

1.2.5.    Payments Pursuant to Letters of Credit. Each Borrower agrees to
reimburse immediately the Letter of Credit Issuer for any draw under any Letter
of Credit and the Agent for the account of the Lenders upon any payment pursuant
to any Credit Support, and to pay the Letter of Credit Issuer the amount of all
other charges and fees payable to the Letter of Credit Issuer in connection with
any Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which any Borrower may have at any time against the
Letter of Credit Issuer or any other Person. Each drawing under any Letter of
Credit shall constitute a request by Borrowers to the Agent for a Borrowing of a
Base Rate Revolving Loan in the amount of such drawing. The funding date with
respect to such Borrowing shall be the date of such drawing.

1.2.6.

Indemnification; Exoneration; Power of Attorney.

(i)         Indemnification. In addition to amounts payable as elsewhere
provided in this Section 1.2, each Borrower agrees to protect, indemnify, pay
and save the Lenders and the Agent harmless from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees) which any Lender or the Agent (other than a Lender
in its capacity as Letter of Credit Issuer) may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit or the
provision of any

 

4

 


--------------------------------------------------------------------------------



 

Credit Support or enhancement in connection therewith. The Borrowers’
obligations under this Section shall survive payment of all other Obligations.

(ii)         Assumption of Risk by the Borrower. As among the Borrowers, the
Lenders, and the Agent, each Borrower assumes all risks of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, except to the extent caused by their willful misconduct or gross
negligence, the Lenders and the Agent shall not be responsible for: (a) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any of the Letters of
Credit, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (b) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (c) the failure of the beneficiary of any Letter of Credit to comply
duly with conditions required in order to draw upon such Letter of Credit;
(d) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (e) errors in interpretation of technical terms; (f) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (g) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; (h) any consequences arising from causes
beyond the control of the Lenders or the Agent, including any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Authority or (i) the Letter of Credit Issuer’s honor of a draw for
which the draw or any certificate fails to comply in any respect with the terms
of the Letter of Credit. None of the foregoing shall affect, impair or prevent
the vesting of any rights or powers of the Agent or any Lender under this
Section 1.2.6.

(iii)        Exoneration. Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding any Lender in its capacity as a
Letter of Credit Issuer) shall result in any liability of Agent or any Lender to
any Borrower, or relieve any Borrower of any of its obligations hereunder to any
such Person.

(iv)        Rights Against Letter of Credit Issuer. Nothing contained in this
Agreement is intended to limit the Borrower’s rights, if any, with respect to
the Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between the Borrower and the
Letter of Credit Issuer or under Applicable Law.

(v)        Account Party. Each Borrower hereby authorizes and directs any Letter
of Credit Issuer to name the Borrower as the “Account Party” therein and to
deliver to the Agent all instruments, documents and other writings and property
received by the Letter of Credit Issuer pursuant to the Letter of Credit, and to
accept and rely upon the Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.

1.2.7.    Cash Collateral Account. If any LC Outstandings, whether or not then
due or payable, shall for any reason be outstanding (i) at any time when an
Event of Default has occurred and is continuing, (ii) on any date that
Availability is less than zero, or (iii) on or at any time after the Commitment
Termination Date, then Borrowers shall, on Bank's or Agent's request, forthwith
deposit with Agent, in cash, an amount equal to 105% of the aggregate amount of
LC Outstandings. If Borrowers fail to make such deposit on the first Business
Day following Agent's or Bank’s demand therefor, Lenders

 

5

 


--------------------------------------------------------------------------------



 

may (and shall upon direction of the Required Lenders) advance such amount as
Revolver Loans (whether or not an Out-of-Formula Condition is created thereby).
Such cash (together with any interest accrued thereon) shall be held by Agent in
the Cash Collateral Account and may be invested, in Agent's discretion, in Cash
Equivalents. Each Borrower hereby pledges to Agent and grants to Agent a
security interest in, for the benefit of Agent in such capacity and for the Pro
Rata benefit of Lenders, all Cash Collateral held in the Cash Collateral Account
from time to time and all proceeds thereof, as security for the payment of all
Obligations, whether or not then due or payable. From time to time after cash is
deposited in the Cash Collateral Account, Agent may apply Cash Collateral then
held in the Cash Collateral Account to the payment of any amounts, in such order
as Agent may elect, as shall be or shall become due and payable by Borrowers to
Agent or any Lender with respect to the LC Outstandings that may be then
outstanding. Neither any Borrower nor any other Person claiming by, through or
under or on behalf of any Borrower shall have any right to withdraw any of the
Cash Collateral held in the Cash Collateral Account, including any accrued
interest, provided that (i) upon termination or expiration of all Letters of
Credit and the payment and satisfaction of all of the LC Outstandings, any Cash
Collateral remaining in the Cash Collateral Account shall be returned to
Borrowers unless an Event of Default then exists (in which event Agent may apply
such Cash Collateral to the payment of any other Obligations outstanding, with
any surplus to be turned over to Borrowers) or (ii) if no Event of Default then
exists, Borrower has the Availability required by this Agreement after giving
effect thereto and such is in compliance with Section 2.2.3, then Borrower may
withdraw such Cash Collateral.

1.2.8.

Letters of Credit; Intra-Lender Issues.

(i)         Notice of Letter of Credit Balance. On each Settlement Date the
Agent shall notify each Lender of the issuance of all Letters of Credit since
the prior Settlement Date.

(ii)

Participations in Letters of Credit.

(a)        Purchase of Participations. Immediately upon issuance of any Letter
of Credit in accordance with Section 1.2.4, each Lender (sometimes referred to
herein as a “Participating Lender”) shall be deemed to have irrevocably and
unconditionally purchased and received without recourse or warranty, an
undivided interest and participation equal to such Lender’s Pro Rata share of
the face amount of such Letter of Credit or the Credit Support provided through
the Agent to the Letter of Credit Issuer, if not the Bank, in connection with
the issuance of such Letter of Credit (including all obligations of the
Borrowers with respect thereto, and any security therefor or guaranty pertaining
thereto).

(b)        Sharing of Reimbursement Obligation Payments. Whenever the Agent
receives a payment from the Borrowers on account of reimbursement obligations in
respect of a Letter of Credit or Credit Support as to which the Agent has
previously received for the account of the Letter of Credit Issuer thereof
payment from a Lender, the Agent shall promptly pay to such Lender such Lender’s
Pro Rata share of such payment from the Borrowers. Each such payment shall be
made by the Agent on the next Settlement Date.

(c)        Documentation. Upon the request of any Lender, the Agent shall
furnish to such Lender copies of any Letter of Credit, Credit Support for any
Letter of Credit, reimbursement agreements executed in connection therewith,
applications for any Letter of Credit, and such other documentation as may
reasonably be requested by such Lender.

 

6

 


--------------------------------------------------------------------------------



 

 

(d)        Obligations Irrevocable. The obligations of each Lender to make
payments to the Agent with respect to any Letter of Credit or with respect to
their participation therein or with respect to any Credit Support for any Letter
of Credit or with respect to the Revolver Loans made as a result of a drawing
under a Letter of Credit and the obligations of the Borrower for whose account
the Letter of Credit or Credit Support was issued to make payments to the Agent,
for the account of the Lenders, shall be irrevocable and shall not be subject to
any qualification or exception whatsoever, including any of the following
circumstances:

(1)        any lack of validity or enforceability of this Agreement or any of
the Pre-Petition Loan Documents or other DIP Loan Documents;

(2)        the existence of any claim, setoff, defense or other right which any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between any Borrower or any
other Person and the beneficiary named in any Letter of Credit);

(3)        any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(4)        the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Pre-Petition Loan Documents or DIP
Loan Documents;

(5)

the occurrence of any Default or Event of Default; or

(6)        the failure of the Borrowers to satisfy the applicable conditions
precedent set forth in Article 10.

(iii)        Recovery or Avoidance of Payments; Refund of Payments In Error. In
the event any payment by or on behalf of the Borrower received by the Agent with
respect to any Letter of Credit or Credit Support provided for any Letter of
Credit and distributed by the Agent to the Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent in connection with any receivership, liquidation or bankruptcy
proceeding, the Lenders shall, upon demand by the Agent, pay to the Agent their
respective Pro Rata shares of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by the Agent upon the
amount required to be repaid by it. Unless the Agent receives notice from the
Borrowers prior to the date on which any payment is due to the Lenders that the
Borrowers will not make such payment in full as and when required, the Agent may
assume that the Borrowers have made such payment in full to the Agent on such
date in immediately available funds and the Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrowers have not made such payment in full to the Agent, each
Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Rate for each day
from the date such amount is distributed to such Lender until the date repaid.

 

7

 


--------------------------------------------------------------------------------



 

 

(iv)        Indemnification by Lenders. To the extent not reimbursed by the
Borrowers and without limiting the obligations of the Borrowers hereunder, the
Lenders agree to indemnify the Letter of Credit Issuer ratably in accordance
with their respective Pro Rata shares, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Letter of Credit
Issuer in any way relating to or arising out of any Letter of Credit or the
transactions contemplated thereby or any action taken or omitted by the Letter
of Credit Issuer under any Letter of Credit or any Loan Document in connection
therewith; provided that no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
Person to be indemnified. Without limitation of the foregoing, each Lender
agrees to reimburse the Letter of Credit Issuer promptly upon demand for its Pro
Rata share of any costs or expenses payable by the Borrowers to the Letter of
Credit Issuer, to the extent that the Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by the Borrowers. The agreement contained
in this Section shall survive payment in full of all other Obligations.

1.3.       Bank Products. The Borrowers may request and the Agent may, in its
sole and absolute discretion, arrange for the Borrowers to obtain from the Bank
or the Bank’s Affiliates Bank Products. If Bank Products are provided by an
Affiliate of the Bank, the Borrowers agree to indemnify and hold the Agent, the
Bank and the Lenders harmless from any and all costs and obligations now or
hereafter incurred by the Agent, the Bank or any of the Lenders which arise from
any indemnity given by the Agent to its Affiliates related to such Bank
Products; provided, however, nothing contained herein is intended to limit the
Borrowers’ rights, with respect to the Bank or its Affiliates, if any, which
arise as a result of the execution of documents by and between the Borrowers and
the Bank which relate to Bank Products. The agreement contained in this Section
shall survive termination of this Agreement. The Borrowers acknowledge and agree
that the obtaining of Bank Products from the Bank or the Bank’s Affiliates
(i) is in the sole and absolute discretion of the Bank or the Bank’s Affiliates,
and (ii) is subject to all rules and regulations of the Bank or the Bank’s
Affiliates.

1.4.       Administrative Priority. All Revolver Loans and other extensions of
credit made hereunder by Agent or Lenders to Borrowers shall constitute and be
deemed a cost and expense of administration in the Chapter 11 Case and shall at
all times be entitled to priority under Section 364(c)(1) of the Bankruptcy Code
ahead of all other unpaid (and paid, to the extent not specifically provided for
in the Budget) costs and expenses of administration of the kind specified in
Sections 503, 506, or 507 of the Bankruptcy Code, except for the Carve-Out and
any administrative expense status granted to a Surety under a Post-Petition
financing arrangement, provided such financing arrangement is acceptable to
Agent in the good faith exercise of its credit judgment and such priority
administrative expense claim is pari passu with the claim of Agent and Lenders
under the DIP Orders.

SECTION 2.

INTEREST, FEES AND CHARGES

 

2.1.

Interest.

 

2.1.1.    Rates of Interest. Borrowers jointly and severally agree to pay
interest in respect of all unpaid principal amounts of the Revolver Loans from
the respective dates such principal amounts are advanced until paid (whether at
stated maturity, on acceleration or otherwise) at a rate per annum equal to the
applicable rate indicated below:

(i)         for Revolver Loans made or outstanding as Base Rate Loans, the
Applicable Margin plus the Base Rate in effect from time to time; or

 

8

 


--------------------------------------------------------------------------------



 

 

(ii)         for Revolver Loans made or outstanding as LIBOR Loans, the
Applicable Margin plus the relevant Adjusted LIBOR Rate for the applicable
Interest Period selected by a Borrower in conformity with this Agreement.

Upon determining the Adjusted LIBOR Rate for any Interest Period requested by
Borrowers, Agent shall promptly notify Borrowers thereof by telephone and, if so
requested by Borrowers, confirm the same in writing. Such determination shall,
absent manifest error, be final, conclusive and binding on all parties and for
all purposes. The applicable rate of interest for all Loans (or portions
thereof) bearing interest based upon the Base Rate shall be increased or
decreased, as the case may be, by an amount equal to any increase or decrease in
the Base Rate, with such adjustments to be effective as of the opening of
business on the day that any such change in the Base Rate becomes effective.
Interest on each Loan shall accrue from and including the date on which such
Loan is made, converted to a Loan of another Type or continued as a LIBOR Loan
to (but excluding) the date of any repayment thereof; provided, however, that,
if a Loan is repaid on the same day made, one day’s interest shall be paid on
such Loan.

2.1.2.

Conversions and Continuations.

(i)         Borrowers may on any Business Day, subject to the giving of a proper
Notice of Conversion/Continuation as hereinafter described, elect (A) to
continue all or any part of a LIBOR Loan by selecting an Interest Period
therefor, to commence on the last day of the immediately preceding Interest
Period, or (B) to convert all or any part of a Loan of one Type into a Loan of
another Type; provided, however, that no outstanding Loans may be converted into
or continued as LIBOR Loans when any Default or Event of Default exists. Any
conversion of a LIBOR Loan into a Base Rate Loan shall be made on the last day
of the Interest Period for such LIBOR Loan. Any conversion or continuation made
with respect to less than the entire outstanding balance of the Revolver Loans
must be allocated among Lenders on a Pro Rata basis, and the Interest Period for
Loans converted into or continued as LIBOR Loans shall be coterminous for each
Lender.

(ii)         Whenever Borrowers desire to convert or continue Loans under
Section 2.1.2(i), Parent shall give Agent written notice (or telephonic notice
promptly confirmed in writing) substantially in the form of Exhibit C, signed by
an authorized officer of Parent, before 12:00 p.m. on the Business Day of the
requested conversion date, in the case of a conversion into Base Rate Loans, and
at least 3 Business Days before the requested conversion or continuation date,
in the case of a conversion into or continuation of LIBOR Loans. Promptly after
receipt of a Notice of Conversion/Continuation, Agent shall notify each Lender
in writing of the proposed conversion or continuation. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify the aggregate
principal amount of the Loans to be converted or continued, the date of such
conversion or continuation (which shall be a Business Day) and whether the Loans
are being converted into or continued as LIBOR Loans (and, if so, the duration
of the Interest Period to be applicable thereto) or Base Rate Loans. If, upon
the expiration of any Interest Period in respect of any LIBOR Loans Borrowers
shall have failed to deliver the Notice of Conversion/Continuation, Borrowers
shall be deemed to have elected to convert such LIBOR Loans to Base Rate Loans.

2.1.3.    Interest Periods. In connection with the making or continuation of, or
conversion into, each Borrowing of LIBOR Loans, Borrowers shall select an
interest period (each an “Interest Period”) to be applicable to such LIBOR Loan,
which interest period shall commence on the date such LIBOR Loan is made and
shall end on a numerically corresponding day in the first, third or sixth month
thereafter; provided, however, that:

 

9

 


--------------------------------------------------------------------------------



 

 

(i)         the initial Interest Period for a LIBOR Loan shall commence on the
date of such Borrowing (including the date of any conversion from a Loan of
another Type) and each Interest Period occurring thereafter in respect of such
Revolver Loan shall commence on the date on which the next preceding Interest
Period expires;

(ii)         if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that, if any Interest Period in respect of LIBOR Loans
would otherwise expire on a day which is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;

(iii)        any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall expire on the last Business Day of such calendar month; and

(iv)

no Interest Period shall extend beyond the last day of the Original Term.

2.1.4.    Interest Rate Not Ascertainable. If Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) that on any date for determining the Adjusted LIBOR Rate for
any Interest Period, by reason of any changes arising after the date of
this Agreement affecting the London interbank market or any Lender’s or Bank’s
position in such market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
Adjusted LIBOR Rate, then, and in any such event, Agent shall forthwith give
notice (by telephone confirmed in writing) to a Borrower of such determination.
Until Agent notifies a Borrower that the circumstances giving rise to the
suspension described herein no longer exist, the obligation of Lenders to make
LIBOR Loans shall be suspended, and such affected Loans then outstanding shall,
at the end of the then applicable Interest Period or at such earlier time as may
be required by Applicable Law, bear the same interest as Base Rate Loans.

2.1.5.    Default Rate of Interest. Borrowers shall pay interest (before as well
as after entry of judgment thereon, to the extent permitted by Applicable Law)
at a rate per annum equal to the Default Rate (i) with respect to the principal
amount of any portion of the Obligations (and, to the extent permitted by
Applicable Law, all past due interest) that is not paid on the due date thereof
(whether due at stated maturity, on demand, upon acceleration or otherwise)
until paid in full; (ii) with respect to the principal amount of all of the
Obligations (and, to the extent permitted by Applicable Law, all past due
interest) upon a Borrower’s receipt of notice from Agent of the Required
Lenders’ election to charge the Default Rate based upon the existence of any
Event of Default (which notice Agent shall send only with the consent or at the
direction of the Required Lenders), whether or not acceleration or demand for
payment of the Obligations has been made; and (iii) with respect to the
principal amount of any Out-of-Formula Loans, whether or not demand for payment
thereof has been made by Agent. Each Borrower acknowledges that the cost and
expense to Agent and each Lender attendant upon the occurrence of an Event of
Default are difficult to ascertain or estimate and that the Default Rate is a
fair and reasonable estimate to compensate Agent and Lender for such added cost
and expense.

2.2.       Fees. In consideration of Lender’s establishment of the Commitments
in favor of Borrowers, and Agent’s agreement to serve as collateral and
administrative agent hereunder, Borrowers jointly and severally agree to pay the
following fees:

2.2.1.    Closing Fee. Borrowers shall pay to Agent, for Agent’s own account, on
the date hereof a closing fee (the “Closing Fee”) equal to $1,000,000.00,
provided, however, there shall be credited against this Closing Fee, any
commitment fee previously paid by Borrowers to Agent in

 

10

 


--------------------------------------------------------------------------------



 

connection with the commitment for the DIP Facility previously issued by Bank.
Payment of this Closing Fee shall be in lieu of any early termination fee
otherwise payable under the Pre-Petition Loan Agreement.

2.2.2.    Unused Line Fee. Borrowers shall be jointly and severally obligated to
pay to Agent for the Pro Rata benefit of Lenders a fee based on the amount by
which the Average Revolver Loan Balance for any month (or portion thereof that
the Commitments are in effect) is less than the aggregate amount of the
Commitments (the “Unused Amount”), such fee to be equal to 0.50% per annum of
the Unused Amount if such Unused Amount is equal to or less than 50% of the
aggregate amount of the Commitments, and such fee to be instead equal to .375%
per annum of the Unused Amount, if such Unused Amount is greater than 50% of the
aggregate amount of the Commitments, such fee to be paid on the first day of the
following month; but if the Commitments are terminated on a day other than the
first day of a month, then any such fee payable for the month in which
termination shall occur shall be paid on the effective date of such termination.

2.2.3.    Letter of Credit Fee. The Borrowers jointly and severally agree to pay
to the Agent, for the account of the Lenders, in accordance with their
respective Pro Rata shares, for each Letter of Credit, a fee (the “Letter of
Credit Fee”) equal to the per annum percentage equal to the Applicable Margin
for Revolver Loans which are LIBOR Loans, and to Agent for the benefit of the
Letter of Credit Issuer a fronting fee of one-quarter of one percent (0.25%) per
annum of the undrawn face amount of each Letter of Credit, and to the Letter of
Credit Issuer, all out-of-pocket costs, fees and expenses incurred by the Letter
of Credit Issuer in connection with the application for, processing of, issuance
of, or amendment to any Letter of Credit, which costs, fees and expenses shall
include a “fronting fee” payable to the Letter of Credit Issuer. The Letter of
Credit Fee shall be payable monthly in arrears on the first day of each month
following any month in which a Letter of Credit is outstanding and on the
Termination Date. The Letter of Credit Fee shall be computed on the basis of a
360-day year for the actual number of days elapsed.

2.2.4.    Audit and Appraisal Fees. Borrowers shall be jointly and severally
obligated to reimburse Agent and Lenders for all reasonable costs and expenses
incurred by Agent and Lenders in connection with all audits and appraisals of
any Obligor’s books and records and such other matters pertaining to any Obligor
or any Collateral as Agent shall deem appropriate. Borrowers shall reimburse
Agent and Lenders for all reasonable costs and expenses incurred by Agent or
Lenders in connection with appraisals of any Collateral as Agent shall deem
appropriate and shall pay to Agent $850.00 per day for each day that an employee
or agent of Agent shall be engaged in a field examination or an audit or review
of any Borrower’s books and records.

2.2.5.    Additional Fees. Borrowers shall be jointly and severally obligated to
pay to Agent, the following additional fees in the following circumstances:

(i)         If the DIP Facility is not “Fully Satisfied” on or before the 180th
day after the commencement of the Chapter 11 Case, Borrowers shall pay to Agent
on such date an additional fee equal to $500,000; and

(ii)         If the DIP Facility is not “Fully Satisfied” on or before the 270th
day after commencement of the Chapter 11 Case, Borrowers shall pay to Agent on
such date a second additional fee equal to an additional $500,000 (e.g. if the
DIP Facility is not “Fully Satisfied” on or before the 270th day after
commencement of the Chapter 11 Case, the total amount of fees payable by
Borrowers pursuant to this Section 2.2.5 shall be $1,000,000).

 

11

 


--------------------------------------------------------------------------------



 

 

“Fully Satisfied” for the purposes of this Section 2.2.5 means that all
obligations and liabilities of Borrowers under the DIP Facility have been
finally and indefeasibly paid in full in cash and all Commitments of Agent and
Lenders under the DIP Facility terminated (including, in the case of Letters of
Credit, terminated or otherwise discharged or indemnified against in such manner
and to such extent as is satisfactory to Agent in the good faith exercise of its
credit judgment).

2.2.6.    General Provisions. All fees shall be fully earned by the identified
recipient thereof pursuant to the foregoing provisions of this Agreement and the
Fee Letter on the due date thereof (and, in the case of Letters of Credit, upon
each issuance, renewal or extension of such Letter of Credit) and, except as
otherwise set forth herein or required by Applicable Law, shall not be subject
to rebate, refund or proration. All fees provided for in Section 2.2 are and
shall be deemed to be compensation for services and are not, and shall not be
deemed to be, interest or any other charge for the use, forbearance or detention
of money.

2.3.       Computation of Interest and Fees. All fees and other charges provided
for in this Agreement that are calculated as a per annum percentage of any
amount and all interest shall be calculated daily and shall be computed on the
actual number of days elapsed over a year of 360 days. For purposes of computing
interest and other charges hereunder, all Payment Items and other forms of
payment received by Agent shall be deemed applied by Agent on account of the
Obligations (subject to final payment of such items) on the Business Day that
Agent receives such items in immediately available funds in the Payment Account,
and Agent shall be deemed to have received such Payment Item on the date
specified in Section 4.7 hereof.

2.4.

Reimbursement of Obligations.

2.4.1.    Borrowers shall reimburse Agent and, during any period that an Event
of Default then exists, each Lender, for all legal, accounting, appraisal and
other fees and expenses incurred by Agent or any Lender in connection with (i)
the negotiation and preparation of any of the DIP Loan Documents, any amendment
or modification thereto, any waiver of any Default or Event of Default
thereunder, or any restructuring or forbearance with respect thereto; (ii) the
administration of the DIP Loan Documents and the transactions contemplated
thereby, to the extent that such fees and expenses are expressly provided for in
this Agreement or any of the other DIP Loan Documents; (iii) action taken to
perfect or maintain the perfection or priority of any of Agent’s Liens with
respect to any of the Collateral; (iv) any inspection of or audits conducted
with respect to any Borrower’s books and records or any of the Collateral; (v)
any effort to verify, protect, preserve, or restore any of the Collateral or to
collect, sell, liquidate or otherwise dispose of or realize upon any of the
Collateral; (vi) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by or against Agent, any Lender, any Obligor or any other
Person) in any way arising out of or relating to any of the Collateral (or the
validity, perfection or priority of any of Agent’s Liens thereon), any of the
DIP Loan Documents or the validity, allowance or amount of any of the
Obligations; (vii) the protection or enforcement or any rights or remedies of
Agent or any Lender in any Insolvency Proceeding; and (viii) any other action
taken by Agent or any Lender to enforce any of the rights or remedies of Agent
or such Lender against any Obligor or any Account Debtors to enforce collection
of any of the Obligations or payments with respect to any of the Collateral. All
amounts chargeable to Borrowers under this Section 2.4 shall constitute
Obligations that are secured by all of the Collateral and shall be payable on
demand to Agent. Borrowers shall also reimburse Agent for expenses incurred by
Agent in its administration of any of the Collateral to the extent and in the
manner provided in Section 7 hereof or in any of the other DIP Loan Documents.
The foregoing shall be in addition to, and shall not be construed to limit, any
other provision of any of the DIP Loan Documents regarding the reimbursement by
Borrowers of costs, expenses or liabilities suffered or incurred by Agent or any
Lender.

 

12

 


--------------------------------------------------------------------------------



 

 

2.4.2.    If at any time Agent or (with the consent of Agent) any Lender shall
agree to indemnify any Person (including Bank) against losses or damages that
such Person may suffer or incur in its dealings or transactions with any or all
of Borrowers, or shall guarantee any liability or obligation of any or all of
Borrowers to such Person, or otherwise shall provide assurances of any
Borrower’s payment or performance under any agreement with such Person,
including indemnities, guaranties or other assurances of payment or performance
given by Agent or any Lender with respect to Cash Management Agreements or
Interest Rate Contracts, Letters of Credit, then the Contingent Obligation of
Agent or any Lender providing any such indemnity, guaranty or other assurance of
payment or performance, together with any payment made or liability incurred by
Agent or any Lender in connection therewith, shall constitute Obligations that
are secured by the Collateral and Borrowers shall repay, on demand, any amount
so paid or any liability incurred by Agent or any Lender in connection with any
such indemnity, guaranty or assurance, except that repayment with respect to any
Credit Support shall be due on the first Business Day following the date on
which Agent made the payment under the Credit Support. Nothing herein shall be
construed to impose upon Agent or any Lender any obligation to provide any such
indemnity, guaranty or assurance except to the extent provided in Section 1.2
hereof. The foregoing agreement of Borrowers shall apply whether or not such
indemnity, guaranty or assurance is in writing or oral and regardless of any
Borrower’s knowledge of the existence thereof, and shall be in addition to any
provision of the DIP Loan Documents regarding reimbursement by Borrowers of
costs, expenses or liabilities suffered or incurred by Agent or any Lender.

2.5.       Bank Charges. Borrowers shall pay to Agent, on demand, any and all
fees, costs or expenses which Agent or any Lender pays to a bank or other
similar institution (including any fees paid by Agent or any Lender to any
Participant) arising out of or in connection with (i) the forwarding to a
Borrower or any other Person on behalf of Borrower by Agent or any Lender of
proceeds of Loans made by Lenders to a Borrower pursuant to this Agreement and
(ii) the depositing for collection by Agent or any Lender of any Payment Item
received or delivered to Agent or any Lender on account of the Obligations. Each
Borrower acknowledges and agrees that Agent may charge such costs, fees and
expenses to Borrowers based upon Agent’s good faith estimate of such costs, fees
and expenses as they are incurred by Agent or any Lender.

2.6.       Illegality. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, if (i) any change in any law or regulation or in
the interpretation thereof by any Governmental Authority charged with the
administration thereof, in each case occurring after the date hereof, shall make
it unlawful for a Lender to make or maintain a LIBOR Loan or to give effect to
its obligations as contemplated hereby with respect to a LIBOR Loan or (ii) at
any time such Lender determines that the making or continuance of any LIBOR Loan
has become impracticable as a result of a contingency occurring after the date
hereof which adversely affects the London interbank market or the position of
such Lender in such market, then such Lender shall give after such determination
Agent and any Borrower notice thereof and may thereafter (1) declare that LIBOR
Loans will not thereafter be made by such Lender, whereupon any request by a
Borrower for a LIBOR Loan shall be deemed a request for a Base Rate Loan unless
such Lender’s declaration shall be subsequently withdrawn (which declaration
shall be withdrawn promptly after the cessation of the circumstances described
in clause (i) or (ii) above); and (2) require that all outstanding LIBOR Loans
made by such Lender be converted to Base Rate Loans, under the circumstances of
clause (i) or (ii) of this Section 2.6 insofar as such Lender determines the
continuance of LIBOR Loans to be impracticable, in which event all such LIBOR
Loans shall be converted automatically to Base Rate Loans as of the date of any
Borrower’s receipt of the aforesaid notice from such Lender.

2.7.       Increased Costs. If, by reason of (a) the introduction, or any change
(including any change by way of imposition or increase of Statutory Reserves or
other reserve requirements) in or in the interpretation, of any law or
regulation after the date hereof, or (b) the compliance with any guideline or

 

13

 


--------------------------------------------------------------------------------



 

request issued after the date hereof from any central bank or other Governmental
Authority or quasi-Governmental Authority exercising control over banks or
financial institutions generally (whether or not having the force of law):

(i)         any Lender shall be subject after the date hereof, to any Tax, duty
or other charge with respect to any LIBOR Loan or its obligation to make LIBOR
Loans, or a change shall result in the basis of taxation of payment to any
Lender of the principal of or interest on its LIBOR Loans or its obligation to
make LIBOR Loans (except for changes in the rate of Tax on the overall net
income or gross receipts of such Lender imposed by the jurisdiction in which
such Lender’s principal executive office is located); or

(ii)         any reserve (including any imposed by the Board of Governors),
special deposits or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender shall be imposed or deemed
applicable or any other condition affecting its LIBOR Loans or its obligation to
make LIBOR Loans shall be imposed on such Lender or the London interbank market;

and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining LIBOR Loans (except to the
extent already included in the determination of the applicable Adjusted LIBOR
Rate for LIBOR Loans), or there shall be a reduction in the amount received or
receivable by such Lender, then such Lender shall, promptly after determining
the existence or amount of any such increased costs for which such Lender seeks
payment hereunder, give any Borrower notice thereof and Borrowers shall from
time to time, upon written notice from and demand by such Lender (with a copy of
such notice and demand to Agent), pay to Agent for the account of such Lender,
within 5 Business Days after the date specified in such notice and demand, an
additional amount sufficient to indemnify such Lender against such increased
costs; provided that such Lender shall not be entitled to any such increased
costs related to periods prior to 180 days before notice from such Lender. A
certificate as to the amount of such increased cost, submitted to Borrowers by
such Lender, shall be final, conclusive and binding for all purposes, absent
manifest error.

If any Lender shall advise Agent at any time that, because of the circumstances
described hereinabove in this Section 2.7 or any other circumstances arising
after the date of this Agreement affecting such Lender or the London interbank
market or such Lender’s or Bank’s position in such market, the Adjusted LIBOR
Rate, as determined by Agent, will not adequately and fairly reflect the cost to
such Lender of funding LIBOR Loans, then, and in any such event:

(i)         Agent shall forthwith give notice (by telephone confirmed in
writing) to Borrowers and Lenders of such event;

(iii)        Borrowers’ right to request and such Lender’s obligation to make
LIBOR Loans shall be immediately suspended and Borrowers’ right to continue a
LIBOR Loan as such beyond the then applicable Interest Period shall also be
suspended, until each condition giving rise to such suspension no longer exists;
and

(iv)        such Lender shall make a Base Rate Loan as part of the requested
Borrowing of LIBOR Loans, which Base Rate Loan shall, for all purposes, be
considered part of such Borrowing.

For purposes of this Section 2.7, all references to a Lender shall be deemed to
include any bank holding company or bank parent of such Lender.

 

14

 


--------------------------------------------------------------------------------



 

 

2.8.       Capital Adequacy. If any Lender determines that after the date hereof
(a) the adoption of any Applicable Law regarding capital requirements for banks
or bank holding companies or the subsidiaries thereof, (b) any change in the
interpretation or administration of any such Applicable Law by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or (c) compliance by such Lender or its holding company
with any request or directive of any such Governmental Authority, central bank
or comparable agency regarding capital adequacy (whether or not having the force
of law), has the effect of reducing the return on such Lender’s capital to a
level below that which such Lender could have achieved (taking into
consideration such Lender’s and its holding company’s policies with respect to
capital adequacy immediately before such adoption, change or compliance and
assuming that such Lender’s capital was fully utilized prior to such adoption,
change or compliance) but for such adoption, change or compliance as a
consequence of such Lender’s commitment to make the Loans pursuant hereto by any
amount deemed by such Lender to be material:

(i)         Agent shall promptly, after its receipt of a certificate from such
Lender setting forth such Lender’s determination of such occurrence, give notice
thereof to any Borrower and Lenders; and

(ii)         Borrowers shall pay to Agent, for the account of such Lender, as an
additional fee from time to time, on demand, such amount as such Lender
certifies to be the amount reasonably calculated to compensate such Lender for
such reduction.

A certificate of such Lender claiming entitlement to compensation as set forth
above will be conclusive in the absence of manifest error. Such certificate will
set forth the nature of the occurrence giving rise to such compensation, the
additional amount or amounts to be paid to such Lender (including the basis for
such Lender’s determination of such amount), and the method by which such
amounts were determined; provided that such Lender shall not be entitled to such
additional amounts related to periods prior to 180 days before notice from such
Lender. In determining such amount, such Lender may use any reasonable averaging
and attribution method. For purposes of this Section 2.8 all references to a
Lender shall be deemed to include any bank holding company or bank parent of
such Lender.

2.9.       Funding Losses. If for any reason (other than due to a default by a
Lender or as a result of a Lender’s refusal to honor a LIBOR Loan request due to
circumstances described in Section 2.6 or 2.7 hereof) a Borrowing of, or
conversion to or continuation of, LIBOR Loans does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/
Continuation (whether or not withdrawn), or if any repayment (including any
conversions pursuant to Section 2.1.2 hereof) of any of its LIBOR Loans occurs
on a date that is not the last day of an Interest Period applicable thereto, or
if for any reason Borrowers default in their obligation to repay LIBOR Loans
when required by the terms of this Agreement, then Borrowers shall jointly and
severally pay to Agent, for the ratable benefit of the affected Lenders, within
10 days after Agent’s or an affected Lender’s demand therefor, an amount (if a
positive number) computed pursuant to the following formula:

 

15

 


--------------------------------------------------------------------------------



 

 

L = (R - T) x P x D

360

where

L =

amount payable

R =

interest rate applicable to the LIBOR Loan unborrowed or prepaid

T =

effective interest rate per annum at which any readily marketable bond or other
obligations of the United States, selected at Agent’s sole discretion, maturing
on or nearest the last day of the then applicable or requested Interest Period
for such LIBOR Loan and in approximately the same amount as such LIBOR Loan, can
be purchased by Agent on the day of such payment of principal or failure to
borrow

P =

the amount of principal paid or the amount of the LIBOR Loan requested or to
have been continued or converted

D =

the number of days remaining in the Interest Period as of the date of such
prepayment or the number of days in the requested Interest Period

Borrowers shall pay such amount upon presentation by Agent of a statement
setting forth the amount and Agent’s calculation thereof pursuant hereto, which
statement shall be deemed true and correct absent manifest error. For purposes
of this Section 2.9, all references to a Lender shall be deemed to include any
bank holding company or bank parent of such Lender.

2.10.     Maximum Interest. Regardless of any provision contained in any of the
DIP Loan Documents, in no contingency or event whatsoever shall the aggregate of
all amounts that are contracted for, charged or received by Agent and Lenders
pursuant to the terms of this Agreement or any of the other DIP Loan Documents
and that are deemed interest under Applicable Law exceed the highest rate
permissible under any Applicable Law. No agreements, conditions, provisions or
stipulations contained in this Agreement or any of the other DIP Loan Documents
or the exercise by Agent of the right to accelerate the payment or the maturity
of all or any portion of the Obligations, or the exercise of any option
whatsoever contained in any of the DIP Loan Documents, or the prepayment by any
or all Borrowers of any of the Obligations, or the occurrence of any contingency
whatsoever, shall entitle Agent or any Lender to charge or receive in any event,
interest or any charges, amounts, premiums or fees deemed interest by Applicable
Law (such interest, charges, amounts, premiums and fees referred to herein
collectively as “Interest”) in excess of the Maximum Rate and in no event shall
Borrowers be obligated to pay Interest exceeding such Maximum Rate, and all
agreements, conditions or stipulations, if any, which may in any event or
contingency whatsoever operate to bind, obligate or compel Borrowers to pay
Interest exceeding the Maximum Rate shall be without binding force or effect, at
law or in equity, to the extent only of the excess of Interest over such Maximum
Rate. If any Interest is charged or received in excess of the Maximum Rate
(“Excess”), each Borrower acknowledges and stipulates that any such charge or
receipt shall be the result of an accident and bona fide error, and such Excess,
to the extent received, shall be applied first to reduce the principal
Obligations and the balance, if any, returned to Borrowers, it being the intent
of the parties hereto not to enter into a usurious or otherwise illegal
relationship. The right to accelerate the maturity of any of the Obligations
does not include the right to accelerate any Interest that has not otherwise
accrued on the date of such acceleration, and Agent and Lenders do not intend to
collect any unearned Interest in the event of any such acceleration. Each

 

16

 


--------------------------------------------------------------------------------



 

Borrower recognizes that, with fluctuations in the rates of interest set forth
in Section 2.1.1 of this Agreement, and the Maximum Rate, such an unintentional
result could inadvertently occur. All monies paid to Agent or any Lender
hereunder or under any of the other DIP Loan Documents, whether at maturity or
by prepayment, shall be subject to any rebate of unearned Interest as and to the
extent required by Applicable Law. By the execution of this Agreement, each
Borrower covenants that (i) the credit or return of any Excess shall constitute
the acceptance by such Borrower of such Excess, and (ii) no Borrower shall seek
or pursue any other remedy, legal or equitable, against Agent or any Lender,
based in whole or in part upon contracting for, charging or receiving any
Interest in excess of the Maximum Rate. For the purpose of determining whether
or not any Excess has been contracted for, charged or received by Agent or any
Lender, all Interest at any time contracted for, charged or received from any or
all Borrowers in connection with any of the DIP Loan Documents shall, to the
extent permitted by Applicable Law, be amortized, prorated, allocated and spread
in equal parts throughout the full term of the Obligations. Borrowers, Agent and
Lenders shall, to the maximum extent permitted under Applicable Law, (i)
characterize any non-principal payment as an expense, fee or premium rather than
as Interest and (ii) exclude voluntary prepayments and the effects thereof.
The provisions of this Section 2.10 shall be deemed to be incorporated into
every Loan Document (whether or not any provision of this Section is referred to
therein). All such DIP Loan Documents and communications relating to any
Interest owed by any or all Borrowers and all figures set forth therein shall,
for the sole purpose of computing the extent of Obligations, be automatically
recomputed by Borrowers, and by any court considering the same, to give effect
to the adjustments or credits required by this Section 2.10.

2.11.     Affected Lenders. Within thirty (30) days after receipt by Borrower of
written notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 2.7 or 2.8,
Borrower may, at its option, notify Agent and such Affected Lender of its
intention to replace the Affected Lender. So long as no Default or Event of
Default has occurred and is continuing, Borrower, with the consent of Agent, may
obtain, at Borrower’s expense, a replacement Lender (“Replacement Lender”) for
the Affected Lender, which Replacement Lender must be reasonably satisfactory to
Agent. If Borrower obtains a Replacement Lender within ninety (90) days
following notice of its intention to do so, the Affected Lender must sell and
assign its Loans and Commitments to such Replacement Lender for an amount equal
to the principal balance of all Loans held by the Affected Lender and all
accrued interest and fees with respect thereto through the date of such sale,
and such assignment shall not require the payment of an assignment fee to Agent;
provided, that Borrower shall have reimbursed such Affected Lender for the
additional amounts or increased costs that it is entitled to receive under this
Agreement through the date of such sale and assignment. Notwithstanding the
foregoing, Borrower shall not have the right to obtain a Replacement Lender if
the Affected Lender rescinds its demand for increased costs or additional
amounts within 15 days following its receipt of Borrower’s notice of intention
to replace such Affected Lender. Furthermore, if Borrower gives a notice of
intention to replace and does not so replace such Affected Lender within ninety
(90) days thereafter, Borrower’s rights under this Section 2.11 shall terminate
with respect to such Affected Lender and Borrower shall promptly pay all
increased costs or additional amounts demanded by such Affected Lender pursuant
to Sections 2.7 and 2.8.

SECTION 3.

LOAN ADMINISTRATION

3.1.       Manner of Borrowing and Funding Revolver Loans. Borrowings under the
Commitments established pursuant to Section 1.1 hereof shall be made and funded
as follows:

3.1.1.

Notice of Borrowing.

(i)         Whenever Borrowers desire to make a Borrowing under Section 1.1 of
this Agreement (other than a Borrowing resulting from a conversion or
continuation pursuant to

 

17

 


--------------------------------------------------------------------------------



 

Section 2.1.2), Borrowers shall give Agent prior written notice (or electronic
notice satisfactory to Agent) of such Borrowing request (a “Notice of
Borrowing”), which shall be in the form of Exhibit D annexed hereto and signed
by an authorized officer of Parent. Such Notice of Borrowing shall be given by
such Borrower no later than 12:00 noon at the office of Agent designated by
Agent from time to time (a) on the Business Day of the requested funding date of
such Borrowing, in the case of Base Rate Loans, and (b) at least 3 Business Days
prior to the requested funding date of such Borrowing, in the case of LIBOR
Loans. Notices received after 12:00 noon shall be deemed received on the next
Business Day. Any Revolver Loans made by each Lender on the Closing Date shall
be in excess of $250,000 and shall be made as Base Rate Loans and thereafter may
be made or continued as or converted into Base Rate Loans or LIBOR Loans. Each
Notice of Borrowing (or telephonic notice thereof) shall be irrevocable and
shall specify (a) the principal amount of the Borrowing, (b) the date of
Borrowing (which shall be a Business Day), (c) whether the Borrowing is to
consist of Base Rate Loans or LIBOR Loans, (d) in the case of LIBOR Loans, the
duration of the Interest Period to be applicable thereto, and (e) the account of
Borrowers to which the proceeds of such Borrowing are to be disbursed. Borrowers
may not request any LIBOR Loans if a Default or Event of Default exists.

(ii)         Unless payment is otherwise timely made by Borrowers, the becoming
due of any amount required to be paid under this Agreement or any of the other
DIP Loan Documents with respect to the Obligations (whether as principal,
accrued interest, fees or other charges including the repayment of any LC
Outstandings) shall be deemed irrevocably to be a request (without
any requirement for the submission of a Notice of Borrowing) for Revolver Loans
on the due date of, and in an aggregate amount required to pay, such
Obligations, and the proceeds of such Revolver Loans may be disbursed by way of
direct payment of the relevant Obligation and shall bear interest as Base Rate
Loans. Neither Agent nor any Lender shall have any obligation to Borrowers to
honor any deemed request for a Revolver Loan after the Commitment Termination
Date, when an Out-of-Formula Condition exists or would result therefrom or when
any condition precedent set forth in Section 10 hereof is not satisfied, but may
do so in their discretion and without regard to the existence of, and without
being deemed to have waived, any Default or Event of Default and regardless of
whether such Revolver Loan is funded after the Commitment Termination Date.

(iii)        If Borrowers elect to establish a Controlled Disbursement Account
with Bank or any Affiliate of Bank, then the presentation for payment by Bank of
any check or other item of payment drawn on the Controlled Disbursement Account
at a time when there are insufficient funds in such account to cover such check
shall be deemed irrevocably to be a request (without any requirement for the
submission of a Notice of Borrowing) for Revolver Loans on the date of such
presentation and in any amount equal to the aggregate amount of the items
presented for payment, and the proceeds of such Revolver Loans may be disbursed
to the Controlled Disbursement Account and shall bear interest as Base Rate
Loans. Neither Agent nor any Lender shall have any obligation to honor any
deemed request for a Revolver Loan after the Commitment Termination Date or when
an Out-of-Formula Condition exists or would result therefrom or when any
condition precedent in Section 10 hereof is not satisfied, but may do so in its
discretion and without regard to the existence of, and without being deemed to
have waived, any Default or Event of Default and regardless of whether
such Revolver Loan is funded after the Commitment Termination Date.

(iv)        As an accommodation to Borrowers, Agent and Lenders may permit
telephonic requests for Borrowings and electronic transmittal of instructions,
authorizations, agreements or reports to Agent by Borrowers; provided, however,
that Borrowers shall confirm each such telephonic request for a Borrowing of
LIBOR Loans by delivery of the required Notice

 

18

 


--------------------------------------------------------------------------------



 

of Borrowing to Agent by facsimile transmission promptly, but in no event later
than 5:00 p.m. on the same day. Neither Agent nor any Lender shall have any
liability to Borrowers for any loss or damage suffered by such Borrowers as a
result of Agent’s or any Lender’s honoring of any requests, execution of any
instructions, authorizations or agreements or reliance on any reports
communicated to it telephonically or electronically and purporting to have been
sent to Agent or Lenders by a Borrower and neither Agent nor any Lender shall
have any duty to verify the origin of any such communication or the identity or
authority of the Person sending it.

3.1.2.    Fundings by Lenders. Subject to its receipt of notice from Agent of a
Notice of Borrowing as provided in Section 3.1.1(i) (except in the case of a
deemed request by a Borrower for a Revolver Loan as provided in Sections
3.1.1(ii) or (iii) or 3.1.3(ii) hereof, in which event no Notice of Borrowing
need be submitted), each Lender shall timely honor its Commitment by funding its
Pro Rata share of each Borrowing of Revolver Loans that is properly requested by
a Borrower and that such Borrower is entitled to receive under the Loan
Agreement. Agent shall endeavor to notify Lenders of each Notice of Borrowing
(or deemed request for a Borrowing pursuant to Section 3.1.1(ii) or (iii)
hereof) by 12:00 noon on the proposed funding date (in the case of Base Rate
Loans) or by 3:00 p.m. at least 2 Business Days before the proposed funding date
(in the case of LIBOR Loans). Each Lender shall deposit with Agent an amount
equal to its Pro Rata share of the Borrowing requested or deemed requested by
such Borrower at Agent’s designated bank in immediately available funds not
later than 2:00 p.m. on the date of funding of such Borrowing, unless Agent’s
notice to Lenders is received after 12:00 noon on the proposed funding date of a
Base Rate Loan, in which event Lenders shall deposit with Agent their respective
Pro Rata shares of the requested Borrowing on or before 11:00 a.m. of the next
Business Day. Subject to its receipt of such amounts from Lenders, Agent shall
make the proceeds of the Revolver Loans received by it available to such
Borrower by disbursing such proceeds in accordance with such Borrower’s
disbursement instructions set forth in the applicable Notice of Borrowing.
Neither Agent nor any Lender shall have any liability on account of any delay by
any bank or other depository institution in treating the proceeds of any
Revolver Loan as collected funds or any delay in receipt, or any loss, of funds
that constitute a Revolver Loan, the wire transfer of which was initiated by
Agent in accordance with wiring instructions provided to Agent. Unless Agent
shall have been notified in writing by a Lender prior to the proposed time of
funding that such Lender does not intend to deposit with Agent an amount equal
such Lender’s Pro Rata share of the requested Borrowing (or deemed request for a
Borrowing pursuant to Section 3.1.1(ii) or (iii) hereof), Agent may assume that
such Lender has deposited or promptly will deposit its share with Agent and
Agent may in its discretion disburse a corresponding amount to such Borrower on
the applicable funding date. If a Lender’s Pro Rata share of such Borrowing is
not in fact deposited with Agent, then, if Agent has disbursed to such Borrower
an amount corresponding to such share, then such Lender agrees to pay, and in
addition Borrowers jointly and severally agree to repay, to Agent forthwith on
demand such corresponding amount, together with interest thereon, for each day
from the date such amount is disbursed by Agent to or for the benefit of such
Borrower until the date such amount is paid or repaid to Agent, (a) in the case
of Borrowers, at the interest rate applicable to such Borrowing and (b) in the
case of such Lender, at the Federal Funds Rate. If such Lender repays to Agent
such corresponding amount, such amount so repaid shall constitute a Revolver
Loan, and if both such Lender and Borrowers shall have repaid such corresponding
amount, Agent shall promptly return to Borrowers such corresponding amount in
same day funds. A notice from Agent submitted to any Lender with respect to
amounts owing under this Section 3.1.2 shall be conclusive, absent manifest
error.

3.1.3.

Settlement and Settlement Loans.

(i)         In order to facilitate the administration of the Revolver Loans
under this Agreement, Lenders agree (which agreement shall be solely between
Lenders and Agent and shall not be for the benefit of or enforceable by any
Borrower) that settlement among them with

 

19

 


--------------------------------------------------------------------------------



 

respect to the Revolver Loans may take place on a periodic basis on dates
determined from time to time by Agent (each a “Settlement Date”), which may
occur before or after the occurrence or during the continuance of a Default or
Event of Default and whether or not all of the conditions set forth in Section
10 of this Agreement have been met. On each Settlement Date, payment shall be
made by or to each Lender in the manner provided herein and in accordance with
the Settlement Report delivered by Agent to Lenders with respect to such
Settlement Date so that, as of each Settlement Date and after giving effect to
the transaction to take place on such Settlement Date, each Lender shall hold
its Pro Rata share of all Revolver Loans and participations in LC Outstandings
then outstanding.

(ii)         Between Settlement Dates, Agent may request Bank to advance, and
Bank may, but shall in no event be obligated to, advance to Borrowers out of
Bank’s own funds the entire principal amount of any Borrowing of Revolver Loans
that are Base Rate Loans requested or deemed requested pursuant to this
Agreement (any such Revolver Loan funded exclusively by Agent being referred to
as a “Settlement Loan”). Each Settlement Loan shall constitute a Revolver Loan
hereunder and shall be subject to all of the terms, conditions and security
applicable to other Revolver Loans, except that all payments thereon shall be
payable to Bank solely for its own account. The obligation of Borrowers to repay
such Settlement Loans to Bank shall be evidenced by the records of Bank and need
not be evidenced by any promissory note. Agent shall not request Bank to make
any Settlement Loan if (A) Agent shall have received written notice from any
Lender that one or more of the applicable conditions precedent set forth in
Section 10 hereof will not be satisfied on the requested funding date for the
applicable Borrowing or (B) the requested Borrowing would exceed the amount of
Availability on the funding date or would cause the then outstanding principal
balance of all Settlement Loans to exceed $10,000,000. Bank shall not be
required to determine whether the applicable conditions precedent set forth in
Section 10 hereof have been satisfied or the requested Borrowing would exceed
the amount of Availability on the funding date applicable thereto prior to
making, in its sole discretion, any Settlement Loan. On each Settlement Date,
or, if earlier, upon demand by Agent for payment thereof, the then outstanding
Settlement Loans shall be immediately due and payable. As provided in Section
3.1.1(ii), Borrowers shall be deemed to have requested (without the necessity of
submitting any Notice of Borrowing) Revolver Loans to be made on each Settlement
Date in the amount of all outstanding Settlement Loans and to have Agent cause
the proceeds of such Revolver Loans to be applied to the repayment of such
Settlement Loans and interest accrued thereon. Agent shall notify the Lenders of
the outstanding balance of Revolver Loans prior to 11:00 a.m. on each Settlement
Date and each Lender (other than Bank) shall deposit with Agent (without setoff,
counterclaim or reduction of any kind) an amount equal to its Pro Rata share of
the amount of Revolver Loans deemed requested in immediately available funds not
later than 2:00 p.m. on such Settlement Date, and without regard to whether any
of the conditions precedent set forth in Section 10 hereof are satisfied or the
Commitment Termination Date has occurred. If as the result of the commencement
by or against any Borrower of any Insolvency Proceeding or otherwise any
Settlement Loan may not be repaid by the funding by Lenders of Revolver Loans,
then each Lender (other than Bank) shall be deemed to have purchased as a
participating interest in any unpaid Settlement Loan in an amount equal to such
Lender’s Pro Rata share of such Settlement Loan and shall transfer to Bank, in
immediately available funds, not later than the second Business Day after Bank’s
request therefor, the amount of such Lender’s participation. The proceeds of
Settlement Loans may be used solely for purposes for which Revolver Loans
generally may be used in accordance with Section 1.1.3 hereof. If any amounts
received by Bank in respect of any Settlement Loans are later required to be
returned or repaid by Bank to any or all Borrowers or any other Obligor or their
respective representatives or successors-in-interest, whether by court order,
settlement or otherwise, the other Lenders shall, upon demand by Bank with
notice to Agent, pay to Agent for the account of

 

20

 


--------------------------------------------------------------------------------



 

Bank, an amount equal to each other Lender’s Pro Rata share of all such amounts
required to be returned by Bank.

3.1.4.    Disbursement Authorization. Each Borrower hereby irrevocably
authorizes Agent to disburse the proceeds of each Revolver Loan requested by any
Borrower, or deemed to be requested pursuant to Section 3.1.1 or Section
3.1.3(ii), as follows: (i) the proceeds of each Revolver Loan requested under
Section 3.1.1(i) shall be disbursed by Agent by wire transfer to such bank
account as may be agreed upon by any Borrower and Agent from time to time or
elsewhere if pursuant to a written direction from such Borrower; and (ii) the
proceeds of each Revolver Loan requested under Section 3.1.1(ii) or Section
3.1.3(ii) shall be disbursed by Agent by way of direct payment of the relevant
interest or other Obligation. Any Loan proceeds received by any Borrower or in
payment of any of the Obligations shall be deemed to have been received by all
Borrowers.

3.2.       Defaulting Lender. If any Lender shall, at any time, fail to make any
payment to Agent that is required hereunder, Agent may, but shall not be
required to, retain payments that would otherwise be made to such defaulting
Lender hereunder and apply such payments to such defaulting Lender’s defaulted
obligations hereunder, at such time, and in such order, as Agent may elect in
its sole discretion. With respect to the payment of any funds from Agent to a
Lender or from a Lender to Agent, the party failing to make the full payment
when due pursuant to the terms hereof shall, upon demand by the other party, pay
such amount together with interest on such amount at the Federal Funds Rate. The
failure of any Lender to fund its portion of any Revolver Loan shall not relieve
any other Lender of its obligation, if any, to fund its portion of the Revolver
Loan on the date of Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make any Revolver Loan to be made by such Lender
on the date of any Borrowing. Solely as among the Lenders and solely for
purposes of voting or consenting to matters with respect to any of the DIP Loan
Documents, Collateral or any Obligations and determining a defaulting Lender’s
Pro Rata share of payments and proceeds of Collateral pending such defaulting
Lender’s cure of its defaults hereunder, a defaulting Lender shall not be deemed
to be a “Lender” and such Lender’s Commitment shall be deemed to be zero (0).
The provisions of this Section 3.2 shall be solely for the benefit of Agent and
Lenders and may not be enforced by Borrowers.

3.3.

Special Provisions Governing LIBOR Loans.

3.3.1.    Number of LIBOR Loans. In no event may the number of LIBOR Loans
outstanding at any time to any Lender exceed six (6).

3.3.2.    Minimum Amounts. Each Borrowing of LIBOR Loans pursuant to
Section 3.1.1(i), and each continuation of or conversion to LIBOR Loans pursuant
to Section 2.1.2 hereof, shall be in a minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount.

3.3.3.    LIBOR Lending Office. Each Lender’s initial LIBOR Lending Office is
set forth opposite its name on the signature pages hereof. Each Lender shall
have the right at any time and from time to time to designate a different office
of itself or of any Affiliate as such Lender’s LIBOR Lending Office, and to
transfer any outstanding LIBOR Loans to such LIBOR Lending Office. No such
designation or transfer shall result in any liability on the part of Borrowers
for increased costs or expenses resulting solely from such designation or
transfer. Increased costs or expenses resulting from a change in Applicable Law
occurring subsequent to any such designation or transfer shall be deemed not to
result solely from such designation or transfer.

3.3.4.    Funding of LIBOR Loans. Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert LIBOR Loans hereunder by causing one of
its foreign branches or Affiliates

 

21

 


--------------------------------------------------------------------------------



 

(or an international banking facility created by such Lender) to make or
maintain such LIBOR Loans; provided, however, that such LIBOR Loans shall
nonetheless be deemed to have been made and to be held by such Lender, and the
obligation of Borrowers to repay such LIBOR Loans shall nevertheless be to
such Lender for the account of such foreign branch, Affiliate or international
banking facility. The calculation of all amounts payable to Lender under Section
2.7 and 2.9 shall be made as if each Lender had actually funded or committed to
fund its LIBOR Loan through the purchase of an underlying deposit in an amount
equal to the amount of such LIBOR Loan and having a maturity comparable to the
relevant Interest Period for such LIBOR Loans; provided, however, each Lender
may fund its LIBOR Loans in any manner it deems fit and the foregoing
presumption shall be utilized only for the calculation of amounts payable under
Section 2.7 and Section 2.9.

3.4.       Borrowers’ Representative. Each Borrower hereby irrevocably appoints
Parent and Parent agrees to act under this Agreement, as the agent and
representative of itself and each other Borrower for all purposes under this
Agreement, including requesting Borrowings, selecting whether any Loan or
portion thereof is to bear interest as a Base Rate Loan or a LIBOR Loan, and
receiving account statements and other notices and communications to Borrowers
(or any of them) from Agent. Agent may rely, and shall be fully protected in
relying, on any Notice of Borrowing, Notice of Conversion/Continuation,
disbursement instructions, reports, information, Borrowing Base Certificate or
any other notice or communication made or given by Parent, whether in its own
name, on behalf of any Borrower or on behalf of “the Borrowers,” and Agent shall
have no obligation to make any inquiry or request any confirmation from or on
behalf of any other Borrower as to the binding effect on such Borrower of
any such Notice of Borrowing, Notice of Conversion, Continuation, instruction,
report, information, Borrowing Base Certificate or other notice or
communication, nor shall the joint and several character of Borrowers’ liability
for the Obligations be affected, provided that the provisions of this Section
3.4 shall not be construed so as to preclude any Borrower from directly
requesting Borrowings or taking other actions permitted to be taken by “a
Borrower” hereunder. Agent may maintain a single Loan Account in the name of
“Integrated Electrical Services, Inc.” hereunder, and each Borrower expressly
agrees to such arrangement and confirms that such arrangement shall have no
effect on the joint and several character of such Borrower’s liability for
the Obligations.

3.5.       All Loans to Constitute One Obligation. The Loans shall constitute
one general Obligation of Borrowers and (unless otherwise expressly provided in
any Security Document) shall be secured by Agent’s Lien upon all of the
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of each Borrower and the holder of a separate claim against each
Borrower to the extent of any Obligations jointly and severally owed by
Borrowers to Agent or such Lender.

SECTION 4.

PAYMENTS

4.1.       General Repayment Provisions. All payments (including all
prepayments) of principal of and interest on the Loans, LC Outstandings and
other Obligations that are payable to Agent or any Lender shall be made to Agent
in Dollars without any offset or counterclaim and free and clear of (and without
deduction for) any present or future Taxes, and, with respect to payments made
other than by application of balances in the Payment Account, in immediately
available funds not later than 12:00 noon on the due date (and payment made
after such time on the due date to be deemed to have been made on the next
succeeding Business Day). All payments received by Agent shall be distributed by
Agent in accordance with Section 4.6 hereof, subject to the rights of offset
that Agent may have as to amounts otherwise to be remitted to a particular
Lender by reason of amounts due Agent from such Lender under any of the DIP Loan
Documents.

 

22

 


--------------------------------------------------------------------------------



 

 

4.2.

Repayment of Revolver Loans.

4.2.1.    Payment of Principal. The outstanding principal amounts with respect
to the Revolver Loans shall be repaid as follows:

(i)         Any portion of the Revolver Loans consisting of the principal amount
of Base Rate Loans shall be paid by Borrowers to Agent, for the Pro Rata benefit
of Lenders (or, in the case of Settlement Loans, for the sole benefit of Agent)
unless timely converted to a LIBOR Loan in accordance with this Agreement,
immediately upon (a) each receipt by Agent, any Lender or Borrower of any
proceeds of any of the Accounts or Inventory, to the extent of such proceeds,
(b) the Commitment Termination Date, and (c) in the case of Settlement Loans,
the earlier of Agent’s demand for payment or on each Settlement Date with
respect to all Settlement Loans outstanding on such date.

(ii)         Any portion of the Revolver Loans consisting of the principal
amount of LIBOR Loans shall be paid by Borrowers to Agent, for the Pro Rata
benefit of Lenders, unless converted to a Base Rate Loan or continued as a LIBOR
Loan in accordance with the terms of this Agreement, immediately upon (a) the
last day of the Interest Period applicable thereto and (b) the Commitment
Termination Date. In no event shall Borrowers be authorized to make a voluntary
prepayment with respect to any Revolver Loan outstanding as a LIBOR Loan prior
to the last day of the Interest Period applicable thereto unless (x) otherwise
agreed in writing by Agent or Borrowers are otherwise expressly authorized or
required by any other provision of this Agreement to pay any LIBOR Loan
outstanding on a date other than the last day of the Interest Period applicable
thereto, and (y) Borrowers pay to Agent, for the Pro Rata benefit of Lenders,
concurrently with any prepayment of a LIBOR Loan, any amount due Agent and
Lenders under Section 2.9 hereof as a consequence of such prepayment.

(iii)        Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if an Out-of-Formula Condition shall exist, Borrowers shall, on
the sooner to occur of Agent’s demand or the first Business Day after any
Borrower has obtained knowledge of such Out-of-Formula Condition, repay the
outstanding Revolver Loans that are Base Rate Loans in an amount sufficient to
reduce the aggregate unpaid principal amount of all Revolver Loans by an amount
equal to such excess; and, if such payment of Base Rate Loans is not sufficient
to eliminate the Out-of-Formula Condition, then Borrowers shall immediately
either (a) deposit with Agent, for the Pro Rata benefit of Lenders, for
application to any outstanding Revolver Loans bearing interest as LIBOR Loans as
the same become due and payable (whether at the end of the applicable Interest
Periods or on the Commitment Termination Date) cash in an amount sufficient to
eliminate such Out-of-Formula Condition, to be held by Agent pending
disbursement of same to Lenders, but subject to Agent’s Lien thereon and rights
of offset with respect thereto, or (b) pay the Revolver Loans outstanding as
LIBOR Loans to the extent necessary to eliminate such Out-of-Formula Condition
and also pay to Agent for the Pro Rata benefit of Lenders any and all amounts
required by Section 2.9 hereof to be paid by reason of the prepayment of a LIBOR
Loan prior to the last day of the Interest Period applicable thereto.

4.2.2.    Payment of Interest. Interest accrued on the Revolver Loans shall be
due and payable on (i) the first calendar day of each month (for the immediately
preceding month), computed through the last calendar day of the preceding month,
with respect to any Revolver Loan (whether a Base Rate Loan or LIBOR Loan) and
(ii) the last day of the applicable Interest Period in the case of a LIBOR Loan.
Accrued interest shall also be paid by Borrowers on the Commitment Termination
Date. With respect to any Base Rate Loan converted into a LIBOR Loan pursuant to
Section 2.1.2 on a day when interest would not otherwise have been payable with
respect to such Base Rate Loan, accrued interest to

 

23

 


--------------------------------------------------------------------------------



 

the date of such conversion on the amount of such Base Rate Loan so converted
shall be paid on the conversion date.

4.3.

Intentionally Omitted.

4.4.       Payment of Other Obligations. The balance of the Obligations
requiring the payment of money, including the LC Outstandings and Extraordinary
Expenses incurred by Agent or any Lender shall be repaid by Borrowers to Agent
for allocation among Agent and Lenders as provided in the DIP Loan Documents,
or, if no date of payment is otherwise specified in the DIP Loan Documents, on
demand.

4.5.       Marshaling; Payments Set Aside. None of Agent or any Lender shall be
under any obligation to marshal any assets in favor of any Borrower or any other
Obligor or against or in payment of any or all of the Obligations. To the extent
that Borrowers make a payment or payments to Agent or Lenders or any of such
Persons receives payment from the proceeds of any Collateral or exercises its
right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other Person, then to the extent of any loss by Agent
or Lenders, the Obligations or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment or proceeds had not been made or
received and any such enforcement or setoff had not occurred. The provisions of
the immediately preceding sentence of this Section 4.5 shall survive any
termination of the Commitments and payment in full of the Obligations.

4.6.

Agent’s Allocation of Payments and Collections.

4.6.1.    Allocation of Payments. All monies to be applied to the Obligations,
whether such monies represent voluntary payments by one or more Obligors or are
received pursuant to demand for payment or realized from any disposition of
Collateral, shall be allocated among Agent and such of the Lenders as are
entitled thereto (and, with respect to monies allocated to Lenders, on a Pro
Rata basis unless otherwise provided herein): (i) first, to Agent to pay
principal and accrued interest on any portion of the Revolver Loans which Agent
may have advanced on behalf of any Lender and for which Agent has not been
reimbursed by such Lender or Borrower; (ii) second, to Bank to pay the principal
and accrued interest on any portion of the Settlement Loans outstanding, to be
shared with Lenders that have acquired a participating interest in such
Settlement Loans; (iii) third, to the extent that Agent has not received from
any Participating Lender a payment in connection with an unreimbursed payment
made by Agent under Credit Support, to Agent to pay all amounts owing to Agent
pursuant to payments made by Agent pursuant to Credit Support; (iv) fourth, to
Agent to pay the amount of Extraordinary Expenses and amounts owing to Agent
pursuant to Section 14.10 hereof that have not been reimbursed to Agent by
Borrower or Lenders, together with interest accrued thereon at the rate
applicable to Revolver Loans that are Base Rate Loans; (v) fifth, to Agent to
pay any Indemnified Amount that has not been paid to Agent by Obligors or
Lenders, together with interest accrued thereon at the rate applicable to
Revolver Loans that are Base Rate Loans; (vi) sixth, to Agent to pay any fees
due and payable to Agent; (vii) seventh, to Lenders for any Indemnified Amount
that they have paid to Agent and any Extraordinary Expenses that they have
reimbursed to Agent or themselves incurred, to the extent that Lenders have not
been reimbursed by Obligors therefor; (viii) eighth, to Agent to pay principal
and interest with respect to LC Outstandings (or to the extent any of the LC
Outstandings are contingent and an Event of Default then exists, deposited in
the Cash Collateral Account to provide security for the payment of the LC
Outstandings), which payment shall be shared with the Participating Lenders in
accordance with Section 1.2.8(b) hereof; and (ix) ninth, to Lenders in payment
of the unpaid principal and accrued interest in respect of the Loans and any
other Obligations (including any amounts relating to Bank Products) then

 

24

 


--------------------------------------------------------------------------------



 

outstanding to be shared ratably in proportion to their respective shares of
such Loans and other obligations, or on such other basis as may be agreed upon
in writing by Lenders (which agreement or agreements may be entered into without
notice to or the consent or approval of Borrowers). The allocations set forth in
this Section 4.6 are solely to determine the rights and priorities of Agent and
Lenders as among themselves and may be changed by Agent and Lenders without
notice to or the consent or approval of Borrower or any other Person.

4.6.2.    Erroneous Allocation. Agent shall not be liable for any allocation or
distribution of payments made by it in good faith and, if any such allocation or
distribution is subsequently determined to have been made in error, the sole
recourse of any Lender to whom payment was due but not made shall be to recover
from the other Lenders any payment in excess of the amount to which such other
Lenders are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).

4.7.       Application of Payments and Collections. All Payment Items received
by Agent by 12:00 noon on any Business Day shall be deemed received on that
Business Day. All Payment Items received by Agent after 12:00 noon on any
Business Day shall be deemed received on the following Business Day. Except to
the extent that the manner of application to the Obligations of payments or
proceeds of Collateral is expressly governed by other provisions of this
Agreement, each Borrower irrevocably waives the right to direct the application
of any and all payments and Collateral proceeds at any time or times hereafter
received by Agent or any Lender from or on behalf of such Borrower, and each
Borrower does hereby irrevocably agree that Agent shall have the continuing
exclusive right to apply and reapply any and all such payments and Collateral
proceeds received at any time or times hereafter by Agent or its agent against
the Obligations, in such manner as Agent may deem advisable, notwithstanding any
entry by Agent upon any of its books and records. If as the result of Agent’s
collection of proceeds of Accounts and other Collateral as authorized by Section
7.2.6 a credit balance exists, such credit balance shall not accrue interest in
favor of Borrowers, but shall be available to Borrowers at any time or times for
so long as no Default or Event of Default exists. Lenders may, at their option,
offset such credit balance against any of the Obligations upon and after the
occurrence of an Event of Default.

4.8.

Loan Accounts; the Register; Account Stated.

4.8.1.    Loan Accounts. Each Lender shall maintain in accordance with its usual
and customary practices an account or accounts (a “Loan Account”) evidencing the
Debt of Borrowers to such Lender resulting from each Loan owing to such Lender
from time to time, including the amount of principal and interest payable to
such Lender from time to time hereunder. Any failure of a Lender to record in
the Loan Account, or any error in doing so, shall not limit or otherwise affect
the obligation of Borrowers hereunder to pay any amount owing hereunder to such
Lender.

4.8.2.    The Register. Agent shall maintain a register (the “Register”) which
shall include a master account and a subsidiary account for each Lender and in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of each Loan comprising such Borrowing
and any Interest Period applicable thereto, (ii) the effective date and amount
of each Assignment and Acceptance delivered to and accepted by it and the
parties thereto, (iii) the amount of any principal or interest due and payable
or to become due and payable from Borrowers to each Lender hereunder, and (iv)
the amount of any sum received by Agent from Borrowers or any other Obligor and
each Lender’s share thereof. The Register shall be available for inspection by
Borrowers or any Lender at the offices of Agent at any reasonable time and from
time to time upon reasonable prior notice. Any failure of Agent to record in the
Register, or any error in doing so, shall not limit or

 

25

 


--------------------------------------------------------------------------------



 

otherwise affect the obligation of Borrowers hereunder to pay any amount owing
with respect to the Loans or provide the basis for any claim against Agent.

4.8.3.    Entries Binding. The entries made in the Register and each Loan
Account shall constitute rebuttably presumptive evidence of the information
contained therein; provided, however, that if a copy of information contained in
the Register or any Loan Account is provided to any Person, or any Person
inspects the Register or any Loan Account, at any time or from time to time,
then the information contained in the Register or the Loan Account, as
applicable shall be conclusive and binding on such Person for all purposes
absent manifest error, unless such Person notifies Agent in writing within 30
days after such Person’s receipt of such copy or such Person’s inspection of the
Register or Loan Account of its intention to dispute the information contained
therein.

4.9.       Gross Up for Taxes. If Borrowers shall be required by Applicable Law
to withhold or deduct any Taxes from or in respect of any sum payable under this
Agreement or any of the other DIP Loan Documents, (a) the sum payable to Agent
or such Lender shall be increased as may be necessary so that, after making all
required withholding or deductions, Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
withholding or deductions been made, (b) Borrowers shall make such withholding
or deductions, and (c) Borrowers shall pay the full amount withheld or deducted
to the relevant taxation authority or other authority in accordance with
Applicable Law.

4.10.     Withholding Tax Exemption. At least 5 Business Days prior to the first
date on which interest or fees are payable hereunder for the account of any
Lender, each Lender that is not incorporated under the laws of the United States
or any state thereof agrees that it will deliver to Borrowers and Agent 2 duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payment under this Agreement and its Notes without deduction or withholding of
any United States federal income taxes. Each Lender which so delivers a
Form W-8BEN or W-8ECI further undertakes to deliver to Borrowers and Agent 2
additional copies of such form (or a successor form) on or before the date that
such form expires (currently, 3 successive calendar years for Form W-8BEN and
one calendar year for Form W-8ECI) or becomes obsolete or after the occurrence
of any event requiring a change in the form so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by Borrowers or Agent, in each case, certifying that such Lender is
entitled to receive payments under this Agreement and its Notes without
deduction or withholding of any United States federal income taxes, unless an
event (including any change in treaty, law or regulation) has occurred prior to
the date on which any such delivery would otherwise be required that renders all
such forms inapplicable or that would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender advises
Borrowers and Agent that it is not capable or receiving payments without any
deduction or withholding of United States federal income taxes.

4.11.

Nature and Extent of Each Borrower’s Liability.

4.11.1.   Joint and Several Liability. Each Borrower shall be liable for, on a
joint and several basis, and hereby guarantees the timely payment by all other
Borrowers of, all of the Loans and other Obligations, regardless of which
Borrower actually may have received the proceeds of any Loans or other
extensions of credit hereunder or the amount of such Loans received or the
manner in which Agent or any Lender accounts for such Loans or other extensions
of credit on its books and records, it being acknowledged and agreed that Loans
to any Borrower inure to the mutual benefit of all Borrowers and that Agent and
Lenders are relying on the joint and several liability of Borrowers in extending
the Loans and other financial accommodations hereunder. Each Borrower hereby
unconditionally and irrevocably agrees that upon default in the payment when due
(whether at stated maturity, by acceleration or

 

26

 


--------------------------------------------------------------------------------



 

otherwise) of any principal of, or interest owed on, any of the Loans or other
Obligations, such Borrower shall forthwith pay the same, without notice or
demand.

4.11.2.   Unconditional Nature of Liability. Each Borrower’s joint and several
liability hereunder with respect to, and guaranty of, the Loans and other
Obligations shall, to the fullest extent permitted by Applicable Law, be
unconditional irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Obligations or of any promissory note or other
document evidencing all or any part of the Obligations, (ii) the absence of any
attempt to collect any of the Obligations from any other Obligor or any
Collateral or other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by Agent or any Lender with respect to any provision of any
instrument evidencing or securing the payment of any of the Obligations, or any
other agreement now or hereafter executed by any other Borrower and delivered to
Agent or any Lender, (iv) the failure by Agent to take any steps to perfect or
maintain the perfected status of its security interest in or Lien upon, or to
preserve its rights to, any of the Collateral or other security for the payment
or performance of any of the Obligations or Agent’s release of any Collateral or
of its Liens upon any Collateral, (v) Agent’s or Lenders’ election, in any
proceeding instituted under the Bankruptcy Code, for the application of Section
1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a security
interest by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code, (vii) the release or compromise, in whole or in part, of the
liability of any Obligor for the payment of any of the Obligations, (viii) any
amendment or modification of any of the DIP Loan Documents or waiver of any
Default or Event of Default thereunder, (ix) any increase in the amount of the
Obligations beyond any limits imposed herein or in the amount of any interest,
fees or other charges payable in connection therewith, or any decrease in the
same, (x) the disallowance of all or any portion of Agent’s or any Lender’s
claims for the repayment of any of the Obligations under Section 502 of the
Bankruptcy Code, or (xi) any other circumstance that might constitute a legal or
equitable discharge or defense of any Borrower other than irrevocable payment.
After the occurrence and during the continuance of any Event of Default, Agent
may proceed directly and at once, without notice to any Obligor, against any or
all of Obligors to collect and recover all or any part of the Obligations,
without first proceeding against any other Obligor or against any Collateral or
other security for the payment or performance of any of the Obligations, and
each Borrower waives any provision that might otherwise require Agent under
Applicable Law to pursue or exhaust its remedies against any Collateral or
Obligor before pursuing another Obligor. Each Borrower consents and agrees that
Agent shall be under no obligation to marshal any assets in favor of any Obligor
or against or in payment of any or all of the Obligations.

4.11.3.   No Reduction in Liability for Obligations. No payment or payments made
by an Obligor or received or collected by Agent from a Borrower or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Borrower under this Agreement, each of whom shall remain
jointly and severally liable for the payment and performance of all Loans and
other Obligations until the Obligations are paid in full and this Agreement is
terminated.

4.11.4.   Contribution. Each Borrower is unconditionally obligated to repay the
Obligations as a joint and several obligor under this Agreement. If, as of any
date, the aggregate amount of payments made by a Borrower on account of the
Obligations and proceeds of such Borrower’s Collateral that are applied to the
Obligations exceeds the aggregate amount of Loan proceeds actually used by such
Borrower in its business (such excess amount being referred to as an
“Accommodation Payment”), then each of the other Borrowers (each such Borrower
being referred to as a “Contributing Borrower”) shall be obligated to make
contribution to such Borrower (the “Paying Borrower”) in an amount equal to (A)
the product derived by multiplying the sum of each Accommodation Payment of

 

27

 


--------------------------------------------------------------------------------



 

each Borrower by the Allocable Percentage of the Borrower from whom contribution
is sought less (B) the amount, if any, of the then outstanding Accommodation
Payment of such Contributing Borrower (such last mentioned amount which is to be
subtracted from the aforesaid product to be increased by any amounts theretofore
paid by such Contributing Borrower by way of contribution hereunder, and to be
decreased by any amounts theretofore received by such Contributing Borrower by
way of contribution hereunder); provided, however, that a Paying Borrower’s
recovery of contribution hereunder from the other Borrowers shall be limited to
that amount paid by the Paying Borrower in excess of its Allocable Percentage of
all Accommodation Payments then outstanding of all Borrowers. As used herein,
the term “Allocable Percentage” shall mean, on any date of determination
thereof, a fraction the denominator of which shall be equal to the number of
Borrowers who are parties to this Agreement on such date and the numerator of
which shall be 1; provided, however, that such percentages shall be modified in
the event that contribution from a Borrower is not possible by reason of
insolvency, bankruptcy or otherwise by reducing such Borrower’s Allocable
Percentage equitably and by adjusting the Allocable Percentage of the other
Borrowers proportionately so that the Allocable Percentages of all Borrowers at
all times equals 100%.

4.11.5.   Subordination. Each Borrower hereby subordinates any claims, including
any right of payment, subrogation, contribution and indemnity, that it may have
from or against any other Obligor, and any successor or assign of any other
Obligor, including any trustee, receiver or debtor-in-possession, howsoever
arising, due or owing or whether heretofore, now or hereafter existing, to the
payment in full of all of the Obligations.

SECTION 5.

ORIGINAL TERM AND TERMINATION OF COMMITMENTS

5.1.       Original Term of Commitments. Subject to each Lender’s right to cease
making Loans and other extensions of credit to Borrowers when any Default or
Event of Default exists or upon termination of the Commitments as provided in
Section 5.2 hereof, the Commitments shall be in effect until the earliest to
occur of (i) twelve (12) months from the date hereof, (ii) forty-five (45) days
after commencement of the Chapter 11 Case if, at such time, a Final Order has
not been entered, or (iii) the effective date of a plan of reorganization that
is confirmed by the Court, or any other court which may have jurisdiction, in
the Chapter 11 Case (the “Original Term”).

5.2.

Termination.

5.2.1.    Termination. The Commitments shall automatically terminate as of the
last day of the Original Term. In addition, Agent may (and upon the direction of
the Required Lenders, shall) terminate the Commitments without notice (other
than any notice required to be given under the DIP Orders) upon or after the
occurrence of an Event of Default.

5.2.2.

Reserved

5.2.3.

Reserved

5.2.4.    Effect of Termination. On the effective date of termination of the
Commitments, all obligations and liabilities of Borrowers under the DIP Facility
(including without limitation the Obligations) shall be immediately finally and
indefeasibly due and payable in full in cash and all Commitments of Agent and
Lenders under the DIP Facility shall terminate (and, in the case of outstanding
Letters of Credit, such Letters of Credit shall be immediately terminated or
otherwise discharged or indemnified against in such manner and to such extent as
is satisfactory to Agent in the good faith exercise of its credit judgment) and
Lenders shall have no obligation to make any Loans and Agent shall have no
obligation to cause the Letter of Credit Issuer to issue any Letters of Credit.

 

28

 


--------------------------------------------------------------------------------



 

All undertakings, agreements, covenants, warranties and representations of each
Borrower contained in the DIP Loan Documents shall survive any such termination
and Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the DIP Loan Documents notwithstanding such termination until
Borrowers have satisfied the Obligations to Agent and Lenders, in full. For
purposes of this Agreement, the Obligations shall not be deemed to have been
satisfied until all Obligations for the payment of money have been paid to Agent
in same day funds and all Obligations that are at the time in question
contingent (including all LC Outstandings that exist by virtue of an outstanding
Letter of Credit) have been fully cash collateralized (in an amount of 105% of
LC Outstandings) in favor and to the satisfaction of Agent or Agent has received
as beneficiary a direct pay letter of credit in form and from an issuing bank
acceptable to Agent and providing for direct payment to Agent of all such
contingent Obligations at the time they become fixed (including reimbursement of
all sums paid by Agent under any Credit Support). Notwithstanding the payment in
full of the Obligations, Agent shall not be required to terminate its security
interests in any of the Collateral unless, with respect to any loss or damage
Agent may incur as a result of the dishonor or return of any Payment Items
applied to the Obligations, Agent shall have received either (i) a written
agreement, executed by Borrowers and any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and Lenders from any such loss or damage; or (ii) such monetary reserves
or other security for such period of time as Agent, in its reasonable
discretion, may deem necessary to protect Agent from any such loss or damage.
The provisions of Sections 2.4, 2.7, 2.8, 2.9, 4.5, 4.9 and this Section 5.2.4
and all obligations of Borrowers to indemnify Agent or any Lender pursuant to
this Agreement or any of the other DIP Loan Documents shall in all events
survive any termination of the Commitments.

SECTION 6.

COLLATERAL SECURITY

6.1.       Grant of Security Interest. To secure the prompt payment and
performance of all of the Obligations, each Credit Party hereby grants to Agent,
for the benefit of itself as Agent and for the Pro Rata benefit of Lenders, a
continuing security interest in and Lien upon all of the following Property and
interests in Property of such Credit Party (except to the extent such Property
constitutes Excluded Collateral), whether now owned or existing or hereafter
created, acquired or arising, wheresoever located, whether acquired by such
Credit Party prior to or on or after the Petition Date:

(i)

All Accounts;

 

(ii)

All Inventory;

 

(iii)

All Equipment;

 

(iv)

All Instruments;

 

(v)

All Chattel Paper;

 

(vi)

All Documents;

 

(vii)

All General Intangibles;

(viii)

All Deposit Accounts;

 

(ix)        All Investment Property (but excluding any portion thereof that
constitutes Margin Stock unless otherwise expressly provided in any DIP Loan
Documents);

 

29

 


--------------------------------------------------------------------------------



 

 

(x)        All monies now or at any time or times hereafter in the possession or
under the control of Agent or a Lender or a bailee or Affiliate of Agent or a
Lender, including any Cash Collateral in the Cash Collateral Account;

(xi)

All property of the Estate;

(xii)       All accessions to, substitutions for and all replacements, products
and cash and non-cash proceeds of (i) through (xi) above, including proceeds of
and unearned premiums with respect to insurance policies insuring any of the
Collateral and claims against any Person for loss of, damage to or destruction
of any of the Collateral; and

(xiii)      All books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs, and other computer
materials and records) of such Borrower pertaining to any of (i) through (xii)
above.

6.2.       Lien on Deposit Accounts. As additional security for the payment and
performance of the Obligations, each Credit Party hereby grants to Agent, for
the benefit of itself as Agent and for the Pro Rata benefit of Lenders, a
continuing security interest in and Lien upon, and hereby collaterally assigns
to Agent, all of such Credit Party’s right, title and interest in and to each
Deposit Account of such Credit Party (other than Excluded Cash Accounts) and in
and to any deposits or other sums at any time credited to each such Deposit
Account, including any sums in any blocked account or any special lockbox
account and in the accounts in which sums are deposited. In connection with the
foregoing, each Credit Party hereby authorizes and directs each such bank or
other depository to pay or deliver to Agent upon its written demand therefor
made at any time upon the occurrence and during the continuation of an Event of
Default and without further notice to such Credit Party (such notice being
hereby expressly waived), all balances in each Deposit Account maintained by
Credit Party with such depository for application to the Obligations then
outstanding, and the rights given Agent in this Section 6.4 shall be cumulative
with and in addition to Agent’s other rights and remedies in regard to the
foregoing Property as proceeds of Collateral. Each Credit Party hereby
irrevocably appoints Agent as such Credit Party’s attorney-in-fact to, following
the occurrence and during the continuance of an Event of Default, collect any
and all such balances to the extent any such payment is not made to Agent by
such bank or other depository after demand thereon is made by Agent pursuant
hereto.

6.3.       Lien on Real Estate. The due and punctual payment and performance of
the Obligations shall also be secured by the Lien evidenced by the Mortgage upon
all Real Estate of the relevant Borrower described therein.

6.4.       Other Collateral. In addition to the items of Property referred to in
Section 6.1 above, the Obligations shall also be secured by the Cash Collateral
to the extent provided herein and all of the other items of Property from time
to time described in any of the DIP Loan Documents as security for any of the
Obligations.

6.5.       Lien Perfection; Further Assurances. Agent’s Liens, on behalf of
Lenders, in and to the Collateral shall attach to all Collateral without further
action on the part of Lenders or Agent or Credit Parties. Promptly after Agent’s
request therefor, Credit Parties shall execute or cause to be executed and
deliver to Agent such instruments, assignments, title certificates or other
documents as are necessary under the UCC or other Applicable Law (including any
motor vehicle certificates of title act) to perfect (or continue the perfection
of) Agent’s Lien upon the Collateral, and shall take such other action as may be
requested by Agent to give effect to or carry out the intent and purposes of
this Agreement. Unless prohibited by Applicable Law, each Credit Party hereby
authorizes Agent to execute and file any such financing statement on such Credit
Party’s behalf. The parties agree that a carbon, photographic or other

 

30

 


--------------------------------------------------------------------------------



 

reproduction of this Agreement shall be sufficient as a financing statement and
may be filed in any appropriate office in lieu thereof. The Liens and priority
granted to the Liens in favor of Agent, for the benefit of Lenders, pursuant to
the Interim Order and hereunder shall be perfected by operation of law upon
execution of the Interim Order by the Court. Agent shall not be required to file
any UCC-1 financing statements, mortgages or any other document, or take any
other action (including possession of any of the Pre-Petition Collateral or
Post-Petition Collateral) in order to validate or perfect the liens and security
interests granted to Agent, for the benefit of Lenders, hereunder or under any
of the other DIP Loan Documents, as all such Liens and security interests shall
be deemed automatically perfected as of the date of the Interim Order. If Agent
shall, in its discretion, choose to file such UCC-1 financing statements (or
amendments to or continuations of any existing financing statements), mortgages
and otherwise confirm perfection of such Liens, all such financing statements,
mortgages or similar instruments shall be deemed to have been filed or recorded
at the time and on the date of entry of the Interim Order. Agent may, in its
discretion, file a certified copy of the Interim Order or the Final Order in any
filing or recording office in any jurisdiction in which Credit Parties have or
maintain any Pre-Petition Collateral or Post-Petition Collateral or an office or
is organized.

6.6.       Liens Under DIP Orders. The Liens and security interests granted to
Agent, for the benefit of Lenders, pursuant to the provisions of this Section 6
and pursuant to any of the other DIP Loan Documents shall be in addition to all
Liens conferred upon Agent, for the benefit of Lenders, by the Court pursuant to
the terms of the DIP Orders. The secured claims of Lenders secured by the
Collateral shall be of equal priority and ratable according to the respective
Obligations due each Lender.

6.7.

Priority of Liens; Further Assistance.

6.7.1.    The Liens granted pursuant to the terms of this Agreement and the
other DIP Loan Documents, and the Liens conferred upon Agent, for the benefit of
Lenders, pursuant of the DIP Orders, shall constitute (i) pursuant to Section
364(c)(2) of the Bankruptcy Code, a first priority Lien upon or security
interest in all of the Collateral that is not otherwise subject to an
unavoidable validly perfected security interest or Lien in existence on the
Petition Date, (ii) pursuant to Section 364(c)(3) of the Bankruptcy Code, a
perfected second Lien on all of the Collateral that is subject to valid and
unavoidable Permitted Liens in existence on the Petition Date or to Permitted
Liens in existence on the Petition Date that are perfected subsequent to the
Petition Date as permitted by Section 546(b) of the Bankruptcy Code, in each
case, only to the extent such Permitted Liens are not otherwise primed as set
forth in clause (iii) below, and (iii) pursuant to Section 364(d)(1) of the
Bankruptcy Code, a perfected first priority, senior priming Lien on all of the
Collateral, subject only to valid and unavoidable Permitted Liens that are in
existence on the Petition Date, that under applicable law, are senior to and
have not been subordinated to the liens and security interests granted to Bank
in its capacity as a Pre-Petition Lender. Except as expressly provided in the
DIP Orders, no expenses, costs or charges in connection with the Chapter 11 Case
shall be charged against the Collateral under Section 506(c) of the Bankruptcy
Code and the Final Order shall provide that Borrowers waive any rights they have
to seek such charges under Section 506(c) of the Bankruptcy Code.

6.7.2.    Credit Parties shall take all such action and execute such instruments
and documents as Agent, for the benefit of the Lenders may request from time to
time to perfect, continue the perfection of or give notice of perfection of any
Liens granted in favor of Agent, for the benefit of Lenders, pursuant to any of
the DIP Loan Documents or conferred upon Agent pursuant to the terms of the DIP
Order, all at the cost and expense of Credit Parties.

 

31

 


--------------------------------------------------------------------------------



 

 

SECTION 7.

COLLATERAL ADMINISTRATION

 

7.1.

General Provisions.

 

7.1.1.    Location of Collateral. All tangible items of Collateral, other than
Inventory in transit and motor vehicles, shall at all times be kept by Credit
Parties at one or more of the business locations of Credit Parties set forth in
Schedule 7.1.1 hereto and shall not be moved therefrom, without the prior
written approval of Agent, except that in the absence of an Event of Default and
acceleration of the maturity of the Obligations in consequence thereof, Credit
Parties may (i) make sales or other dispositions of any Collateral to the extent
authorized by Section 9.2.10 hereof, and (ii) move Inventory or Equipment or any
record relating to any Collateral to a location in the United States other than
those shown on Schedule 7.1.1 hereto so long as Credit Parties have given Agent
at least 30 Business Days prior written notice of such new location and prior to
moving any Inventory or Equipment to such location there have been filed any
UCC-1 financing statements and any other appropriate documentation necessary to
perfect or continue the perfection of Agent’s first priority Liens with respect
to such Inventory or Equipment and (iii) move Inventory and Equipment which is
not included in the Borrowing Base, having an aggregate value of less than
$40,000,000, to a location in the United States other than those shown on
Schedule 7.1.1 hereto, and without notifying Agent (“Permitted Offsite
Collateral”). Notwithstanding anything to the contrary contained in this
Agreement, Credit Parties shall not be permitted to keep, store or otherwise
maintain any Collateral at any location (including any location described in
Section 7.1.1), unless (i) a Credit Party is the owner of such location, (ii) a
Credit Party leases such location and the landlord has executed in favor of
Agent a Landlord Waiver, (iii) the Collateral consists of Inventory placed with
a warehouseman, bailee or processor, Agent has received from such warehouseman,
bailee or processor an acceptable Lien waiver agreement and an appropriate UCC-1
financing statement has been filed with the appropriate Governmental Authority
in the jurisdiction where such warehouseman, bailee or processor is located in
order to perfect, or to maintain the uninterrupted perfection of, Agent’s
security interest in such Inventory, or (iv) such constitutes Permitted Offsite
Collateral.

7.1.2.

Insurance of Collateral; Condemnation Proceeds.

(i)         Each Credit Party shall maintain and pay for insurance upon all
Collateral, wherever located, covering casualty, hazard, public liability,
theft, malicious mischief, and such other risks in such amounts and with such
insurance companies as are reasonably satisfactory to Agent. Schedule 7.1.2
describes all insurance of Credit Parties in effect on the date hereof. Unless
otherwise agreed by Agent, all proceeds payable under each such policy shall be
payable to Agent for application to the Obligations. Each Credit Party shall
deliver the originals or certified copies of such policies to Agent with
satisfactory lender’s loss payable endorsements reasonably satisfactory to
Agent, naming Agent as sole loss payee, assignee or additional insured, as
appropriate. Each policy of insurance for which Agent is an additional insured
or loss payee shall contain a clause requiring the insurer to give not less than
30 days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever and a clause specifying that the interest of Agent
shall not be impaired or invalidated by any act or neglect of any Credit Party
or the owner of the Property or by the occupation of the premises for purposes
more hazardous than are permitted by said policy. If any Credit Party fails to
provide and pay for such insurance, Agent may, at its option, but shall not be
required to, procure the same and charge Borrowers therefor. Each Credit Party
agrees to deliver to Agent, promptly as rendered, true copies of all reports
made in any reporting forms to insurance companies. For so long as no Event of
Default exists, each Credit Party shall have the right to settle, adjust and
compromise any claim with respect to any insurance maintained by each Credit
Party provided that all proceeds thereof are applied in the manner specified in
this Agreement, and Agent agrees

 

32

 


--------------------------------------------------------------------------------



 

promptly to provide any necessary endorsement to any checks or drafts issued in
payment of any such claim. At any time that an Event of Default exists, only
Agent shall be authorized to settle, adjust and compromise such claims, Agent
shall have all rights and remedies with respect to such policies of insurance as
are provided for in this Agreement and the other DIP Loan Documents.

(ii)         Any proceeds of insurance referred to in this Section 7.1.2 and any
condemnation awards that are paid to Agent in connection with a condemnation of
any of the Collateral shall be paid to Agent and applied to the Obligations in
the manner determined by Agent.

7.1.3.    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes imposed under any Applicable Law on any of the Collateral or in respect of
the sale thereof, and all other payments required to be made by Agent to any
Person to realize upon any Collateral shall be borne and paid by Credit Parties.
Agent shall not be liable or responsible in any way for the safekeeping of any
of the Collateral or for any loss or damage thereto (except for reasonable care
in the custody thereof while any Collateral is in Agent’s actual possession) or
for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency, or other Person whomsoever, but the
same shall be at Credit Parties’ sole risk.

7.1.4.    Defense of Title to Collateral. Each Credit Party shall at all times
defend its title to the Collateral and Agent’s Liens therein against all Persons
and all claims and demands whatsoever other than Permitted Liens.

7.2.

Administration of Accounts.

7.2.1.    Records and Schedules of Accounts. Each Borrower shall keep accurate
and complete records of its Accounts and all payments and collections thereon
and shall submit to Agent on such periodic basis as Agent shall request a sales
and collections report for the preceding period, in form satisfactory to Agent.
Borrowers shall also provide to Agent on or before the 20th day of each month
(i) a list and other detailed information, in form satisfactory to Agent, of all
Bonded Contracts and Bonded Accounts which shall specify the issuer of the
Surety Bond issued in connection therewith, (ii) a “WIP Report” substantially in
the form of Schedule 7.2.1 attached hereto, and (iii) upon Agent’s request, a
detailed aged trial balance of all Accounts existing as of the last day of the
preceding month, specifying the names, addresses, face value, dates of invoices
and due dates for each Account Debtor obligated on an Account so listed
(“Schedule of Accounts”) (provided, however, that at Agent’s discretion, Agent
may require that Borrowers report this information on a twice monthly basis),
and, upon Agent’s request therefor, copies of proof of delivery and a copy of
all documents, including repayment histories and present status reports relating
to the Accounts so scheduled and such other matters and information relating to
the status of then existing Accounts as Agent shall reasonably request. In
addition, if Accounts in an aggregate face amount in excess of $1,000,000 cease
to be Eligible Accounts (other than by virtue of aging) in whole or in part,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within 2 Business Days) after any Borrower’s having obtained knowledge of such
occurrence and the Borrowing Base shall thereupon be adjusted to reflect such
occurrence. Upon Agent’s request, each Borrower shall deliver to Agent copies of
invoices or invoice registers related to all of its Accounts.

7.2.2.    Discounts, Disputes and Returns. If any Borrower grants any discounts,
allowances or credits that are not shown on the face of the invoice for the
Account involved, Borrowers shall report such discounts, allowances or credits,
as the case may be, to Agent as part of the next required Schedule of Accounts.
If any amounts due and owing on Eligible Accounts in excess of $1,000,000 are in
dispute between any Borrower and any Account Debtor, or if any returns are made
in excess of $500,000 with respect to any Eligible Accounts owing from an
Account Debtor, Borrowers shall provide

 

33

 


--------------------------------------------------------------------------------



 

Agent with written notice thereof at the time of submission of the next Schedule
of Accounts, and upon Agent’s request, explaining in reasonable detail the
reason for the dispute or return, all claims related thereto and the amount in
controversy. Upon and after the occurrence of an Event of Default, Agent shall
have the right to settle or adjust all disputes and claims directly with the
Account Debtor and to compromise the amount or extend the time for payment of
any Accounts comprising a part of the Collateral upon such terms and conditions
as Agent may deem advisable, and to charge the deficiencies, costs and expenses
thereof, including attorneys’ fees, to Borrowers.

7.2.3.    Taxes. If an Account of any Borrower includes a charge for any Taxes
payable to any governmental taxing authority, Agent is authorized, in its sole
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Borrower and to charge Borrowers therefor; provided, however,
that neither Agent nor Lenders shall be liable for any Taxes that may be due by
any or all Borrowers.

7.2.4.    Account Verification. Whether or not a Default or an Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Credit Party to verify the validity, amount or any
other matter relating to any Accounts of any Credit Party by mail, telephone,
telegraph or otherwise. Credit Parties shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.

7.2.5.    Maintenance of Dominion Account. Borrowers shall maintain a Dominion
Account pursuant to a lockbox or other arrangement acceptable to Agent and, in
the case of such Dominion Account and lockbox arrangement, with such bank as may
be selected by Borrowers and be acceptable to Agent. Borrowers shall issue to
each such lockbox bank an irrevocable letter of instruction directing such bank
to deposit all payments or other remittances received in the lockbox to the
Dominion Account. Borrowers shall enter into agreements, in form satisfactory to
Agent, with each bank at which a Dominion Account is maintained by which such
bank shall immediately transfer to the Payment Account all monies deposited to
the Dominion Account. All funds deposited in each Dominion Account shall be
subject to Agent’s Lien. Borrowers shall obtain the agreement (in favor of and
in form and content satisfactory to Agent) by each bank at which a Dominion
Account is maintained to waive any offset rights against the funds deposited to
such Dominion Account, except offset rights in respect of charges incurred in
the administration of such Dominion Account. Neither Agent nor Lenders assume
any responsibility to any or all Borrowers for such lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to deposits accepted by any bank thereunder.

7.2.6.    Collection of Accounts and Proceeds of Collateral. To expedite
collection, Borrowers shall endeavor in the first instance to make collection of
Borrowers’ Accounts for Agent and Lenders. All Payment Items received by any
Borrower in respect of its Accounts, together with the proceeds of any other
Collateral, shall be held by such Borrower as trustee of an express trust for
Agent’s benefit and shall immediately deposit same in kind in the Dominion
Account. Agent retains the right at all times after the occurrence of an Event
of Default to notify Account Debtors of each Borrower that Accounts have been
assigned to Agent and to collect Accounts directly in its own name and to charge
to Borrowers the collection costs and expenses, incurred by Agent or Lenders,
including reasonable attorneys’ fees.

7.3.

Administration of Inventory.

7.3.1.    Records and Reports of Inventory. Each Borrower shall keep accurate
and complete records of its Inventory and shall furnish Agent and Lenders
inventory reports respecting such Inventory in form and detail satisfactory to
Agent and Lenders at such times as Agent and Lenders may request, provided that
until notified differently by Agent, such reports shall be due monthly by the
20th

 

34

 


--------------------------------------------------------------------------------



 

day of each month. Each Borrower shall, at Borrowers’ expense, conduct a
physical inventory no less frequently than annually and periodic cycle counts
consistent with such Borrower’s historical practices and shall provide to Agent
and Lenders a report based on each such physical inventory and cycle count
promptly thereafter, together with such supporting information as Agent shall
request. Agent may participate in and observe each physical count or inventory.
Agent may at any time in its sole discretion require an appraisal of the
Inventory of Borrowers, each such appraisal to be performed at Borrowers’
expense and by an appraiser satisfactory to Agents; provided, however, as long
as no Default or Event of Default exists, Borrower shall not be required to pay
for such appraisal more frequently than once every twelve calendar months.

7.3.2.    Returns of Inventory. No Borrower shall return any of its Inventory to
a supplier or vendor thereof, or any other Person, whether for cash, credit
against future purchases or then existing payables, or otherwise, unless (i)
such return is in the Ordinary Course of Business of such Borrower and
such Person; (ii) no Default or Event of Default exists or would result
therefrom; (iii) the return of such Inventory will not result in an
Out-of-Formula Condition; (iv) such Borrower promptly notifies Agent thereof if
the aggregate Value of all Eligible Inventory returned in any month exceeds
$50,000; and (v) any payments received by any Borrower in connection with any
such return are promptly turned over to Agent for application to the
Obligations.

7.4.

Administration of Equipment.

7.4.1.    Records and Schedules of Equipment. Each Borrower shall keep accurate
records itemizing and describing the kind, type, quality, quantity and cost of
its Equipment and all dispositions made in accordance with Section 7.4.2 hereof,
and shall furnish Agent and Lenders with a current schedule containing the
foregoing information on at least a monthly basis and more often if requested by
Agent. Promptly after request therefor by Agent, Borrowers shall deliver to
Agent and Lenders any and all evidence of ownership, if any, of any of the
Equipment.

7.4.2.    Dispositions of Equipment. No Borrower will sell, lease or otherwise
dispose of or transfer any of the Equipment or any part thereof without the
prior written consent of Agent; provided, however, that the foregoing
restriction shall not apply, for so long as no Default or Event of Default
exists, to (i) dispositions of Equipment after the Closing Date which, in the
aggregate during any consecutive 12-month period, has a fair market value or
book value, whichever is more, of $1,500,000 or less, provided that all Net
Proceeds thereof are remitted to Agent for application to the Obligations, or
(ii) replacements of Equipment that is substantially worn, damaged or obsolete
with Equipment of like kind, function and value, provided that the replacement
Equipment shall be acquired prior to or within 60 days after any disposition of
the Equipment that is to be replaced, the replacement Equipment shall be free
and clear of Liens other than Permitted Liens that are not Purchase Money Liens.

7.4.3.    Condition of Equipment. The Equipment is, in all material respects, in
good operating condition and repair, and all necessary replacements of and
repairs thereto shall be made so that the value and operating efficiency of the
Equipment shall be maintained and preserved, reasonable wear and tear excepted.
No Borrower will permit material portion any of the Equipment to become affixed
to any real Property leased to such Borrower so that an interest arises therein
under the real estate laws of the applicable jurisdiction unless the landlord of
such real Property has executed a landlord waiver or leasehold mortgage in favor
of and in form acceptable to Agent, and no Borrower will permit any material
portion of the Equipment to become an accession to any personal Property that is
subject to a Lien unless the Lien is a Permitted Lien.

7.4.4.    Appraisals. Agent may in its sole discretion at any time require an
appraisal of the Equipment of the Borrowers, each such appraisal to be performed
at Borrowers’ expense and by an

 

35

 


--------------------------------------------------------------------------------



 

appraiser satisfactory to Agent; provided, however, as long as no Default or
Event of Default exists, Borrower shall not be required to pay for such
appraisal more frequently than once every twelve calendar months.

7.5.       Borrowing Base Certificates. On the Closing Date, Borrowers shall
deliver, or shall have delivered, to Agent a Borrowing Base Certificate prepared
as of the close of business on December 31, 2005. Borrowers shall deliver to
Agent on or before the 23rd day of each month a Borrowing Base Certificate
prepared as of the close of business of the previous month, and Borrowers shall
deliver a Borrowing Base Certificate at such other times as Agent may request.
All calculations of Availability in connection with any Borrowing Base
Certificate shall originally be made by Borrowers and certified by a Senior
Officer of Parent to Agent, provided that Agent shall have the right to review
and adjust, in the exercise of its reasonable credit judgment, any such
calculation (i) to reflect its reasonable estimate of declines in value of any
of the Collateral described therein and (ii) to the extent that such calculation
is not in accordance with this Agreement or does not accurately reflect the
amount of the Availability Reserve.

SECTION 8.

REPRESENTATIONS AND WARRANTIES

8.1.       General Representations and Warranties. To induce Agent and Lenders
to enter into this Agreement and to make available the Commitments, each Credit
Party warrants and represents to Agent and Lenders that:

8.1.1.    Organization and Qualification. Each Credit Party and each of its
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization. Each Credit Party and
each of its Subsidiaries is duly qualified and is authorized to do business and
is in good standing as a foreign corporation in each state or jurisdiction
listed on Schedule 8.1.1 hereto and in all other states and jurisdictions in
which the failure of any such Credit Party or any of such Subsidiaries to be so
qualified would have a Material Adverse Effect.

8.1.2.    Power and Authority. Each Credit Party and each of its Subsidiaries is
duly authorized and empowered to enter into, execute, deliver and perform this
Agreement and each of the other DIP Loan Documents to which it is a party. The
execution, delivery and performance of this Agreement and each of the other DIP
Loan Documents have been duly authorized by all necessary corporate, limited
liability company or partnership action and do not and will not (i) require any
consent or approval of any of the holders of the Equity Interests of any Credit
Party or any of its Subsidiaries; (ii) contravene the Organization Documents of
any Credit Party or any of its Subsidiaries; (iii) violate, or cause any Credit
Party or any of its Subsidiaries to be in default under, any provision of
any Applicable Law, order, writ, judgment, injunction, decree, determination or
award in effect having applicability to such Credit Party or any such
Subsidiary; or (iv) result in, or require, the creation or imposition of any
Lien (other than Permitted Liens) upon or with respect to any of the Properties
now owned or hereafter acquired by any Credit Party or any of its Subsidiaries.

8.1.3.    Legally Enforceable Agreement. This Agreement is, and each of the
other DIP Loan Documents when delivered under this Agreement will be, a legal,
valid and binding obligation of each Credit Party and each of its Subsidiaries
signatories thereto enforceable against them in accordance with the respective
terms of such DIP Loan Documents, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditors’ rights.

8.1.4.    Capital Structure. As of the date hereof, Schedule 8.1.4 hereto states
(i) the correct name of each Subsidiary, its jurisdiction of incorporation and
the percentage of its Equity Interests

 

36

 


--------------------------------------------------------------------------------



 

having voting powers owned by each Person, (ii) the name of each corporate
Affiliate of each Credit Party and the nature of the affiliation and (iii) the
number of authorized and issued Equity Interests (and treasury shares) of each
Credit Party and each of its Subsidiaries. Each Credit Party has good title to
all of the shares it purports to own of the Equity Interests of each of its
Subsidiaries, free and clear in each case of any Lien other than Permitted
Liens. All such Equity Interests have been duly issued and are fully paid and
non-assessable. Since the date of the financial statements of Parent and its
Subsidiaries referred to in Section 8.1.9 hereof, no Credit Party has made, or
obligated itself to make, any Distribution. There are no outstanding options to
purchase, or any rights or warrants to subscribe for, or any commitments or
agreements to issue or sell, or any Equity Interests or obligations convertible
into, or any powers of attorney relating to, shares of the capital stock of any
Credit Party (other than Parent) or any Subsidiary. Except as set forth on
Schedule 8.1.4 hereto, there are no outstanding agreements or instruments
binding upon the holders of any Credit Party’s Equity Interests relating to the
ownership of its Equity Interests.

8.1.5.    Organizational Names. During the 5-year period preceding the date of
this Agreement, no Credit Party nor any of its Subsidiaries has been known as or
used any corporate, organizational, fictitious or trade names except those
listed on Schedule 8.1.5 hereto. Except as set forth on Schedule 8.1.5, no
Credit Party nor any of its Subsidiaries has been the surviving corporation or
other entity of a merger or consolidation or acquired all or substantially all
of the assets of any Person.

8.1.6.    Business Locations; Agent for Process. As of the date hereof, the
chief executive office and other places of business of each Credit Party and
each of its Subsidiaries are as listed on Schedule 7.1.1 hereto. During the
5-year period preceding the date of this Agreement, no Credit Party nor any of
its Subsidiaries has had an office, place of business or agent for service of
process other than as listed on Schedule 7.1.1. Except as shown on Schedule
7.1.1 on the date hereof, no Inventory of any Credit Party or any Subsidiary is
stored with a bailee, warehouseman or similar Person, nor is any Inventory
consigned to any Person.

8.1.7.    Title to Properties; Priority of Liens. Each Credit Party and each of
its Subsidiaries has good and indefeasible title to and fee simple ownership of,
or valid and subsisting leasehold interests in, all of its real Property, and
good title to all of its personal Property, including all Property reflected in
the financial statements referred to in Section 8.1.9 or delivered pursuant to
Section 9.1.3, in each case free and clear of all Liens except Permitted Liens.
Each Credit Party has paid or discharged, and has caused each of its
Subsidiaries to pay and discharge, all lawful claims (in excess of $50,000 in
the aggregate for each Credit Party) which, if unpaid, might become a Lien
against any Properties of such Credit Party or such Subsidiary that is not a
Permitted Lien. The Liens granted to Agent pursuant to this Agreement and the
other DIP Loan Documents are valid and perfected Liens (having the priority
specified in Section 6.7 hereof), subject only to those Permitted Liens which
are expressly permitted by the terms of this Agreement or the DIP Orders to have
priority over the Liens of Agent.

8.1.8.    Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by a Borrower with respect
to any Account. Unless otherwise indicated in writing to Agent, with respect to
each Account, Borrowers warrant that:

(i)         It is genuine and in all respects what it purports to be, and it is
not evidenced by a judgment;

(ii)         It arises out of a completed, bona fide sale and delivery of goods
or rendition of services by a Borrower in the Ordinary Course of its Business
and substantially in accordance with the terms and conditions of all purchase
orders, contracts or other documents relating thereto and forming a part of the
contract between a Borrower and the Account Debtor;

 

37

 


--------------------------------------------------------------------------------



 

 

(iii)        It is for a sum certain maturing as stated in the duplicate invoice
covering such sale or rendition of services, a copy of which has been furnished
or is available to Agent on request;

(iv)        Such Account, and Agent’s security interest therein, is not, and
will not (by voluntary act or omission of a Borrower) be in the future, subject
to any offset, Lien, deduction, defense, dispute, counterclaim or any other
adverse condition except for disputes resulting in returned goods where the
amount in controversy is deemed by Agent to be immaterial, and each such Account
is absolutely owing to a Borrower and is not contingent in any respect or for
any reason;

(v)        The contract under which such Account arose does not condition or
restrict a Borrower’s right to assign to Agent the right to payment thereunder
unless (i) such Borrower has obtained the Account Debtor’s consent to such
collateral assignment or complied with any conditions to such assignment or (ii)
under the UCC or other Applicable Law any such restrictions are ineffective to
prevent the grant of a Lien upon such Account in favor of Agent;

(vi)        Such Borrower has not made any agreement with any Account Debtor
thereunder for any extension, compromise, settlement or modification of any such
Account or any deduction therefrom, except discounts or allowances which are
granted by a Borrower in the ordinary course of its business for prompt payment
and which are reflected in the calculation of the net amount of each respective
invoice related thereto and are reflected in the Schedules of Accounts submitted
to Agent pursuant to Section 7.2.1 hereof;

(vii)       To the best of such Borrower’s knowledge, there are no facts, events
or occurrences which are reasonably likely to impair in any material respect the
validity or enforceability of any of its Accounts or reduce the amount payable
thereunder from the face amount of the invoice and statements delivered to Agent
with respect thereto;

(viii)      To the best of such Borrower’s knowledge, (1) the Account Debtor
thereunder had the capacity to contract at the time any contract or other
document giving rise to the Account was executed and (2) such Account Debtor is
Solvent; and

(ix)        To the best of such Borrower’s knowledge, there are no proceedings
or actions which are pending against any Account Debtor thereunder and which are
reasonably likely to result in any material adverse change in such Account
Debtor’s financial condition or the collectibility of such Account.

8.1.9.    Financial Statements. The Consolidated and consolidating balance
sheets of Parent and such other Persons described therein (including the
accounts of all Subsidiaries of Credit Parent for the respective periods during
which a Subsidiary relationship existed) as of November 30, 2005, and the
related statements of operations, stockholders’ equity, and cash flows for the
periods ended on such dates, have been prepared in accordance with GAAP, and
present fairly the financial positions of Borrowers and such Persons at such
dates and the results of Borrowers’ operations for such periods; provided that
the statements of stockholders’ equity and cash flows are not prepared on a
consolidating basis. Since November 30, 2005, except as disclosed in Parent’s
Forms 10-K and Forms 8-K that were published on EDGAR between December 1, 2005,
and January 23, 2006, each filed with the Securities and Exchange Commission and
except for the filing of the Chapter 11 Case, there has been no material change
in the condition, financial or otherwise, of the Credit Parties, taken as a
whole, as shown on the Consolidated balance sheet as of such date and no
material change in the aggregate value of Equipment and real Property owned by
any Borrower or such other Persons.

 

38

 


--------------------------------------------------------------------------------



 

 

8.1.10.   Full Disclosure. The financial statements referred to in Section 8.1.9
hereof do not contain any untrue statement of a material fact and neither this
Agreement nor any other written statement contains or omits any material fact
necessary to make the statements contained herein or therein not materially
misleading. There is no fact or circumstances in existence on the date hereof
which any Credit Party has failed to disclose to Agent in writing that may
reasonably be expected to have a Material Adverse Effect.

8.1.11.   Priority of Obligations. The Obligations constitute, pursuant to
Section 364(c)(1) of the Bankruptcy Code, a superpriority claim as described in
Section 1.4 of this Agreement.

8.1.12.   Surety Obligations. Except as set forth on Schedule 8.1.12 hereto on
the date hereof, no Credit Party nor any of its Subsidiaries is obligated as
surety or indemnitor under any surety or similar bond or other contract issued
or entered into any agreement to assure payment, performance or completion of
performance of any undertaking or obligation of any Person.

8.1.13.   Taxes. The FEIN of each Credit Party and each of its Subsidiaries is
as shown on Schedule 8.1.13 hereto. Each Credit Party and each of its
Subsidiaries has filed all federal, state and local tax returns and other
reports it is required by law to file and has paid, or made provision for the
payment of, all Taxes upon it, its income and Properties as and when such Taxes
are due and payable, except to the extent being Properly Contested, or which in
the aggregate do not exceed $100,000 for all Credit Parties. The provision for
Taxes on the books of each Credit Party and each of its Subsidiaries are
adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.

8.1.14.   Brokers. There are no claims against any Credit Party for brokerage
commissions, finder’s fees or investment banking fees in connection with the
transactions contemplated by this Agreement or any of the other DIP Loan
Documents.

8.1.15.   Intellectual Property. Except as would not reasonably be expected to
result in a Material Adverse Effect, each Credit Party and each of its
Subsidiaries each owns or has the lawful right to use all Intellectual Property
necessary for the present and planned future conduct of its business without any
conflict with the rights of others; there is no objection to, or pending (or, to
any Credit Party’s knowledge, threatened) Intellectual Property Claim with
respect to any Credit Party’s or any Subsidiary’s right to use any such
Intellectual Property and no Credit Party is aware of any grounds for challenge
or objection thereto; and, except as may be disclosed on Schedule 8.1.15,
neither any Credit Party nor any Subsidiary pays any royalty or other
compensation to any Person for the right to use any Intellectual Property other
than shrink-wrapped software applications. All such patents, trademarks, service
marks, trade names, copyrights, licenses and other similar rights are listed on
Schedule 8.1.15 hereto, to the extent they are registered under any Applicable
Law or are otherwise material to any Credit Party’s or any Subsidiary’s
business.

8.1.16.   Governmental Approvals. Each Credit Party and each of its Subsidiaries
has, and is in good standing with respect to, all material Governmental
Approvals necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it.

8.1.17.   Compliance with Laws. Each Credit Party and each of its Subsidiaries
has duly complied with, and its Properties, business operations and leaseholds
are in compliance in all material respects with, the provisions of all
Applicable Law (except to the extent that any such noncompliance with Applicable
Law could not reasonably be expected to have a Material Adverse Effect) and
there have been no citations, notices or orders of noncompliance issued to any
Credit Party or any of

 

39

 


--------------------------------------------------------------------------------



 

the Subsidiaries under any such law, rule or regulation except to the extent not
reasonably expected to have a Material Adverse Effect. No Inventory has been
produced in violation of the FLSA.

8.1.18.   Burdensome Contracts. No Credit Party nor any of the Subsidiaries is a
party or subject to any contract, agreement, or charter or other corporate
restriction, which has or could be reasonably expected to have a Material
Adverse Effect. No Credit Party nor any of the Subsidiaries is a party or
subject to any Restrictive Agreement, except as set forth on Schedule 8.1.18
hereto, none of which prohibit the execution or delivery of any of the DIP Loan
Documents by any Obligor or the performance by any Obligor of its obligations
under any of the DIP Loan Documents to which is a party, in accordance with the
terms of such DIP Loan Documents.

8.1.19.   Litigation. Except for the Chapter 11 Case and except as set forth on
Schedule 8.1.19 hereto, there are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Credit Party, threatened on
the date hereof, against or affecting any Credit Party or any of the
Subsidiaries, or the business, operations, Properties, prospects, profits or
condition of any Credit Party or any of the Subsidiaries, (i) which relates to
any of the DIP Loan Documents or any of the transactions contemplated thereby or
(ii) if determined adversely to any Credit Party or any of the Subsidiaries,
could reasonably be expected to have a Material Adverse Effect. To the knowledge
of any Credit Party, no Credit Party nor any of the Subsidiaries is in default
on the date hereof with respect to any order, writ, injunction, judgment, decree
or rule of any court, Governmental Authority or arbitration board or tribunal.

8.1.20.   No Defaults. Except as may have been triggered by commencement of the
Chapter 11 Case, no event has occurred and no condition exists which would
reasonably be expected to, upon or after the execution and delivery of this
Agreement or any Credit Party’s performance hereunder, constitute a Default or
an Event of Default. Except as may have been triggered by commencement of the
Chapter 11 Case, no Credit Party nor any of its Subsidiaries is in default, and
no event has occurred and no condition exists which constitutes or which with
the passage of time or the giving of notice or both would constitute a default,
under any Material Contract or in the payment of any Debt of any Credit Party or
a Subsidiary to any Person for Money Borrowed, other than with respect to the
Senior Convertible Notes and the Senior Subordinated Notes.

8.1.21.   Leases. Schedule 8.1.21 hereto is a complete listing of each
capitalized and operating lease of each Credit Party and each of its
Subsidiaries on the date hereof that constitutes a Material Contract.

8.1.22.   Pension Plans. Except as disclosed on Schedule 8.1.22 hereto, no
Credit Party nor any of its Subsidiaries has any Plan on the date hereof. Each
Credit Party and each of its Subsidiaries is in full compliance in all material
respects with the requirements of ERISA and the regulations promulgated
thereunder with respect to each Plan. No fact or situation that is reasonably
likely to result in a material adverse change in the financial condition of any
Credit Party or any of its Subsidiaries exists in connection with any Plan. No
Credit Party nor any of its Subsidiaries has any withdrawal liability in
connection with a Multi-employer Plan.

8.1.23.   Trade Relations. There exists no actual or threatened termination,
cancellation or limitation of, or any materially adverse modification or change
in, the business relationship between any Credit Party and any customer or any
group of customers whose purchases individually or in the aggregate are material
to the business of such Credit Party, or with any material supplier or group of
suppliers, and there exists no condition or state of facts or circumstances
which is reasonably likely to have a Material Adverse Effect or prevent any
Credit Party from conducting such business after the consummation of the
transactions contemplated by this Agreement in substantially the same manner in
which it has heretofore been conducted.

 

40

 


--------------------------------------------------------------------------------



 

 

8.1.24.   Labor Relations. Except as described on Schedule 8.1.24 hereto, no
Credit Party nor any of the Subsidiaries is a party to any collective bargaining
agreement on the date hereof. Except as described on Schedule 8.1.24 hereto, on
the date hereof, there are no material grievances, disputes or controversies
with any union or any other organization of any Credit Party’s or any
Subsidiary’s employees, or, to any Credit Party’s knowledge, any threats of
strikes, work stoppages or any asserted pending demands for collective
bargaining by any union or organization.

8.1.25.   Not a Regulated Entity. No Credit Party is (i) an “investment company”
or a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940;
(ii) a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935;
or (iii) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.

8.1.26.   Margin Stock. No Credit Party nor any of its Subsidiaries is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

8.1.27.   Bonded Contracts. No Credit Party nor any of its Subsidiaries has any
agreement (including any intercreditor agreements) with any issuer of a Surety
Bond (including but not limited to Chubb) on the date hereof, except as
disclosed on Schedule 8.1.27.

8.1.28.   Surety Bonds Cash and LCs. No Credit Party nor any of its Subsidiaries
has provided any cash collateral or letters of credit to issuers of Surety Bonds
on the date hereof, except as disclosed on Schedule 8.1.28.

8.1.29.   Restricted Subsidiaries. No Restricted Subsidiary has any operations
or owns any material assets.

8.2.       Reaffirmation of Representations and Warranties. Each representation
and warranty contained in this Agreement and the other DIP Loan Documents shall
be deemed to be reaffirmed by each Credit Party on each day that any Credit
Parties request or are deemed to have requested an extension of credit or Letter
of Credit hereunder, except for changes in the nature of a Credit Party’s or, if
applicable, any of its Subsidiaries’ business or operations that may occur after
the date hereof in the Ordinary Course of Business so long as Agent has
consented to such changes or such changes are not violative of any provision of
this Agreement. Notwithstanding the foregoing, representations and warranties
which by their terms are applicable only to a specific date shall be deemed made
only at and as of such date.

8.3.       Survival of Representations and Warranties. All representations and
warranties of Credit Parties contained in this Agreement or any of the other DIP
Loan Documents shall survive the execution, delivery and acceptance thereof by
Agent, Lenders and the parties thereto and the closing of the transactions
described therein or related thereto.

SECTION 9.

COVENANTS AND CONTINUING AGREEMENTS

9.1.       Affirmative Covenants. For so long as there are any Commitments
outstanding and thereafter until payment in full of the Obligations, each Credit
Party covenants that, unless the Required Lenders have otherwise consented in
writing, it shall and shall cause each Subsidiary to:

 

41

 


--------------------------------------------------------------------------------



 

 

9.1.1.    Visits and Inspections. Permit representatives of Agent, from time to
time, as often as may be reasonably requested, but only during normal business
hours and (except when a Default or Event of Default exists) upon reasonable
prior notice to a Credit Party, to visit and inspect the Properties of such
Credit Party and each of its Subsidiaries, inspect, audit and make extracts from
each Credit Party’s and each Subsidiary’s books and records, and discuss with
its officers, its employees and its independent accountants, such Credit Party’s
and each Subsidiary’s business, financial condition, business prospects and
results of operations. Representatives of each Lender shall be authorized to
accompany Agent on each such visit and inspection and to participate with Agent
therein, but at their own expense, unless a Default or Event of Default exists.
Neither Agent nor any Lender shall have any duty to make any such inspection and
shall not incur any liability by reason of its failure to conduct or delay in
conducting any such inspection.

9.1.2.    Notices. Notify Agent and Lenders in writing, promptly after such
Credit Party’s obtaining knowledge thereof, (i) of the commencement of any
litigation affecting any Credit Party or any of its Properties, whether or not
the claims asserted in such litigation are considered by Borrowers to be covered
by insurance, and of the institution of any administrative proceeding, to the
extent that such litigation or proceeding, if determined adversely to such
Credit Party, would reasonably be expected to have a Material Adverse Effect;
(ii) of any material labor dispute to which any Credit Party may become a party,
any strikes or walkouts relating to any of its plants or other facilities, and
the expiration of any labor contract to which it is a party or by which it is
bound; (iii) of any material default by any Credit Party under or termination of
any Material Contract or any note, indenture, loan agreement, mortgage, lease,
deed, guaranty or other similar agreement relating to any Post-Petition Debt of
such Credit Party exceeding $250,000; (iv) of the existence of any Default or
Event of Default; (v) of any default by any Person under any note or other
evidence of Debt payable to a Credit Party in an amount exceeding $100,000;
(vi) of any judgment against any Obligor in an amount exceeding $250,000;
(vii) of the assertion by any Person of any Intellectual Property Claim, the
adverse resolution of which could reasonably be expected to have a Material
Adverse Effect; (viii) of any violation or asserted violation by any Credit
Party of any Applicable Law (including ERISA, OSHA, FLSA or any Environmental
Laws), the adverse resolution of which could reasonably be expected to have a
Material Adverse Effect; (ix) of any Environmental Release by an Credit Party or
on any Property owned or occupied by a Credit Party that is required to be
reported to any Governmental Authority; (x) of any claim made on Chubb related
to a Bonded Contract; (xi) of any addition of a Bonded Contract after the
Closing Date if an Account arising under such contract was previously reported
on a Borrowing Base Certificate as unbonded and (xii) of the discharge of
Parent’s independent accountants or any withdrawal of resignation by such
independent accountants from their acting in such capacity. In addition,
Borrowers shall give Agent at least 30 calendar days (or such lesser period of
time as shall be acceptable in any specific instance to Agent) prior written
notice of any Credit Party’s opening of any new office or place of business.

9.1.3.    Financial and Other Reporting. Keep adequate records and books of
account with respect to its business activities in which proper entries are made
in accordance with GAAP reflecting all its financial transactions; and cause to
be prepared and to be furnished to Agent and Lenders the following (all to  be
prepared in accordance with GAAP applied on a consistent basis, unless Parent’s
certified public accountants concur in any change therein, such change is
disclosed to Agent and is consistent with GAAP and, if required by the Required
Lenders, the financial covenants set forth in Section 9.3 are amended in a
manner requested by the Required Lenders to take into account the effects of
such change):

(i)         as soon as available, and in any event within 75 days after the
close of each Fiscal Year, unqualified audited balance sheets of Parent and its
Subsidiaries as of the end of such Fiscal Year and the related statements of
operations, stockholders’ equity and cash flow, on a Consolidated and
consolidating basis (provided that statements of shareholders’ equity and cash

 

42

 


--------------------------------------------------------------------------------



 

flows are not reported on a consolidating basis), certified without material
qualification by a firm of independent certified public accountants of
recognized national standing selected by Parent but reasonably acceptable to
Agent (except for a qualification for a change in accounting principles with
which the accountant concurs), and setting forth in each case in comparative
form the corresponding Consolidated and consolidating figures for the preceding
Fiscal Year;

(ii)         as soon as available, and in any event within 30 days after the end
of each month hereafter (but within 60 days after the last month in a Fiscal
Year), including the last month of Parent’s Fiscal Year, unaudited balance
sheets of Parent and its Subsidiaries as of the end of such month and the
related unaudited Consolidated Statements of income and cash flow for such month
and for the portion of Parent’s Fiscal Year then elapsed, on a Consolidated and
consolidating basis (provided that statements of stockholders’ equity and cash
flow are not reported on a consolidating basis), setting forth in each case in
comparative form, the corresponding figures for the preceding Fiscal Year and
certified by the principal financial officer of Parent as prepared in accordance
with GAAP and fairly presenting the Consolidated financial position and results
of operations of Parent and its Subsidiaries for such month and period subject
only to changes from audit and year-end adjustments and except that such
statements need not contain notes;

(iii)        as soon as available, and in any event within 40 days after the end
of each Fiscal Quarter of Parent hereafter (but within 60 days after the last
Fiscal Quarter in a Fiscal Year), including the last Fiscal Quarter of Parent’s
Fiscal Year, unaudited balance sheets of Parent and its Subsidiaries as of the
end of such Fiscal Quarter and the related unaudited Consolidated Statements of
income and cash flows for such Fiscal Quarter and for the portion of Parent’s
Fiscal Year then elapsed, on a Consolidated and consolidating basis (provided
that statements of stockholders’ equity and cash flow are not reported on a
consolidating basis), setting forth in each case in comparative form, the
corresponding figures for the preceding Fiscal Year and certified by the
principal financial officer of Parent as prepared in accordance with GAAP and
fairly presenting the Consolidated financial position and results of operations
of Parent and its Subsidiaries for such Fiscal Quarter and period subject only
to changes from audit and year-end adjustments and except that such statements
need not contain notes;

(iv)        as requested by Agent, a listing of all of each Borrower’s trade
payables and any royalty payments due as of the last Business Day of such month,
specifying the name of and balance due each trade creditor (or payee for royalty
payments), and, at Agent’s request, monthly detailed trade payable agings in
form acceptable to Agent; and

(v)        promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports which Parent has
made generally available to its shareholders and copies of any regular, periodic
and special reports or registration statements which Parent files with the SEC
or any Governmental Authority which may be substituted therefor, or any national
securities exchange;

(vi)        no later than 5 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Senior Convertible Note
Indenture or any Senior Subordinated Note Indenture; and

(vii)       by no later than the close of business each Wednesday, a Budget,
together with a comparison of the Borrowers’ actual results to the cash flow
forecasted by the Borrowers for such time, each Budget to be for the immediately
following thirteen-week period

 

43

 


--------------------------------------------------------------------------------



 

and subject to the approval of Agent with respect to the new thirteenth week in
all respects (with the categories and amounts contained in each of the first
twelve weeks of each such Budget to match the categories and amounts of the
corresponding periods contained in the then most recent Budget delivered by
Borrowers to Agent unless otherwise consented to by Agent).

Concurrently with the delivery of the financial statements described in clause
(i) of this Section 9.1.3, Borrowers shall deliver to Agent and Lenders a copy
of the accountants’ letter to Parent’s management that is prepared in connection
with such financial statements and also shall cause to be prepared and shall
deliver to Agent and Lenders a certificate of the aforesaid certified public
accountants stating to Agent and Lenders that, based upon such accountants’
audit of the Consolidated financial statements of Parent and its Subsidiaries
performed in connection with their examination of said financial statements,
nothing came to their attention that caused them to believe that Borrowers were
not in compliance with Sections 9.2.2, 9.2.3, 9.2.5, 9.2.8, 9.2.9, 9.2.15,
9.2.16 or 9.3 hereof, or, if they are aware of such noncompliance, specifying
the nature thereof, and acknowledging, in a manner satisfactory to Agent, that
they are aware that Agent and Lenders are relying on such financial statements
in making their decisions with respect to the Loans. Concurrently with the
delivery of the financial statements described in clauses (i) and (ii) of this
Section 9.1.3, or more frequently if requested by Agent or any Lender during any
period that a Default or Event of Default exists, Borrowers shall cause to be
prepared and furnished to Agent and Lenders a Compliance Certificate executed by
the chief financial officer of Parent in the form of Exhibit E attached hereto.

Promptly after the sending or filing thereof, Borrowers shall also provide to
Agent copies of any annual report to be filed in accordance with ERISA in
connection with each Plan and such other data and information (financial and
otherwise) as Agent, from time to time, may reasonably request bearing upon or
related to the Collateral or any Credit Party’s and each of its Subsidiaries’
financial condition or results of operations.

9.1.4.    Landlord and Storage Agreements. Provide Agent with copies of all
existing agreements, and promptly after execution thereof provide Agent with
copies of all future agreements, between any Credit Party and any landlord,
warehouseman or bailee which owns any premises at which any Eligible Accounts,
Eligible Equipment, Eligible Inventory, books and records or any other material
Collateral) is, from time to time, kept.

9.1.5.    Projections. No later than 15 days prior to the end of each Fiscal
Year of Parent, deliver to Agent and Lenders the Projections of Parent and its
Subsidiaries for the forthcoming 3 Fiscal Years, year by year, and for the
forthcoming Fiscal Year, month by month.

9.1.6.    Taxes.  Pay and discharge all Post-Petition Taxes prior to the date on
which such Post-Petition Taxes become delinquent or penalties attach thereto,
except and to the extent only that such Post-Petition Taxes are being Properly
Contested.

9.1.7.    Compliance with Laws. Comply with all Applicable Law, including ERISA,
all Environmental Laws, FLSA, OSHA, and all laws, statutes, regulations and
ordinances regarding the collection, payment and deposit of Taxes, and obtain
and keep in force any and all Governmental Approvals necessary to the ownership
of its Properties or to the conduct of its business, to the extent that any such
failure to comply, obtain or keep in force could be reasonably expected to have
a Material Adverse Effect or is not a result of the Automatic Stay. Without
limiting the generality of the foregoing, if any Environmental Release required
to be reported to any Governmental Authority shall occur at or on any of the
Properties of any Credit Party or any of its Subsidiaries, Borrowers shall, or
shall cause the applicable Subsidiary to, act promptly and diligently to
investigate and report to Agent and if required by Applicable Law all
appropriate Governmental Authorities the extent of, and to make appropriate
remedial

 

44

 


--------------------------------------------------------------------------------



 

action as required by Applicable Law to eliminate, such Environmental Release,
whether or not ordered or otherwise directed to do so by any Governmental
Authority.

9.1.8.    Insurance. In addition to the insurance required herein with respect
to the Collateral, maintain, with financially sound and reputable insurers, (i)
insurance with respect to its Properties and business against such casualties
and contingencies of such type (including product liability, workers’
compensation, or larceny, embezzlement or other criminal misappropriation
insurance) and in such amounts as is customary in the business of such Borrower
or such Subsidiary.

9.1.9.    Intellectual Property. Promptly after applying for or otherwise
acquiring any registered Intellectual Property, deliver to Agent in form and
substance acceptable to Agent and in recordable form, all documents necessary
for Agent to perfect its Lien on such Intellectual Property.

9.1.10.

[Intentionally Omitted]

9.1.11.   Pledged Shares. Pledge to Agent, for the benefit itself and Lenders,
all of the Equity Interests of each of their respective Subsidiaries from time
to time pursuant to a Pledge Agreement.

9.1.12.   Motor Vehicle Titles. Promptly deliver to Agent the originals of
substantially all certificates of title (now existing or hereafter arising)
issued to any Credit Party, on motor vehicles not subject to a Purchase Money
Lien, and execute such documentation and take such actions as shall be required
by Agent in order for Agent, on behalf of itself and Lenders, to obtain a
perfected Lien subject to no Liens other than Permitted Liens in such motor
vehicles as collateral for the Obligations.

9.1.13.   Banking Relationship. In order to facilitate the administration of the
credit facility established pursuant to this Agreement and Agent’s security
interest in the Collateral, on the Closing Date each Credit Party shall have
established and as long as this Agreement is in effect thereafter shall maintain
Bank as such Credit Party’s principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity
and other deposit accounts for the conduct of such Credit Party’s business;
provided that Credit Parties shall not be required to maintain the Excluded Cash
Account balances at Bank, or any other deposit accounts reasonably approved by
Agent for locations where Bank does not maintain a branch, as long as such other
deposit accounts (other than payroll accounts containing only amounts used to
pay current payroll related obligations) are governed by a control agreement in
favor of Agent.

9.1.14.   Access to Advisors. Credit Parties shall make their financial advisor
and restructuring consultant (or chief restructuring officer), if any,
reasonably available to Agent and Lenders to discuss (i) the status of
discussions and negotiations for any sale or other disposition of the
business(es) or assets, as applicable and (ii) the operations, financial
performance, expense reduction program and cash flow reports, as applicable, of
the Borrowers and such other matters as Agent or Lenders may reasonably request.

9.1.15.   Delivery to Agent of Documentation Regarding Any Proposed Sale of
Assets. Borrowers shall promptly deliver to Agent all written proposals, term
sheets, commitment letters, letters of intent, purchase agreements and related
documents and materials as to any proposed sale of the assets of any Credit
Party or any Subsidiary of any Credit Party which is not in the Ordinary Course
of Business, except those proposals, term sheets, letters or agreements that
Borrowers have reasonably determined are not worthy of further consideration or
pertain to assets having an aggregate proposed sale price of less than
$1,000,000.

 

45

 


--------------------------------------------------------------------------------



 

 

9.1.16.   Compliance with the DIP Orders. Credit Parties shall, at all times,
comply with all terms, conditions and provisions of the DIP Orders.

9.1.17.   Cash Collateral. Borrowers shall use all of their cash and Cash
Equivalents (other than amounts in the Cash Collateral Account, amounts
constituting Excluded Collateral and required peg balances with other depository
institutions) prior to requesting any Revolver Loans hereunder.

9.2.       Negative Covenants. For so long as there are any Commitments
outstanding and thereafter until payment in full of the Obligations, each Credit
Party covenants that, unless the Required Lenders have otherwise consented in
writing, it shall not and shall not permit any of its Subsidiaries to:

9.2.1.    Fundamental Changes. Merge, reorganize, consolidate or amalgamate with
any Person, or liquidate, wind up its affairs or dissolve itself, except for
mergers or consolidations of any Subsidiary with another Subsidiary or Parent;
change its name or conduct business under any new fictitious name unless Agent
is notified not less than thirty calendar days (or such lesser period of time as
shall be acceptable in any specific instance to Agent) in advance of such name
change; or change its FEIN.

9.2.2.    Loans. Make any loans or other advances of money to any Person other
than to (i) a Subsidiary or (ii) an officer or employee of a Borrower or a
Subsidiary of Borrower for salary, travel advances, advances against commissions
and other similar advances in the Ordinary Course of Business; provided, that
all such loans and advances shall be consistent with the Budget.

9.2.3.    Permitted Debt. Create, incur, assume, guarantee or suffer to exist
any Debt, except:

(i)

the Obligations;

(ii)         Debt in the form of Senior Subordinated Notes and Senior
Convertible Notes;

(iii)        accounts payable, current accrued operating expenses (other than
for borrowed money) and other non-cash accruals by such Credit Party or any of
its Subsidiaries that are not aged more than 90 days from billing date or more
than 30 days from the due date, in each case incurred in the Ordinary Course of
Business and paid within such time period of being due (or billing date, as
applicable), unless the same are being Properly Contested;

(iv)

obligations to pay Rentals permitted by Section 9.2.14;

(v)

Permitted Purchase Money Debt;

 

(vi)        Debt for accrued payroll, Taxes, and other operating expenses (other
than for Money Borrowed) incurred in the Ordinary Course of Business of such
Credit Party or such Subsidiary, including cash management obligations, in each
case, so long as payment thereof is not past due and payable unless, in the case
of Taxes only, such Taxes are being Properly Contested;

(vii)

Permitted Contingent Obligations;

 

 

46

 


--------------------------------------------------------------------------------



 

 

(viii)      Debt in the form of reimbursement obligations for Surety Bonds
existing on Petition Date and Debt in the form of reimbursement obligations for
Surety Bonds procured after the Petition Date provided such Surety Bonds are
issued pursuant to a bonding program acceptable to Agent;

(ix)

Permitted Capitalized Lease Obligations;

 

(x)

Subordinated Debt, each in the amount existing on the date hereof;

(xi)

Debt among Credit Parties;

 

(xii)       Debt consisting of “Billings in Excess of Costs and Estimated
Earnings On Uncompleted Contracts”, and “Other Non Current Liabilities” each as
listed on Parent’s reported financial statements (which reporting is consistent
with prior periods); provided that such categories of Debt shall not include
Debt for Money Borrowed; and

(xiii)      Debt existing on the Petition Date that is not included in any of
the preceding paragraphs of this Section 9.2.3, is not secured by a Lien (unless
such Lien is a Permitted Lien), does not have administrative priority over, nor
is pari passu to, the Obligations, and does not exceed at any time, in the
aggregate, the sum of $500,000 as to all Borrowers and all of their
Subsidiaries.

9.2.4.    Affiliate Transactions. Enter into, or be a party to any transaction
with any Affiliate or stockholder, except: (i) the transactions contemplated by
the DIP Loan Documents; (ii) payment of reasonable compensation to officers and
employees for services actually rendered to Credit Parties or to their
respective Subsidiaries to the extent provided for in the Budget; (iii) payment
of customary directors’ fees and indemnities to the extent provided for in the
Budget; (iv) transactions with Affiliates that were consummated prior to the
date hereof and have been disclosed to Agent prior to the Closing Date; (v)
transactions with Affiliates (including among Credit Parties) in the Ordinary
Course of Business and pursuant to the reasonable requirements of such Credit
Party’s or such Subsidiary’s business and upon fair and reasonable terms that
are no less favorable to such Credit Party or such Subsidiary than such Credit
Party or such Subsidiary would obtain in a comparable arm’s length transaction
with a Person not an Affiliate or stockholder of such Credit Party or such
Subsidiary to the extent provided for in the Budget; and (vi) transactions
solely among Credit Parties; provided, that no Credit Party may make any loan,
advance or contribution to any Restricted Subsidiary.

9.2.5.    Limitation on Liens. Create or suffer to exist any Lien upon any of
its Property, income or profits, whether now owned or hereafter acquired, except
the following (collectively, “Permitted Liens”):

(i)

Liens at any time granted in favor of Agent;

(ii)         Liens for Pre-Petition and Post-Petition Taxes (excluding any Lien
imposed pursuant to any of the provisions of ERISA) not yet due or being
Properly Contested;

(iii)        statutory Liens (excluding any Lien imposed pursuant to any of the
provisions of ERISA) arising in the Ordinary Course of Business of such Credit
Party or a Subsidiary, but only if and for long as (x) payment in respect of any
such Lien is not at the time required or the Debt secured by any such Lien is
being Properly Contested and (y) such Liens do not materially detract from the
value of the Property of such Credit Party or such Subsidiary and

 

47

 


--------------------------------------------------------------------------------



 

do not materially impair the use thereof in the operation of such Credit Party’s
or such Subsidiary’s business;

(iv)

Purchase Money Liens securing Permitted Purchase Money Debt;

(v)        Liens securing Debt of a Subsidiary of any Borrower to a Borrower or
to another Subsidiary;

(vi)        Liens arising by virtue of the rendition, entry or issuance against
such Credit Party or any of its Subsidiaries, or any Property of such Credit
Party or any of its Subsidiaries, of any judgment, writ, order, or decree for so
long as any such Lien (a) is in existence for less than 30 consecutive days
after it first arises or is being Properly Contested and (b) is at all times
junior in priority to any Liens in favor of Agent;

(vii)       Liens incurred on deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (other than for
the repayment of Money Borrowed), statutory obligations and other similar
obligations or arising as a result of progress payments under government
contracts, provided that, to the extent any such Liens attach to any of the
Collateral, such Liens are at all times subordinate and junior to the Liens upon
the Collateral in favor of Agent;

(viii)      easements, rights-of-way, restrictions, covenants or other
agreements of record and other similar charges or encumbrances on real Property
of such Credit Party or any of its Subsidiaries listed in the Mortgages on the
Closing Date as exceptions to title or that do not materially interfere with the
ordinary conduct of the business of such Credit Party or such Subsidiary;

(ix)        normal and customary rights of setoff upon deposits of cash in favor
of banks and other depository institutions and Liens of a collection bank
arising under the UCC on Payment Items in the course of collection;

(x)        such other Liens of record existing on the Petition Date and
acceptable to Agent as appear on Schedule 9.2.5 hereto, to the extent provided
therein; and

(xi)        Liens in the Surety Collateral securing reimbursement obligations
for (a) Pre-Petition Surety Bonds procured by a Borrower in the Ordinary Course
of Business and (b) Surety Bonds procured by a Borrower after the Petition Date
pursuant to a Post-Petition bonding program acceptable to Agent; and

(xii)       such other Liens as Agent and the Required Lenders in their sole
discretion may hereafter approve in writing.

The foregoing negative pledge shall not apply to any Margin Stock to the extent
that the application of such negative pledge to such Margin Stock would require
filings or other actions by any Lender under such regulations or otherwise
result in a violation of such regulations.

9.2.6.    Subcontractor Payments. Make any payment to a subcontractor or vendor
on any payable or other obligation due to such subcontractor or vendor in
connection with a Project Contract unless such Credit Party has received payment
on the Account related to the work performed or material delivered by such
subcontractor or vendor and deposited such payment in any lockbox required by
this Agreement and maintained for the benefit of Agent; provided that a Credit
Party may make (i) such a

 

48

 


--------------------------------------------------------------------------------



 

payment to a subcontractor or vendor not more than 5 Business Days in advance of
such Credit Party’s receipt of payment on the related Account, if such is
necessary to obtain any required Lien release in connection therewith and (ii)
such other payments which in the aggregate in each year do not exceed
$1,000,000.

9.2.7.    Distributions. Declare or make any Distributions, except for Upstream
Payments.

9.2.8.    Upstream Payments. Create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for encumbrances or restrictions (i) pursuant to the DIP Loan Documents, (ii)
existing under Applicable Law and (iii) identified and fully disclosed in
Schedule 9.2.8.

9.2.9.    Capital Expenditures. Make Capital Expenditures (including,
expenditures by way of capitalized leases) unless such Capital Expenditures are
provided for in the Budget.

9.2.10.   Disposition of Assets. Sell, assign, lease, consign or otherwise
dispose of any of its Properties or any interest therein, including any
disposition of Property as part of a sale and leaseback transaction, to or in
favor of any Person, except (i) sales of Inventory in the Ordinary Course of
Business for so long as no Event of Default exists hereunder, (ii) dispositions
of Equipment to the extent authorized by Section 7.4.2 hereof, (iii) a transfer
of Property to a Borrower by a Subsidiary, (iv) other dispositions to the extent
provided for in the Budget, and (v) other dispositions expressly authorized by
other provisions of the DIP Loan Documents. Anything contained in this Agreement
or any other DIP Loan Document to the contrary notwithstanding, except for
dispositions specifically permitted under this Section 9.2.10, Credit Parties
have no authority, express or implied, to dispose of any item or portion of the
Collateral.

9.2.11.   Subsidiaries. Form or acquire any Subsidiary after the Closing Date or
permit any existing Subsidiary to issue any additional Equity Interests to any
Person other than Parent except director’s qualifying shares.

9.2.12.   Bill-and-Hold Sales and Consignments. Make a sale to any customer on a
bill-and-hold, guaranteed sale, sale and return, sale on approval or consignment
basis, or any sale on a repurchase or return basis.

9.2.13.   Restricted Investments. Except as disclosed on Schedule 9.2.13, make
or have any Restricted Investment. No Credit Party shall make any loan, advance
or capital contribution to any Restricted Subsidiary.

9.2.14.   Leases. Become a lessee under any operating lease (other than a lease
under which a Credit Party or any of the Subsidiaries is lessor) of Property if
the aggregate Rentals payable during any current or future period of 12
consecutive months under the lease in question and all other leases under which
Parent or any of the Subsidiaries of Parent is then lessee would exceed
$25,000,000. The term “Rentals” means, as of the date of determination, all
payments which the lessee is required to make by the terms of any lease.

9.2.15.   Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Parent and its Subsidiaries.

 

49

 


--------------------------------------------------------------------------------



 

 

9.2.16.   Accounting Changes. Make any significant change in accounting
treatment or reporting practices, except as may be required by GAAP or establish
a fiscal year different from the Fiscal Year.

9.2.17.   Organization Documents. Amend, modify or otherwise change any of the
terms or provisions in any of its Organization Documents as in effect on the
date hereof, except for changes that do not affect in any way such Credit
Party’s or any of its Subsidiaries’ rights and obligations to enter into and
perform the DIP Loan Documents to which it is a party and to pay all of the
Obligations and that do not otherwise have a Material Adverse Effect.

9.2.18.   Restrictive Agreements. Enter into or become party to any Restrictive
Agreement other than those disclosed in Schedule 8.1.18 hereto, provided that
none of such disclosed agreements shall be amended without prior notice to and
the consent of Agent.

9.2.19.   Conduct of Business. Engage in any business other than the business
engaged in by it on the Closing Date and any business or activities which are
substantially similar, related or incidental thereto.

9.2.20.   Payments on Senior Subordinated Notes and Senior Convertible Notes.
Make any payment of principal, interest or premiums (i) on the Senior
Subordinated Notes or the Senior Convertible Notes or (ii) any other
Subordinated Debt.

9.2.21.   Excluded Cash Accounts. Use the funds in the Excluded Cash Accounts
for any purpose other than as listed in the definition thereof.

9.2.22.   Use of Proceeds in Connection with Bonded Contracts. Use proceeds of
the DIP Facility in connection with funding work related to the Bonded Contracts
unless such use is upon terms, provisions and conditions acceptable to Agent, in
its sole discretion (such as, without limitation, Agent being satisfied with its
Lien priority and right to proceeds relating to Borrowers’ assets and
restrictions on when payments may be made by Borrowers in connection with Bonded
Contracts); provided, however, except as otherwise provided in the Chubb
Intercreditor, Lenders agree that the foregoing shall not be construed to
prevent any ability of Chubb to receive payment out of any assets of any
Borrower in which Chubb has a first priority Lien in a circumstance where Chubb
has made a payment on a Surety Bond and Chubb is seeking reimbursement for such
payment from such Borrower.

9.2.23.   Prohibited Uses of Proceeds. Permit any Loans, Collateral proceeds, or
any amounts paid from the Carve-Out to be used to pay any fees and expenses
incurred in (i) seeking to avoid, invalidate, subordinate, or otherwise impair
any Pre-Petition or Post-Petition claims of Agent and/or Lenders, (ii) seeking
to recover on any claims against or transfers made to Agent and/or Lenders, or
(iii) seeking to prevent, hinder or delay Agent and/or Lenders from enforcing or
realizing upon any of the Collateral.

9.2.24.   Consent to Amendment of DIP Orders. Credit Parties shall not seek to
amend, supplement or modify any of the terms of the Interim Order or the Final
Order, unless the consent of Agent for such amendment, supplement or
modification has been obtained.

9.2.25.   Other Court Filings and Applications. Credit Parties shall not apply
to the Court for authority to take any action that would constitute a Default or
an Event of Default or permit any Debt or claim to be pari passu with or senior
to any of the Obligations, except as provided by this Agreement or the DIP
Orders.

 

50

 


--------------------------------------------------------------------------------



 

 

9.3.       Financial Covenants. For so long as there are any Commitments
outstanding and thereafter until payment in full of the Obligations, Credit
Parties covenant that, unless otherwise consented to by the Required Lenders in
writing, they shall:

9.3.1.    Days Payable Outstanding Test. Maintain, on a consolidated basis, a
days payable outstanding test, measured on the last day of each calendar month,
for the three calendar month period ended on the last day of such calendar
month, of not greater than twenty-five (25) days. For purposes of this Section
9.3.1, “days payable outstanding test” shall mean, as of the date of
measurement, the quotient of (I) total outstanding trade accounts payable of
Borrowers, on a consolidated basis, as of such date of measurement divided by
(II) the quotient of (a) total cost of goods sold for the Borrowers, on a
consolidated basis, during the preceding three calendar month period divided by
(b) the amount of days in such period.

9.3.2.    Days Sales Outstanding Test. Maintain, on a consolidated basis, a days
sales outstanding test, measured on the last day of each calendar month, for the
three calendar month period ended on the last day of such calendar month, of not
greater than eighty-five (85) days. For purposes of this Section 9.3.2, “days
sales outstanding test” shall mean, as of the date of measurement, the quotient
of (I) the amount of Net Receivables of Borrowers, on a consolidated basis, as
of such date of measurement divided by (II) the quotient of (a) total sales of
Borrowers, on a consolidated basis, during the preceding three calendar month
period divided by (b) the amount of days in such period.

9.3.3.    Minimum EBITDAR. Not permit EBITDAR to be less than the amounts set
forth below for the corresponding periods set forth below as of the end of such
period:

Period

Minimum EBITDAR

(i)        Six Calendar Month Period ending March 31, 2006

(i)        $9,700,000

(ii)       Seven Calendar Month Period ending April 30, 2006

(ii)       $10,400,000

(iii)     Eight Calendar Month Period ending May 31, 2006

(iii)     $11,200,000

(iv)      Nine Calendar Month Period ending June 30, 2006

(iv)      $12,200,000

(v)       Ten Calendar Month Period ending July 31, 2006

(v)       $13,400,000

(vi)      Eleven Calendar Month Period ending August 31, 2006

(vi)      $14,400,000

 

 

51

 


--------------------------------------------------------------------------------



 

 

 

(vii)    Twelve Calendar Month Period ending September 30, 2006

(vii)    $15,600,000

(viii)   Thirteen Calendar Month Period ending October 31, 2006

(viii)   $18,200,000

(ix)      Fourteen Calendar Month Period ending November 30, 2006

(ix)      $20,700,000

(x)       Fifteen Calendar Month Period ending December 31, 2006

(x)       $23,200,000

9.3.4.    Cash Receipts. Achieve actual cash receipts (i) for the first calendar
week in the Budget of at least 75% of projected cash receipts for the
corresponding week in the Budget, (ii) in the aggregate for the first two
calendar weeks in the Budget of at least 80% of the aggregate amount projected
for the corresponding period in the Budget, (iii)  in the aggregate for the
first three calendar weeks in the Budget of at least 85% of the aggregate amount
projected for the corresponding period in the Budget, and (iv)  in the aggregate
for the first four calendar weeks in the Budget and for each thereafter
occurring trailing four calendar week period in the Budget on an aggregate basis
of at least 90% of the aggregate amount projected for the corresponding period
in the Budget.

9.3.5.    Cash Disbursements. Ensure that Borrowers’ aggregate actual cash
disbursements shall equal the cash disbursements projected in the Budget
(i) subject to an unfavorable variance of not more than 25% per line item for
the first calendar week in the Budget, with the relevant per line items in
Budget to be acceptable to Agent, and subject to an unfavorable variance of not
more than 20% as to cash disbursements for all line items aggregated for the
first calendar week in the Budget, (ii) subject to an unfavorable variance of
not more than 20% per line item aggregated for the first two calendar weeks in
the Budget, with the relevant per line items in the Budget to be acceptable to
Agent, and subject to an unfavorable variance of not more than 15% as to cash
disbursements for all line items aggregated for the first two calendar weeks in
the Budget, (iii) subject to an unfavorable variance of not more than 15% per
line item aggregated for the first three calendar weeks in the Budget, with the
relevant per line items in the Budget to be acceptable to Agent, and subject to
an unfavorable variance of not more than 10% as to cash disbursements for all
line items aggregated for the first three calendar weeks in the Budget, and
(iv) subject to an unfavorable variance of not more than 10% per line item
aggregated for the first four calendar weeks in the Budget and for each
thereafter occurring trailing four calendar week period in the Budget with the
relevant per line items in the Budget to be acceptable to Agent, and subject to
an unfavorable variance of not more than 5% as to the cash disbursements for all
line items aggregated for the first four calendar weeks in the Budget and for
each thereafter occurring trailing four calendar week period in the Budget;
provided, however, aggregate cash disbursements for all line items shall be net
of cash receipts from the Budget category entitled “Discontinued
Operations/Other” to the extent cash receipts from such Budget category are in
excess of cash disbursements from such Budget category.

 

52

 


--------------------------------------------------------------------------------



 

 

9.4.

[Reserved].

9.5.       Additional Cash Collateral. Maintain Cash Collateral in the Cash
Collateral Account in at least the amounts specified below during the
corresponding period set forth below:

 

 

Period

 

 

Minimum Amount of Cash Collateral on Deposit in the Cash Collateral Account (in
addition to amounts required pursuant to other Sections of this Agreement)

 

At all times prior to the 91st day after the commencement of the Chapter 11 Case

$20,000,000

At all times from and after the 91st day after the commencement of the Chapter
11 Case

 

 

The sum of:

(a)   the amount of Cash Collateral on deposit in the Cash Collateral Account
pursuant to this Section 9.5 on the 90th day after commencement of Chapter 11
Case, plus $1,500,000, plus

(b)  the product of:

(i)$1,500,000 multiplied by

(ii)          the number of 30 consecutive days that have elapsed since the 91st
day after the commencement of the Chapter 11 Case through the date as of which
compliance with this requirement is being determined

(e.g., on the 121st day after the commencement of the Chapter 11 Case, the
minimum amount of Cash Collateral that Borrowers must have on deposit in the
Cash Collateral Account pursuant to this Section 9.5 would be the amount on
deposit on the 90th day after commencement of the Chapter 11 Case plus
$3,000,000).

 

SECTION 10.

CONDITIONS PRECEDENT

10.1.     Conditions Precedent to Initial Credit Extensions. Initial Lenders
shall not be required to fund any Loan requested by Borrowers or otherwise
extend credit to Borrowers and Agent shall not be obligated to cause the Letter
of Credit Issuer to issue any Letter of Credit on the Closing Date and the DIP
Facility shall not become effective, unless each of the following conditions has
been satisfied:

 

53

 


--------------------------------------------------------------------------------



 

 

10.1.1.   DIP Loan Documents. Each of the DIP Loan Documents shall have been
duly executed and delivered to Agent by each of the signatories thereto and in
sufficient counterparts for each Lender) and accepted by Agent and Initial
Lenders and each Credit Party shall be in compliance with all of the terms
thereof.

10.1.2.   Availability. Agent shall have determined, and Initial Lenders shall
be satisfied that, immediately after giving effect to the initial Revolver Loans
to be made on the Closing Date and the Letters of Credit to be issued or deemed
issued hereunder on the Closing Date, and Borrowers have paid (or made provision
for payment of) all closing costs incurred in connection with the Commitments,
(i) Availability is not less than $20,000,000 (in determining Availability at
the Closing Date Agent shall be satisfied that all Pre-Petition accounts payable
of Borrowers are being handled in the normal course of Borrowers’ business and
consistent with Borrowers’ historical practice), and (ii) Borrowers shall have
on hand unrestricted cash and Cash Equivalents of at least $7,500,000.

10.1.3.   Compliance with Laws and Other Agreements. Agent shall have determined
or received assurances satisfactory to it that none of the DIP Loan Documents or
any of the transactions contemplated thereby violate any Applicable Law, DIP
Order, court order or agreement binding upon any Obligor.

10.1.4.   No Material Adverse Change. Except for the filing of the Chapter 11
Case and except as disclosed in Parent’s Forms 10-K and Forms 8-K that were
published on EDGAR between December 1, 2005 and January 23, 2006, each filed
with the SEC, no material adverse change in the assets, liabilities, business,
financial condition, business prospects or results of operations of any Credit
Party shall have occurred since November 30, 2005.

10.1.5.   Payment of Fees. Borrowers shall have paid, or made provision for
the payment on the Closing Date of, all fees and expenses to be paid hereunder
to Agent and Lenders on the Closing Date.

10.1.6.   LC Conditions. With respect to the issuance of any Letter of Credit on
the Closing Date, each of the conditions listed at Section 1.2.3 is satisfied.

10.1.7.   Chubb Intercreditor. Agent shall be satisfied in its sole discretion
that the Chubb Intercreditor will remain in effect during the Chapter 11 Case,
including as to Pre-Petition collections and Post-Petition collections on Bonded
Contracts, and the application and receipt of proceeds of Bonded Contracts
bonded by Chubb shall continue in the same manner as occurred immediately prior
to the date hereof, and in all events all proceeds of Bonded Contracts shall
continue to be paid into the existing cash management system between Borrowers
and Bank.

10.1.8.   Financial Statements. Agent and Lenders shall have received from
Borrowers interim unaudited balance sheets of Parent and its Subsidiaries as of
December 31, 2005, and the related unaudited Consolidated statements of income
and cash flow, each satisfactory in form and substance to Agent in all respects.

10.1.9.   Interim Order. The Interim Order, in form and substance satisfactory
to Agent, shall have been entered by the Court, shall be in full force and
effect and shall not have been vacated, reversed, modified (other than with the
consent of Agent), appealed or stayed in any respect.

10.1.10.             First Day Orders. All of the “first day orders” entered by
the Court at the time of the Chapter 11 Case shall be in form and substance
satisfactory to Agent.

 

54

 


--------------------------------------------------------------------------------



 

 

10.1.11.             Order Regarding Depository Bank. Borrowers shall have
obtained an order of the Court authorizing and directing Borrowers to maintain
Bank as Borrowers’ principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity and other
deposit accounts for the conduct of Borrowers’ business.

10.1.12.             Sureties. As to each Surety (other than Chubb and Sure Tec)
Agent shall be satisfied, in its sole discretion, that the priority and scope of
the rights of such Surety in connection with the Chapter 11 Case and Borrowers,
including, without limitation, such Surety’s rights as a Lien holder, subrogee,
trust fund beneficiary, or otherwise under applicable law, and the application
and receipt of proceeds of Bonded Contracts, is acceptable to Agent.

10.1.13.              Sure Tec Letter. Agent shall be satisfied in its sole
discretion that the structure of any bonding services provided by Sure Tec to
Borrowers shall continue to be as specified in the Sure Tec Letter.

10.1.14.             Other Documents. All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered, executed or recorded and shall be in form and substance reasonably
satisfactory to Agent.

10.2.     Conditions Precedent to All Credit Extensions. Lenders shall not be
required to fund any Loans, or otherwise extend credit to or for the benefit of
Borrowers, and Agent shall not have the obligation to cause the Letter of Credit
Issuer to issue any Letter of Credit, unless and until each of the following
conditions has been and continues to be satisfied:

10.2.1.   No Defaults. No Default or Event of Default exists at the time, or
would result from the funding, of any Loan or other extension of credit.

10.2.2.   Satisfaction of Conditions in Other DIP Loan Documents. Each of the
conditions precedent set forth in any other DIP Loan Documents shall have been
and shall remain satisfied.

10.2.3.   No Litigation. Other than the filing of the Chapter 11 Case, no
action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of, this Agreement or any of
the other DIP Loan Documents or the consummation of the transactions
contemplated hereby or thereby.

10.2.4.   No Material Adverse Effect. Except as set forth in Section 10.1.4, no
event shall have occurred and no condition shall exist which has or could be
reasonably expected to have a Material Adverse Effect.

10.2.5.   Borrowing Base Certificate. Agent shall have received each Borrowing
Base Certificate required by the terms of this Agreement or otherwise requested
by Agent.

10.2.6.   LC Conditions. With respect to the procurement of any Letter of Credit
after the Closing Date, each of the conditions to Section 1.2.3 is satisfied.

10.2.7.   Fees and Expenses. Agent shall have received (for the benefit of
itself and the Lenders) when due all fees and expenses payable to Agent and
Lenders as set forth in this Agreement, the Pre-Petition Loan Documents or in
the DIP Loan Documents, including, without limitation, the fees set forth in
Section 2.2 hereof.

 

55

 


--------------------------------------------------------------------------------



 

 

10.2.8.   Borrowing Base. The amount of the Revolver Loans, after giving effect
to the requested Loan shall not exceed the lesser of (i) the Borrowing Base, or
(ii) the aggregate amount of credit authorized by the Interim Order or the Final
Order, as the case may be.

10.2.9.   DIP Orders. The Interim Order or the Final Order, as the case may be,
in form and substance satisfactory to Agent, shall be in full force and effect
and shall not have been vacated, reversed, modified (other than with the consent
of Agent), appealed or stayed in any respect.

10.3.     Inapplicability of Conditions. None of the conditions precedent set
forth in Sections 10.1 or 10.2 shall be conditions to the obligation of (i) each
Participating Lender to make payments to Agent pursuant to participations
purchased in any Credit Support or issued Letters of Credit, (ii) each Lender to
deposit with Agent such Lender’s Pro Rata share of a Borrowing in accordance
with Section 3.1.2, (iii) each Lender to fund its Pro Rata share of a Revolver
Loan to repay outstanding Settlement Loans to Agent as provided in Section
3.1.3(ii), (iv) each Lender to pay any amount payable to Agent or any other
Lender pursuant to this Agreement or (v) Agent to pay any amount payable to any
Lender pursuant to this Agreement.

10.4.     Limited Waiver of Conditions Precedent. If Lenders shall make any
Loans or Letter of Credit Issuer shall issue any Letter of Credit or otherwise
extend any credit to Borrowers under this Agreement at a time when any of the
foregoing conditions precedent are not satisfied (regardless of whether the
failure of satisfaction of any such conditions precedent was known or unknown to
Agent or Lenders), the funding of such Loan or issuance of such Letter of Credit
shall not operate as a waiver of the right of Agent and Lenders to insist upon
the satisfaction of all conditions precedent with respect to each subsequent
Borrowing requested by Borrowers or a waiver of any Default or Event of Default
as a consequence of the failure of any such conditions to be satisfied, unless
Agent, with the prior written consent of the Required Lenders, in writing waives
the satisfaction of any condition precedent, in which event such waiver shall
only be applicable for the specific instance given and only to the extent and
for the period of time expressly stated in such written waiver.

SECTION 11.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

11.1.     Events of Default. The occurrence or existence of any one or more of
the following events or conditions shall constitute an “Event of Default” (each
of which Events of Default shall be deemed to exist unless and until waived by
Agent and Lenders in accordance with the provisions of Section 12.9 hereof):

11.1.1.   Payment of Obligations. Borrowers shall fail to pay any of the
Obligations on the due date thereof (whether due at stated maturity, on demand,
upon acceleration or otherwise).

11.1.2.   Misrepresentations. Any representation, warranty or other written
statement to Agent or any Lender by or on behalf of any Credit Party or any
other Obligor, whether made in or furnished in compliance with or in reference
to any of the DIP Loan Documents, proves to have been false or misleading in any
material respect when made or furnished or when reaffirmed pursuant to Section
8.2 hereof.

11.1.3.   Breach of Specific Covenants. Any Credit Party or any other Obligor
shall fail or neglect to perform, keep or observe any covenant contained in
Sections 6.5, 7.1.1, 7.2.4, 7.2.5, 7.2.6, 7.5, 9.1.1, 9.1.3, 9.1.16, 9.1.17, 9.2
or 9.3 hereof on the date that such Credit Party or any other Obligor is
required to perform, keep or observe such covenant.

 

56

 


--------------------------------------------------------------------------------



 

 

11.1.4.   Breach of Other Covenants. Any Credit Party or any other Obligor shall
fail or neglect to perform, keep or observe any covenant contained in this
Agreement (other than a covenant which is dealt with specifically elsewhere in
Section 11.1 hereof) and the breach of such other covenant is not cured to
Agent’s and the Required Lender’s satisfaction within 30 days after the sooner
to occur of any Senior Officer’s receipt of notice of such breach from Agent or
the date on which such failure or neglect first becomes known to any Senior
Officer; provided, however, that such notice and opportunity to cure shall not
apply in the case of any failure to perform, keep or observe any covenant which
is not capable of being cured at all or within such 30-day period or which is a
willful and knowing breach by any Credit Party.

11.1.5.   Default Under Security Documents/Other Agreements. Any Credit Party or
any other Obligor shall default in the due and punctual observance or
performance of any liability or obligation to be observed or performed by it
under any of the Other Agreements or Security Documents.

11.1.6.   Other Defaults. There shall occur any default or event of default on
the part of any Credit Party or any Subsidiary under any agreement, document or
instrument (excluding immaterial customer contracts) to which such Credit Party
or such Subsidiary is a party or by which such Credit Party or such Subsidiary
or any of their respective Properties is bound, creating or relating to any Debt
of Borrower (other than the Obligations, the Senior Convertible Notes or the
Senior Subordinated Notes) in excess of $500,000 and any grace period applicable
to such default or event of default shall have expired if the payment or
maturity of such Debt may be accelerated in consequence of such event of default
or demand for payment of such Debt may be made.

11.1.7.   Uninsured Losses. Any loss, theft, damage or destruction of any of the
Collateral not fully covered (subject to such deductibles as Agent shall have
permitted) by insurance if the amount not covered by insurance exceeds $50,000.

11.1.8.   Material Adverse Effect. There shall occur any event or condition that
has a Material Adverse Effect.

11.1.9.   Business Disruption; Condemnation. There shall occur a cessation of a
substantial part of the business of any Borrower for a period which may be
reasonably expected to have a Material Adverse Effect; or any Obligor shall
suffer the loss or revocation of any license or permit now held or hereafter
acquired by such Obligor which is necessary to the continued or lawful operation
of any material portion of its business; or any Obligor shall be enjoined,
restrained or in any way prevented by court, governmental or administrative
order from conducting all or any material part of its business affairs; or any
material lease or agreement pursuant to which any Obligor leases or occupies any
premises on which any Collateral is located shall be canceled or terminated
prior to the expiration of its stated term and such cancellation or termination
has a Material Adverse Effect or results in an Out-of-Formula Condition; or any
material part of the Collateral shall be taken through condemnation or the value
of such Property shall be materially impaired through condemnation.

11.1.10.             ERISA. A Reportable Event shall occur which Agent, in its
reasonable discretion, shall determine constitutes grounds for the termination
by the Pension Benefit Guaranty Corporation of any Plan or for the appointment
by the appropriate United States district court of a trustee for any Plan, or if
any Plan shall be terminated or any such trustee shall be requested or
appointed, or if any Credit Party, any Subsidiary or any Obligor is in “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan resulting from such Borrower’s, such Subsidiary’s or such
Obligor’s complete or partial withdrawal from such Plan, each of which could
reasonably be expected to result in a Material Adverse Effect.

 

57

 


--------------------------------------------------------------------------------



 

 

11.1.11.             Challenge to DIP Loan Documents. Any Obligor or any of its
Affiliates shall challenge or contest in any action, suit or proceeding the
validity or enforceability of any of the DIP Loan Documents or the Pre-Petition
Loan Documents, the legality or enforceability of any of the Obligations or the
perfection or priority of any Lien granted to Agent; or any of the DIP Loan
Documents ceases to be in full force or effect for any reason other than a full
or partial waiver or release by Agent and Lenders in accordance with the terms
thereof; or any Liens in any of the Collateral granted under or ratified or
reaffirmed by the DIP Loan Documents or the DIP Orders shall be determined by a
court of competent jurisdiction to be voidable, invalid or unperfected, or
subordinated or not given the priority contemplated by this Agreement; or any
Revolver Loans or other extensions of credit made hereunder by Agent and Lenders
do not have the priority provided for in Section 1.4 hereof.

11.1.12.             Judgment. One or more judgments or orders for the payment
of money on Post-Petition obligations in an amount that exceeds, individually or
in the aggregate, $500,000 shall be entered against any Credit Party or any
other Obligor and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order on Post-Petition obligations or (ii)
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order on Post-Petition Obligations, by reason of
a pending appeal or otherwise, shall not be in effect.

11.1.13.             Repudiation of or Default Under Guaranty. Any Guarantor
shall revoke or attempt to revoke the Guaranty signed by such Guarantor, shall
repudiate such Guarantor’s liability thereunder, or shall be in default under
the terms thereof, or shall fail to confirm in writing, promptly, after receipt
of Agent’s written request therefor, such Guarantor’s ongoing liability under
the Guaranty in accordance with the terms thereof.

11.1.14.             Criminal Forfeiture. Any Obligor shall be convicted under
any criminal law that could lead to a forfeiture of any Property of such
Obligor.

11.1.15.             Modification of Senior Subordinated Notes or Senior
Convertible Notes. (i) Any modification shall be made to the subordination
provisions or economic terms of the Senior Subordinated Notes or either Senior
Subordinated Note Indenture or any other Subordinated Debt without the prior
written consent of the Required Lenders; or (ii) any modification shall be made
to the economic terms of the Senior Convertible Note or Senior Convertible Note
Indenture.

11.1.16.             Default under Chubb Agreements. There shall occur any
default or event of default under any of the Chubb Agreements (other than any
bankruptcy-related defaults or cross-defaults arising from Debt incurred
Pre-Petition) and, as a result thereof, Chubb has ceased issuing Surety Bonds on
behalf of any Credit Party, or has made demand on any Credit Party for
performance thereunder or has otherwise commenced exercising any remedies
thereunder (including, without limitation, attempting to segregate funds as to
its Surety Collateral), or any unreimbursed claim is made on Chubb related to
any Bonded Contract against the issuer of any Surety Bond.

11.1.17.             Motion to Obtain Additional Financing. The filing of
support (directly or indirectly) by Borrowers in the Chapter 11 Case (i) to
obtain additional financing (other than financings secured exclusively by
Excluded Collateral) from a party other than Agent and Lenders under Section
364(d) of the Bankruptcy Code unless the proceeds from such financing are
immediately used to finally and indefeasibly pay in full in cash all outstanding
obligations and liabilities of Borrowers under the DIP Facility (including
without limitation the Obligations) and all Commitments of Agent and Lenders
under the DIP Facility are terminated and all Letters of Credit are terminated
or otherwise discharged or indemnified against in such manner and to such extent
as is satisfactory to Agent in the good faith exercise of its credit judgment or
(ii) to use cash collateral of Agent and Lenders under Section 363(c) of the
Bankruptcy Code other than as required in Section 9.1.21.

 

58

 


--------------------------------------------------------------------------------



 

 

11.1.18.             Appointment of Trustee. A trustee shall be appointed in the
Chapter 11 Case or a responsible officer or an examiner with expanded powers
shall be appointed in the Chapter 11 Case (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code and the order appointing such trustee, responsible officer, or
examiner shall not have been stayed, reversed or vacated within thirty (30) days
after the entry thereof; Borrowers shall file any motion to alter, amend,
vacate, supplement, modify, or reconsider, in any respect, any DIP Order or,
without Agent’s prior written consent, the Court shall enter an order
terminating Borrowers’ right to use “cash collateral” under Section 363 of the
Bankruptcy Code; the Court shall grant in the Chapter 11 Case super-priority
claim status pursuant to Section 364(c)(1) of the Bankruptcy Code to any Person
other than to Agent on behalf of Lenders or to any Surety with respect to any
Post-Petition financing provided by such Surety pursuant to a Post-Petition
bonding program acceptable to Agent; or any Credit Party shall challenge the
validity, extent, priority or enforceability of any of the Pre-Petition Loan
Documents or Pre-Petition Debt.

11.1.19.             Dismissal of Chapter 11 Case. The dismissal of the Chapter
11 Case, or the conversion of the Chapter 11 Case from one under Chapter 11 to
one under Chapter 7 of the Bankruptcy Code.

11.1.20.             Order Modifying Automatic Stay. The entry of an Order by
the Court granting relief from or modifying the Automatic Stay (i) to allow any
creditor (other than Agent on behalf of Lenders) to execute upon or enforce a
Lien on any Collateral, or (ii) with respect to any Lien of or to permit the
granting of any Lien on any Collateral to any State or local environmental or
regulatory agency or authority.

11.1.21.             Avoidance of Liens. The commencement of a suit or action
against Agent or any Lender that asserts, by or on behalf of Borrowers, the
Environmental Protection Agency, or any state environmental protection or health
and safety agency, any claim or legal or equitable remedy which seeks the
avoidance or subordination of the Post-Petition claim or Post-Petition Lien of
Lenders; or the commencement of a suit or action against Agent or any Lender
that asserts, by or on behalf of Borrower, the Environmental Protection Agency,
or any state environmental protection or health and safety agency any claim or
legal or equitable remedy which seeks the avoidance or subordination of the
Pre-Petition claim or Pre-Petition Lien of Agent or Lenders.

11.1.22.             Modification of DIP Order. The modification of any of the
DIP Orders without the consent of Agent.

11.1.23.             Unauthorized Payments. Borrowers shall make any payment on
account of Debt, or on account of any interest, principal, premium or otherwise,
or Borrowers shall make any other disbursement, except (i) as expressly
permitted by this Agreement or by the DIP Orders, or (ii) as set forth in the
Budget.

11.1.24.             Dissolution. Any Credit Party shall file a certificate of
dissolution under applicable state law or be liquidated, dissolved or wound-up
or shall commence or have commenced against it any action or proceeding for
dissolution, winding-up or liquidation, or shall take any corporate action in
furtherance thereof; provided, however, the foregoing shall not apply to the
commencement and continuation of the Chapter 11 Case.

11.2.     Acceleration of the Obligations; Termination of Commitments. Without
in any way limiting the right of Agent to demand payment of any portion of the
Obligations payable on demand in accordance with this Agreement; upon or at any
time after the occurrence of an Event of Default and for so long as such Event
of Default shall exist, (a) Agent may in its discretion (and, upon receipt of
written

 

59

 


--------------------------------------------------------------------------------



 

instructions to do so from the Required Lenders, shall) (i) declare the
principal of and any accrued interest on the Loans and all other Obligations
owing under any of the DIP Loan Documents to be, whereupon the same shall become
without further notice or demand (all of which notice and demand each Credit
Party expressly waives), forthwith due and payable and Credit Parties shall
forthwith pay to Agent the entire principal of and accrued and unpaid interest
on the Loans and other Obligations plus reasonable attorneys’ fees and expenses
if such principal and interest are collected by or through an attorney-at-law,
and (ii) terminate the Commitments, (b) Borrowers shall not be entitled to use
of any cash collateral under Section 363 of the Bankruptcy Code (except upon
further Court approval and the Agent and Lenders receiving all adequate
protection to which they are entitled), and (c) Agent and Lenders shall be
entitled to an emergency hearing upon three (3) days notice with respect to
relief from the automatic stay provided for by Section 362 of the Bankruptcy
Code to allow Agent and Lenders to enforce their security interests and Liens
granted under this Agreement or provided for in the DIP Orders with respect to
the Collateral, to take all other action and exercise all other remedies under
this Agreement and applicable law which may be deemed necessary or appropriate
by the Agent to collect any of the Post-Petition Debt and to proceed against or
realize upon all or any portion of the Collateral as if this Chapter 11 Case or
any superseding cases under Chapter 7 were not pending.

11.3.     Other Remedies. Subject to the entry of an order modifying or lifting
the Automatic Stay by the Court, upon and after the occurrence of an Event of
Default and for so long as such Event of Default shall exist, Agent may in its
discretion (and, upon receipt of written direction of the Required Lenders,
shall) exercise from time to time the following rights and remedies (without
prejudice to the rights of Agent or any Lender to enforce its claim against any
or all Obligors):

11.3.1.   All of the rights and remedies of a secured party under the UCC or
under other Applicable Law, and all other legal and equitable rights to which
Agent may be entitled under any of the DIP Loan Documents, all of which rights
and remedies shall be cumulative and shall be in addition to any other rights or
remedies contained in this Agreement or any of the other DIP Loan Documents, and
none of which shall be exclusive.

11.3.2.   The right to collect all amounts at any time payable to a Credit Party
from any Account Debtor or other Person at any time indebted to such Credit
Party.

11.3.3.   The right to take immediate possession of any of the Collateral, and
to (i) require Credit Parties to assemble the Collateral, at Borrowers’ expense,
and make it available to Agent at a place designated by Agent which is
reasonably convenient to both parties, and (ii) enter any premises where any of
the Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be the Property of a Credit Party,
then such Credit Party agrees not to charge Agent for storage thereof).

11.3.4.   The right to sell or otherwise dispose of all or any Collateral in its
then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as may be required by
Applicable Law, in lots or in bulk, for cash or on credit, all as Agent, in its
sole discretion, may deem advisable. Each Credit Party agrees that any
requirement of notice to Credit Parties or any other Obligor of any proposed
public or private sale or other disposition of Collateral by Agent shall be
deemed reasonable notice thereof if given at least 10 days prior thereto, and
such sale may be at such locations as Agent may designate in said notice. Agent
shall have the right to conduct such sales on any Credit Party’s or any other
Obligor’s premises, without charge therefor, and such sales may be adjourned
from time to time in accordance with Applicable Law. Agent shall have the right
to sell, lease or otherwise dispose of the Collateral, or any part thereof, for
cash, credit or any combination thereof, and Agent may purchase all or any part
of the Collateral at public or, if permitted by law, private sale and, in lieu
of actual payment of such purchase price, may set off the amount of such price
against

 

60

 


--------------------------------------------------------------------------------



 

the Obligations. The proceeds realized from the sale or other disposition of any
Collateral may be applied, after allowing 2 Business Days for collection, first
to any Extraordinary Expenses incurred by Agent, second to interest accrued with
respect to any of the Obligations; and third, to the principal balance of the
Obligations. If any deficiency shall arise, Obligors shall remain jointly and
severally liable to Agent and Lenders therefor.

11.3.5.   The right to the appointment of a receiver, without notice of any kind
whatsoever, to take possession of all or any portion of the Collateral and to
exercise such rights and powers as the court appointing such receiver shall
confer upon such receiver.

11.3.6.   The right to exercise all of Agent’s rights and remedies under the
Mortgage with respect to any Real Estate.

11.3.7.   The right to require Borrowers to deposit with Agent funds equal to
the LC Outstandings and, if Borrowers fail promptly to make such deposit, Agent
may (and shall upon the direction of the Required Lenders) advance such amount
as a Revolver Loan (whether or not an Out-of-Formula Condition exists or is
created thereby). Any such deposit or advance shall be held by Agent as a
reserve to fund future payments on any Credit Support and the Letters of
Credits. At such time as the Credit Support has been paid or terminated and all
Letters of Credit have been drawn upon or expired, any amounts remaining in such
reserve shall be applied against any outstanding Obligations, or, if all
Obligations have been indefeasibly paid in full, returned to Borrowers.

Agent is hereby irrevocably granted a license or other right to use, without
charge, any and all of each Credit Party’s Intellectual Property and all of each
Credit Party’s computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, and packaging
materials, and any Property of a similar nature, in advertising for sale,
marketing, selling and collecting and in completing the manufacturing of any
Collateral, and each Credit Party’s rights under all licenses and all franchise
agreements shall inure to Agent’s benefit.

If, following the entry of the DIP Order, an Event of Default has occurred and
is continuing, Borrowers hereby irrevocably waive any right they may have to use
cash collateral under Section 363 of the Bankruptcy Code without Agent’s express
written consent, unless further Court approval is obtained and Agent and Lenders
receive all adequate protection to which they are entitled (as determined by the
Court).

11.4.     Setoff. In addition to any Liens granted under any of the DIP Loan
Documents and any rights now or hereafter available under Applicable Law, Agent
and each Lender (and each of their respective Affiliates) is hereby authorized
by Credit Parties at any time, without notice except as required by the DIP
Orders, to Credit Parties or any other Person (any such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all
deposits, general or special (including Debt evidenced by certificates of
deposit whether matured or unmatured) and any other Debt at any time held or
owing by Agent, such Lender or any of their Affiliates to or for the credit or
the account of any Credit Party against and on account of the Obligations of
Credit Parties arising under the DIP Loan Documents to Agent, such Lender or any
of their Affiliates, including all Loans and LC Outstandings and all claims of
any nature or description arising out of or in connection with this Agreement,
irrespective of whether or not (i) Agent or such Lender shall have made any
demand hereunder, (ii) Agent, at the request or with the consent of the Required
Lenders shall have declared the principal of and interest on the Loans and other
amounts due hereunder to be due and payable as permitted by this Agreement and
even though such Obligations may be contingent or unmatured or (iii) the
Collateral for the Obligations is adequate. If any party (or its Affiliate)
exercises the right of setoff provided for hereunder, such party shall be
obligated to share any such setoff in the manner and to the extent required by
Section 12.5.

 

61

 


--------------------------------------------------------------------------------



 

 

11.5.

Remedies Cumulative; No Waiver.

11.5.1.   All covenants, conditions, provisions, warranties, guaranties,
indemnities, and other undertakings of Credit Parties contained in this
Agreement and the other DIP Loan Documents, or in any document referred to
herein or contained in any agreement supplementary hereto or in any schedule or
in any Guaranty given to Agent or any Lender or contained in any other agreement
between Agent or any Lender and any or all Credit Parties, heretofore,
concurrently, or hereafter entered into, shall be deemed cumulative to and not
in derogation or substitution of any of the terms, covenants, conditions, or
agreements of Credit Parties herein contained. The rights and remedies of Agent
and Lenders under this Agreement and the other DIP Loan Documents shall be
cumulative and not exclusive of any rights or remedies that Agent or any Lender
would otherwise have.

11.5.2.   The failure or delay of Agent or any Lender to require strict
performance by Credit Parties of any provision of any of the DIP Loan Documents
or to exercise or enforce any rights, Liens, powers, or remedies under any of
the DIP Loan Documents or with respect to any Collateral shall not operate as a
waiver of such performance, Liens, rights, powers and remedies, but all such
requirements, Liens, rights, powers, and remedies shall continue in full force
and effect until all Loans and all other Obligations owing or to become owing
from Credit Parties to Agent and Lenders shall have been finally and
indefeasibly paid in full in cash and all Commitments of Agent and Lenders under
the DIP Facility terminated (including, in the case of Letters of Credit,
terminated or otherwise discharged or indemnified against in such manner and to
such extent as is satisfactory to Agent in the good faith exercise of its credit
judgment). None of the undertakings, agreements, warranties, covenants and
representations of Credit Parties contained in this Agreement or any of the
other DIP Loan Documents and no Event of Default by any Credit Party under
this Agreement or any other DIP Loan Documents shall be deemed to have been
suspended or waived by Agent or any Lender, unless such suspension or waiver is
by an instrument in writing specifying such suspension or waiver and is signed
by a duly authorized representative of Agent or such Lender and directed to
Credit Parties.

11.5.3.   If Agent or any Lender shall accept performance by a Borrower, in
whole or in part, of any obligation that a Credit Party is required by any of
the DIP Loan Documents to perform only when a Default or Event of Default
exists, or if Agent or any Lender shall exercise any right or remedy under any
of the DIP Loan Documents that may not be exercised other than when a Default or
Event of Default exists, Agent’s or Lender’s acceptance of such performance by a
Credit Party or Agent’s or Lender’s exercise of any such right or remedy shall
not operate to waive any such Event of Default or to preclude the exercise by
Agent or any Lender of any other right or remedy, unless otherwise expressly
agreed in writing by Agent or such Lender, as the case may be.

SECTION 12.

AGENT

 

 

12.1.

Appointment, Authority and Duties of Agent.

12.1.1.   Each Lender hereby irrevocably appoints and designates Agent as Agent
to act as herein specified. Agent may, and each Lender shall be deemed
irrevocably to have authorized Agent to, enter into all DIP Loan Documents to
which Agent is or is intended to be a party and all amendments hereto and all
Security Documents at any time executed by any Borrower, for its benefit and the
Pro Rata benefit of Lenders and, except as otherwise provided in this Section
12, to exercise such rights and powers under this Agreement and the other DIP
Loan Documents as are specifically delegated to Agent by the terms hereof and
thereof, together with such other rights and powers as are reasonably incidental
thereto. Each Lender agrees that any action taken by Agent or the Required
Lenders in accordance with the provisions of this Agreement or the other DIP
Loan Documents, and the exercise by Agent or the Required Lenders of any of the
powers set forth herein or therein, together with such other powers as are

 

62

 


--------------------------------------------------------------------------------



 

reasonably incidental thereto, shall be authorized and binding upon all Lenders.
Without limiting the generality of the foregoing, Agent shall have the sole and
exclusive right and authority to (a) act as the disbursing and collecting agent
for Lenders with respect to all payments and collections arising in connection
with this Agreement and the other DIP Loan Documents; (b) execute and deliver as
Agent each Loan Document and accept delivery of each such agreement delivered by
any or all Borrowers or any other Obligor; (c) act as collateral agent for
Lenders for purposes of the perfection of all security interests and Liens
created by this Agreement or the Security Documents with respect to all material
items of the Collateral and, subject to the direction of the Required Lenders,
for all other purposes stated therein, provided that Agent hereby appoints,
authorizes and directs each Lender to act as a collateral sub-agent for Agent
and the other Lenders for purposes of the perfection of all security interests
and Liens with respect to a Credit Party’s Deposit Accounts maintained with, and
all cash and Cash Equivalents held by, such Lender; (d) subject to the direction
of the Required Lenders, manage, supervise or otherwise deal with the
Collateral; and (e) except as may be otherwise specifically restricted by the
terms of this Agreement and subject to the direction of the Required Lenders,
exercise all remedies given to Agent with respect to any of the Collateral under
the DIP Loan Documents relating thereto, Applicable Law or otherwise. The duties
of Agent shall be ministerial and administrative in nature, and Agent shall not
have by reason of this Agreement or any other Loan Document a fiduciary
relationship with any Lender (or any Lender’s participants). Unless and until
its authority to do so is revoked in writing by Required Lenders, Agent alone
shall be authorized to determine whether any Accounts or Inventory constitute
Eligible Accounts or Eligible Inventory (basing such determination in each case
upon the meanings given to such terms in Appendix A), or whether to impose or
release any reserve, and to exercise its own credit judgment in connection
therewith, which determinations and judgments, if exercised in good faith, shall
exonerate Agent from any liability to Lenders or any other Person for any errors
in judgment.

12.1.2.   Agent (which term, as used in this sentence, shall include reference
to Agent’s officers, directors, employees, attorneys, agents and Affiliates and
to the officers, directors, employees, attorneys and agents of Agent’s
Affiliates) shall not: (a) have any duties or responsibilities except those
expressly set forth in this Agreement and the other DIP Loan Documents or (b) be
required to take, initiate or conduct any litigation, foreclosure or collection
proceedings hereunder or under any of the other DIP Loan Documents except to the
extent directed to do so by the Required Lenders during the continuance of any
Event of Default. The conferral upon Agent of any right hereunder shall not
imply a duty on Agent’s part to exercise any such right unless instructed to do
so by the Required Lenders in accordance with this Agreement.

12.1.3.   Agent may perform any of its duties by or through its agents and
employees and may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Credit Parties shall
promptly (and in any event, on demand) reimburse Agent for all reasonable
expenses (including all Extraordinary Expenses) incurred by Agent pursuant to
any of the provisions hereof or of any of the other DIP Loan Documents or in the
execution of any of Agent’s duties hereby or thereby created or in the exercise
of any right or power herein or therein imposed or conferred upon it or Lenders
(excluding, however, general overhead expenses), and each Lender agrees promptly
to pay to Agent, on demand, such Lender’s Pro Rata share of any such
reimbursement for expenses (including Extraordinary Expenses) that is not timely
made by Credit Parties to Agent.

12.1.4.   The rights, remedies, powers and privileges conferred upon Agent
hereunder and under the other DIP Loan Documents may be exercised by Agent
without the necessity of the joinder of any other parties unless otherwise
required by Applicable Law. If Agent shall request instructions from the
Required Lenders with respect to any act or action (including the failure to
act) in connection with this Agreement or any of the other DIP Loan Documents,
Agent shall be entitled to refrain from such act or taking such action unless
and until Agent shall have received instructions from the Required Lenders;

 

63

 


--------------------------------------------------------------------------------



 

and Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any of the DIP Loan Documents pursuant to or in accordance
with the instructions of the Required Lenders except for Agent’s own gross
negligence or willful misconduct in connection with any action taken by it.
Notwithstanding anything to the contrary contained in this Agreement, Agent
shall not be required to take any action that is in its opinion contrary to
Applicable Law or the terms of any of the DIP Loan Documents or that would in
its opinion subject it or any of its officers, employees or directors to
personal liability; provided, however, that if Agent shall fail or refuse to
take action that is not contrary to Applicable Law or to any of the terms of any
of the DIP Loan Documents even if such action in Agent’s opinion would subject
it to potential liability, the Required Lenders may remove Agent and appoint a
successor Agent in the same manner and with the same effect as is provided in
this Agreement with respect to Agent’s resignation.

12.1.5.   Agent shall promptly, upon receipt thereof, forward to each Lender (i)
copies of any significant written notices, reports, certificates and other
information received by Agent from any Obligor (but only if and to the extent
such Obligor is not required by the terms of the DIP Loan Documents to supply
such information directly to Lenders) and (ii) copies of the results of any
field audits by Agent with respect to Borrowers. Agent shall have no liability
to any Lender for any errors in or omissions from any field audit or other
examination of any Credit Party or the Collateral, unless such error or omission
was the direct result of Agent’s willful misconduct.

12.2.     Agreements Regarding Collateral. Lenders hereby irrevocably authorize
Agent, at its option and in its discretion, to release any Lien upon any
Collateral (i) upon the termination of the Commitments and payment or
satisfaction of all of the Obligations or (ii) constituting Equipment sold or
disposed of in accordance with the terms of this Agreement if Borrowers certify
to Agent that the disposition is made in compliance with the terms of this
Agreement (and Agent may rely conclusively on any such certificate, without
further inquiry) or (iii) if approved or ratified by the Required Lenders. Agent
shall have no obligation whatsoever to any of the Lenders to assure that any of
the Collateral exists or is owned by a Credit Party or is cared for, protected
or insured or has been encumbered, or that Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected or enforced or entitled
to any particular priority or to exercise any duty of care with respect to any
of the Collateral.

12.3.     Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in so relying, upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram, telecopier message or
cable) believed by it to be genuine and correct and to have been signed, sent or
made by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by Agent. As to any matters not expressly provided for by this Agreement or any
of the other DIP Loan Documents, Agent shall in all cases be fully protected in
acting or refraining from acting hereunder and thereunder in accordance with the
instructions of the Required Lenders, and such instructions of the Required
Lenders and any action taken or failure to act pursuant thereto shall be binding
upon Lenders.

12.4.     Action Upon Default. Agent shall not be deemed to have knowledge of
the occurrence of a Default or an Event of Default unless it has received
written notice from a Lender or any or all Borrowers specifying the occurrence
and nature of such Default or Event of Default. If Agent shall receive such a
notice of a Default or an Event of Default or shall otherwise acquire actual
knowledge of any Default or Event of Default, Agent shall promptly notify
Lenders in writing and Agent shall take such action and assert such rights under
this Agreement and the other DIP Loan Documents, or shall refrain from taking
such action and asserting such rights, as the Required Lenders shall direct from
time to time. If any Lender shall receive a notice of a Default or an Event of
Default or shall otherwise acquire actual knowledge of any Default or Event of
Default, such Lender shall promptly notify Agent and the other

 

64

 


--------------------------------------------------------------------------------



 

Lenders in writing. As provided in Section 12.3 hereof, Agent shall not be
subject to any liability by reason of acting or refraining to act pursuant to
any request of the Required Lenders except for its own willful misconduct or
gross negligence in connection with any action taken by it. Before directing
Agent to take or refrain from taking any action or asserting any rights or
remedies under this Agreement and the other DIP Loan Documents on account of any
Event of Default, the Required Lenders shall consult with and seek the advice of
(but without having to obtain the consent of) each other Lender, and promptly
after directing Agent to take or refrain from taking any such action or
asserting any such rights, the Required Lenders will so advise each other Lender
of the action taken or refrained from being taken and, upon request of any
Lender, will supply information concerning actions taken or not taken. In no
event shall the Required Lenders, without the prior written consent of each
Lender, direct Agent to accelerate and demand payment of the Loans held by one
Lender without accelerating and demanding payment of all other Loans or to
terminate the Commitments of one or more Lenders without terminating the
Commitments of all Lenders. Each Lender agrees that, except as otherwise
provided in any of the DIP Loan Documents and without the prior written consent
of the Required Lenders, it will not take any legal action or institute any
action or proceeding against any Obligor with respect to any of the Obligations
or Collateral, or accelerate or otherwise enforce its portion of the
Obligations. Without limiting the generality of the foregoing, none of Lenders
may exercise any right that it might otherwise have under Applicable Law to
credit bid at foreclosure sales, UCC sales or other similar sales or
dispositions of any of the Collateral except as authorized by the Required
Lenders. Notwithstanding anything to the contrary set forth in this Section 12.4
or elsewhere in this Agreement, each Lender shall be authorized to take such
action to preserve or enforce its rights against any Obligor where a deadline or
limitation period is otherwise applicable and would, absent the taking of
specified action, bar the enforcement of Obligations held by such Lender against
such Obligor, including the filing of proofs of claim in any Insolvency
Proceeding.

12.5.     Ratable Sharing. If any Lender shall obtain any payment or reduction
(including any amounts received as adequate protection of a bank account deposit
treated as cash collateral under the Bankruptcy Code) of any Obligation of
Credit Parties hereunder (whether voluntary, involuntary, through the exercise
of any right of set-off or otherwise) in excess of its Pro Rata share of
payments or reductions on account of such Obligations obtained by all of the
Lenders, such Lender shall forthwith (i) notify the other Lenders and Agent of
such receipt and (ii) purchase from the other Lenders such participations in the
affected Obligations as shall be necessary to cause such purchasing Lender to
share the excess payment or reduction, net of costs incurred in connection
therewith, on a Pro Rata basis, provided that if all or any portion of such
excess payment or reduction is thereafter recovered from such purchasing Lender
or additional costs are incurred, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery or such additional costs,
but without interest. Each Credit Party agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 12.5 may, to the
fullest extent permitted by Applicable Law, exercise all of its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of Credit Parties in the amount
of such participation.

12.6.

Indemnification of Agent.

12.6.1.   Each Lender agrees to indemnify and defend the Agent Indemnitees (to
the extent not reimbursed by Credit Parties under this Agreement, but without
limiting the indemnification obligation of Credit Parties under this Agreement),
on a Pro Rata basis, and to hold each of the Agent Indemnitees harmless from and
against, any and all Claims which may be imposed on, incurred by or asserted
against any of the Agent Indemnitees in any way related to or arising out of
this Agreement or any of the other DIP Loan Documents or any other document
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses which Credit
Parties are obligated to pay under Section 14.2 hereof or amounts Agent may be
called upon to pay in

 

65

 


--------------------------------------------------------------------------------



 

connection with any lockbox or Dominion Account arrangement contemplated hereby)
or the enforcement of any of the terms hereof or thereof or of any such other
documents, provided that no Lender shall be liable to any Agent Indemnitee for
any of the foregoing to the extent that they result solely from the willful
misconduct or gross negligence of such Agent Indemnitee.

12.6.2.   Without limiting the generality of the foregoing provisions of this
Section 12.6, if Agent should be sued by any receiver, trustee in bankruptcy,
debtor-in-possession or other Person on account of any alleged preference or
fraudulent transfer received or alleged to have been received from any Credit
Party or any other Obligor as the result of any transaction under the DIP Loan
Documents, then in such event any monies paid by Agent in settlement or
satisfaction of such suit, together with all Extraordinary Expenses incurred by
Agent in the defense of same, shall be promptly reimbursed to Agent by Lenders
to the extent of each Lender’s Pro Rata share.

12.6.3.   Without limiting the generality of the foregoing provisions of this
Section 12.6, if at any time (whether prior to or after the Commitment
Termination Date) any action or proceeding shall be brought against any of the
Agent Indemnitees by an Obligor or by any other Person claiming by, through or
under an Obligor, to recover damages for any act taken or omitted by Agent under
any of the DIP Loan Documents or in the performance of any rights, powers or
remedies of Agent against any Obligor, any Account Debtor, the Collateral or
with respect to any Loans, or to obtain any other relief of any kind on account
of any transaction involving any Agent Indemnitees under or in relation to any
of the DIP Loan Documents, each Lender agrees to indemnify, defend and hold the
Agent Indemnitees harmless with respect thereto and to pay to the Agent
Indemnitees such Lender’s Pro Rata share of such amount as any of the Agent
Indemnitees shall be required to pay by reason of a judgment, decree, or other
order entered in such action or proceeding or by reason of any compromise or
settlement agreed to by the Agent Indemnitees, including all interest and costs
assessed against any of the Agent Indemnitees in defending or compromising such
action, together with attorneys’ fees and other legal expenses paid or incurred
by the Agent Indemnitees in connection therewith; provided, however, that no
Lender shall be liable to any Agent Indemnitee for any of the foregoing to the
extent that they arise solely from the willful misconduct or gross negligence of
such Agent Indemnitee. In Agent’s discretion, Agent may also reserve for or
satisfy any such judgment, decree or order from proceeds of Collateral prior to
any distributions therefrom to or for the account of Lenders.

12.7.     Limitation on Responsibilities of Agent. Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall have
received further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.6 hereof against any and all Claims
which may be incurred by Agent by reason of taking or continuing to take any
such action. Agent shall not be liable to Lenders (or any Lender’s participants)
for any action taken or omitted to be taken under or in connection with this
Agreement or the other DIP Loan Documents except as a result of actual gross
negligence or willful misconduct on the part of Agent. Agent does not assume any
responsibility for any failure or delay in performance or breach by any Obligor
or any Lender of its obligations under this Agreement or any of the other DIP
Loan Documents. Agent does not make to Lenders, and no Lender makes to Agent or
the other Lenders, any express or implied warranty, representation or guarantee
with respect to the Loans, the Collateral, the DIP Loan Documents or any
Obligor. Neither Agent nor any of its officers, directors, agents, attorneys or
employees shall be responsible to Lenders, and no Lender nor any of its
officers, directors, employees, attorneys or agents shall be responsible to
Agent or the other Lenders, for: (i) any recitals, statements, information,
representations or warranties contained in any of the DIP Loan Documents or in
any certificate or other document furnished pursuant to the terms hereof; (ii)
the execution, validity, genuineness, effectiveness or enforceability of, any of
the DIP Loan Documents; (iii) the validity, genuineness, enforceability,
collectibility, value, sufficiency or existence of any Collateral, or the
perfection or priority of any Lien therein; or (iv) the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor or any Account

 

66

 


--------------------------------------------------------------------------------



 

Debtor. Neither Agent nor any of its officers, directors, employees, attorneys
or agents shall have any obligation to any Lender to ascertain or inquire into
the existence of any Default or Event of Default, the observance or performance
by any Obligor of any of the duties or agreements of such Obligor under any of
the DIP Loan Documents or the satisfaction of any conditions precedent contained
in any of the DIP Loan Documents. Agent may consult with and employ legal
counsel, accountants and other experts and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts.

12.8.

Successor Agent and Co-Agents.

12.8.1.   Subject to the appointment and acceptance of a successor Agent as
provided below, Agent may resign at any time by giving at least 30 days written
notice thereof to each Lender and Borrowers. Upon receipt of any notice of such
resignation, the Required Lenders, after prior consultation with (but without
having to obtain consent of) each Lender, shall have the right to appoint a
successor Agent which shall be (i) a Lender, (ii) a United States based
affiliate of a Lender or (iii) a commercial bank that is organized under the
laws of the United States or of any State thereof and has a combined capital
surplus of at least $100,000,000 and, provided no Default or Event of Default
then exists, is reasonably acceptable to Borrowers (and for purposes hereof, any
successor to Agent shall be deemed acceptable to Borrowers). Upon the acceptance
by a successor Agent of an appointment to serve as an Agent hereunder, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent without further act,
deed or conveyance, and the retiring Agent shall be discharged from its duties
and obligations hereunder. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 12 (including the provisions of Section
12.6 hereof) shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Agent. Notwithstanding
anything to the contrary contained in this Agreement, any successor by merger or
acquisition of the stock or assets of Agent shall continue to be Agent hereunder
unless such successor shall resign in accordance with the provisions hereof.

12.8.2.   It is the purpose of this Agreement that there shall be no violation
of any Applicable Law denying or restricting the right of financial institutions
to transact business as agent or otherwise in any jurisdiction. It is recognized
that, in case of litigation under any of the DIP Loan Documents, or in case
Agent deems that by reason of present or future laws of any jurisdiction Agent
might be prohibited from exercising any of the powers, rights or remedies
granted to Agent or Lenders hereunder or under any of the DIP Loan Documents or
from holding title to or a Lien upon any Collateral or from taking any other
action which may be necessary hereunder or under any of the DIP Loan Documents,
Agent may appoint an additional Person as a separate collateral agent or
co-collateral agent which is not so prohibited from taking any of such actions
or exercising any of such powers, rights or remedies. If Agent shall appoint an
additional Person as a separate collateral agent or co-collateral agent as
provided above, each and every remedy, power, right, claim, demand or cause of
action intended by any of the DIP Loan Documents to be exercised by or vested in
or conveyed to Agent with respect thereto shall be exercisable by and vested in
such separate collateral agent or co-collateral agent, but only to the extent
necessary to enable such separate collateral agent or co-collateral agent to
exercise such powers, rights and remedies, and every covenant and obligation
necessary to the exercise thereof by such separate collateral agent or
co-collateral agent shall run to and be enforceable by either of them. Should
any instrument from Lenders be required by the separate collateral agent or
co-collateral agent so appointed by Agent in order more fully and certainly to
vest in and confirm to him or it such rights, powers, duties and obligations,
any and all of such instruments shall, on request, be executed, acknowledged and
delivered by Lenders whether or not a Default or Event of Default then exists.
In case any separate collateral agent or co-collateral agent, or a successor to
either, shall die, become incapable of acting, resign or be removed, all the
estates, properties, rights, powers, duties and obligations of such separate
collateral agent or co-collateral agent, so far as permitted by Applicable Law,
shall vest in and be

 

67

 


--------------------------------------------------------------------------------



 

exercised by the Agent until the appointment of a new collateral agent or
successor to such separate collateral agent or co-collateral agent.

12.9.

Consents, Amendments and Waivers; Out-of-Formula Loans.

12.9.1.   No amendment or modification of any provision of this Agreement shall
be effective without the prior written agreement of the Required Lenders and
Borrowers, and no waiver of any Default or Event of Default shall be effective
without the prior written consent of the Required Lenders; provided, however,
that, (i) without the prior written consent of Agent no amendment or waiver
shall be effective with respect to any provision of any of the DIP Loan
Documents (including this Section 12) to the extent such provision relates to
the rights, remedies, duties or immunities of Agent; (ii) without the prior
written consent of Agent, no amendment to the provisions of Sections 1.2 or
3.1.3 shall be effective; (iii) without the prior written consent of all
Lenders, no waiver of any Default or Event of Default shall be effective if the
Default or Event of Default relates to Borrowers’ failure to observe or perform
any covenant that may not be amended without the unanimous written consent of
Lenders (and, where so provided hereinafter, the written consent of Agent) as
hereinafter set forth in this Section 12.9.1; and (iv) the written agreement of
all Lenders (except a defaulting Lender as provided in Section 3.2 of this
Agreement) shall be required to effectuate any amendment, modification or waiver
that would (a) alter the provisions of Sections 2.2, 2.4, 2.6, 2.7, 2.8, 2.9,
4.6, 4.7, 4.9, 4.10, 5.1, 12, 13, 14.2, 14.3 or 14.14,(b) amend the definitions
of “Pro Rata,” “Required Lenders,” “Availability Reserve,” “Borrowing Base” (and
the other defined terms used in such definitions) or if the effect would be to
increase the amount of Availability, any provision of this Agreement obligating
Agent to take certain actions at the direction of the Required Lenders, or any
provision of any of the DIP Loan Documents regarding the Pro Rata treatment or
obligations of Lenders, (c) increase or otherwise modify any of the Commitments
(other than to reduce proportionately each Lender’s Commitment in connection
with any overall reduction in the amount of the Commitments), (d) alter or amend
(other than to increase) the rate of interest payable in respect of the Loans
(except as may be expressly authorized by the DIP Loan Documents or as may be
necessary, in Agent’s judgment, to comply with Applicable Law), (e) waive or
agree to defer collection of any fee, termination charge or other charge
provided for under any of the DIP Loan Documents (except to the extent that the
Required Lenders agree after and during the continuance of any Event of Default
to a waiver or deferral of any termination charge provided for in Section 5.2.3
hereof) or the unused line fee in Section 2.2.3 hereof, (f) subordinate
the payment of any of the Obligations to any other Debt or the priority of any
Liens granted to Agent under any of the DIP Loan Documents to Liens granted to
any other Person, except for Liens granted by an Obligor to financial
institutions with respect to amounts on deposit with such financial institutions
to cover returned items, processing and analysis charges and other charges in
the Ordinary Course of Business that relate to deposit accounts with such
financial institutions, (g) alter the time or amount of repayment of any of the
Loans or waive any Event of Default resulting from nonpayment of the Loans on
the due date thereof (or within any applicable period of grace), (h) forgive any
of the Obligations, except any portion of the Obligations held by a Lender who
consents in writing to such forgiveness, or (i) release any Obligor from
liability for any of the Obligations. No Lender shall be authorized to amend or
modify any Note held by it, unless such amendment or modification is consented
to in writing by all Lenders; provided, however, that the foregoing shall not be
construed to prohibit an amendment or modification to any provision of this
Agreement that may be effected pursuant to this Section 12.9.1 by agreement of
Borrowers and the Required Lenders even though such an amendment or modification
results in an amendment or modification of the Notes by virtue of the
incorporation by reference in each of the Notes of this Agreement. The making of
any Loans hereunder by any Lender during the existence of a Default or Event of
Default shall not be deemed to constitute a waiver of such Default or Event of
Default. Any waiver or consent granted by Lenders hereunder shall be effective
only if in writing and then only in the specific instance and for the specific
purpose for which it was given.

 

68

 


--------------------------------------------------------------------------------



 

 

12.9.2.   In connection with any proposed amendment to any of the DIP Loan
Documents or waiver of any of the terms thereof or any Default or Event of
Default thereunder, no Borrower shall solicit, request or negotiate for or with
respect to any such proposed amendment or waiver of any of the provisions of
this Agreement or any of the other DIP Loan Documents unless each Lender shall
be informed thereof by Borrowers or Agent (to the extent known by Agent) and
shall be afforded an opportunity of considering the same and supplied by
Borrowers with sufficient information to enable it to make an informed decision
with respect thereto. No Borrower will, directly or indirectly, pay or cause to
be paid any remuneration or other thing of value, whether by way of supplemental
or additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for or as an inducement to the consent to or
agreement by such Lender with any waiver or amendment of any of the terms and
provisions of this Agreement or any of the other DIP Loan Documents unless such
remuneration or thing of value is concurrently paid, on the same terms, on a Pro
Rata basis to all Lenders.

12.9.3.   Unless otherwise directed in writing by the Required Lenders, Agent
may require Lenders to honor requests by Borrowers for Out-of-Formula Loans (in
which event, and notwithstanding anything to the contrary set forth in Section
1.1.1 or elsewhere in this Agreement, Lenders shall continue to make Revolver
Loans up to their Pro Rata share of the Commitments) and to forbear from
requiring Borrowers to cure an Out-of-Formula Condition, (1) when no Event of
Default exists (or if an Event of Default exists, when the existence of such
Event of Default is not known by Agent), if and for so long as (i) such
Out-of-Formula Condition does not continue for a period of more than 15
consecutive days, following which no Out-of-Formula Condition exists for at
least 15 consecutive days before another Out-of-Formula Condition exists, (ii)
the amount of the Revolver Loans outstanding at any time does not exceed the
aggregate of the Commitments at such time, and (iii) the Out-of-Formula
Condition is not known by Agent at the time in question to exceed $2,000,000;
and (2) regardless of whether or not an Event of Default exists, if Agent
discovers the existence of an Out-of-Formula Condition not previously known by
it to exist, but Lenders shall be obligated to continue making such Revolver
Loans as directed by Agent only (A) if the amount of the Out-of-Formula
Condition is not increased by more than $1,000,000 above the amount determined
by Agent to exist on the date of discovery thereof and (B) for a period not to
exceed 5 Business Days. In no event shall Borrowers or any other Obligor be
deemed to be a beneficiary of this Section 12.9.3 or authorized to enforce any
of the provisions of this Section 12.9.3.

12.10.   Due Diligence and Non-Reliance. Each Lender hereby acknowledges and
represents that it has, independently and without reliance upon Agent or the
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund the Loans to be made by it
hereunder and to purchase participations in the LC Outstandings pursuant to
Section 1.3.2 hereof, and each Lender has made such inquiries concerning the DIP
Loan Documents, the Collateral and each Obligor as such Lender feels necessary
and appropriate, and has taken such care on its own behalf as would have been
the case had it entered into the other DIP Loan Documents without the
intervention or participation of the other Lenders or Agent. Each Lender hereby
further acknowledges and represents that the other Lenders and Agent have not
made any representations or warranties to it concerning any Obligor, any of the
Collateral or the legality, validity, sufficiency or enforceability of any of
the DIP Loan Documents. Each Lender also hereby acknowledges that it will,
independently and without reliance upon the other Lenders or Agent, and based
upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Loans and in taking or refraining to take any other action under this
Agreement or any of the other DIP Loan Documents. Except for notices, reports
and other information expressly required to be furnished to Lenders by Agent
hereunder, Agent shall not have any duty or responsibility to provide any Lender
with any notices, reports or certificates furnished to Agent by any Obligor or
any credit or other information concerning the affairs, financial condition,
business or Properties of any Obligor (or any of its Affiliates) which may come
into possession of Agent or any of Agent’s Affiliates.

 

69

 


--------------------------------------------------------------------------------



 

 

12.11.   Representations and Warranties of Lenders. By its execution of this
Agreement, each Lender hereby represents and warrants to each Credit Party and
the other Lenders that it has the power to enter into and perform its
obligations under this Agreement and the other DIP Loan Documents, and that it
has taken all necessary and appropriate action to authorize its execution and
performance of this Agreement and the other DIP Loan Documents to which it is a
party, each of which will be binding upon it and the obligations imposed upon it
herein or therein will be enforceable against it in accordance with the
respective terms of such documents.

12.12.   The Required Lenders. As to any provisions of this Agreement or the
other DIP Loan Documents under which action may or is required to be taken upon
direction or approval of the Required Lenders, the direction or approval of the
Required Lenders shall be binding upon each Lender to the same extent and with
the same effect as if each Lender had joined therein. Notwithstanding anything
to the contrary contained in this Agreement, Credit Parties shall not be deemed
to be a beneficiary of, or be entitled to enforce, sue upon or assert as a
defense to any of the Obligations, any provisions of this Agreement that
requires Agent or any Lender to act, or conditions their authority to act, upon
the direction or consent of the Required Lenders; and any action taken by Agent
or any Lender that requires the consent or direction of the Required Lenders as
a condition to taking such action shall, insofar as Credit Parties are
concerned, be presumed to have been taken with the requisite consent or
direction of the Required Lenders.

12.13.   Several Obligations. The obligations and commitments of each Lender
under this Agreement and the other DIP Loan Documents are several and neither
Agent nor any Lender shall be responsible for the performance by the other
Lenders of its obligations or commitments hereunder or thereunder.
Notwithstanding any liability of Lenders stated to be joint and several to third
Persons under any of the DIP Loan Documents, such liability shall be shared, as
among Lenders, Pro Rata according to the respective Commitments of Lenders.

12.14.   Agent in its Individual Capacity. With respect to its obligation to
lend under this Agreement, the Loans made by it and each Note issued to it,
Agent shall have the same rights and powers hereunder and under the other DIP
Loan Documents as any other Lender or holder of a Note and may exercise the same
as though it were not performing the duties specified herein; and the terms
“Lenders,” “Required Lenders,” or any similar term shall, unless the context
clearly otherwise indicates, include Agent in its capacity as a Lender. Agent
and its Affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business with
any Credit Party or any other Obligor, or any affiliate of a Credit Party or any
other Obligor, as if it were any other bank and without any duty to account
therefor (or for any fees or other consideration received in connection
therewith) to the other Lenders.

12.15.   Third Party Beneficiaries. This Section 12 is not intended to confer
any rights or benefits upon any Credit Party or any other Person except Lenders
and Agent, and no Person (including any or all Credit Parties) other than
Lenders and Agent shall have any right to enforce any of the provisions of this
Section 12 except as expressly provided in Section 12.17 hereof. As between
Credit Parties and Agent, any action that Agent may take or purport to take on
behalf of Lenders under any of the DIP Loan Documents shall be conclusively
presumed to have been authorized and approved by Lenders as herein provided.

12.16.   Notice of Transfer. Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Revolver Loans for all
purposes, unless and until a written notice of the assignment or transfer
thereof executed by such Lender has been received by Agent.

 

70

 


--------------------------------------------------------------------------------



 

 

12.17.   Replacement of Certain Lenders. If a Lender (“Affected Lender”) shall
have (i) failed to fund its Pro Rata share of any Revolver Loan requested (or
deemed requested) by Borrowers which such Lender is obligated to fund under the
terms of this Agreement and which such failure has not been cured, (ii)
requested compensation from Borrowers under Section 2.7 to recover increased
costs incurred by such Lender (or its parent or holding company) which are not
being incurred generally by the other Lenders (or their respective parents or
holding companies), or (iii) delivered a notice pursuant to Section 2.6 hereof
claiming that such Lender is unable to extend LIBOR Loans to Borrowers for
reasons not generally applicable to the other Lenders, then, in any such case
and in addition to any other rights and remedies that Agent, any other Lender or
any Borrower may have against such Affected Lender, any Borrower or Agent may
make written demand on such Affected Lender (with a copy to Agent in the case of
a demand by a Borrower and a copy to Borrowers in the case of a demand by Agent)
for the Affected Lender to assign, and such Affected Lender shall assign
pursuant to one or more duly executed Assignment and Acceptances within 5
Business Days after the date of such demand, to one or more Lenders willing to
accept such assignment or assignments, or to one or more Eligible Assignees
designated by Agent, all of such Affected Lender’s rights and obligations under
this Agreement (including its Commitments and all Loans owing to it) in
accordance with Section 13 hereof. Agent is hereby irrevocably authorized to
execute one or more Assignment and Acceptances as attorney-in-fact for any
Affected Lender which fails or refuses to execute and deliver the same within
5 Business Days after the date of such demand. The Affected Lender shall be
entitled to receive, in cash and concurrently with execution and delivery of
each such Assignment and Acceptance, all amounts owed to the Affected Lender
hereunder or under any other Loan Document, including the aggregate outstanding
principal amount of the Revolver Loans owed to such Lender, together with
accrued interest thereon through the date of such assignment. Upon the
replacement of any Affected Lender pursuant to this Section 12.17, such Affected
Lender shall cease to have any participation in, entitlement to, or other right
to share in the Liens of Agent in any Collateral and such Affected Lender shall
have no further liability to Agent, any Lender or any other Person under any of
the DIP Loan Documents (except as provided in Section 12.6 hereof as to events
or transactions which occur prior to the replacement of such Affected Lender),
including any commitment to make Loans or purchase participations in LC
Outstandings.

12.18.

Remittance of Payments and Collections.

12.18.1.             All payments by any Lender to Agent shall be made not later
than the time set forth elsewhere in this Agreement on the Business Day such
payment is due; provided, however, that if such payment is due on demand by
Agent and such demand is made on the paying Lender after 12:00 noon on such
Business Day, then payment shall be made by 12:00 noon on the next Business Day.
Payment by Agent to any Lender shall be made by wire transfer, promptly
following Agent’s receipt of funds for the account of such Lender and in the
type of funds received by Agent; provided, however, that if Agent receives such
funds at or prior to 1:00 p.m., Agent shall pay such funds to such Lender by
2:00 p.m. on such Business Day, but if Agent receives such funds after 1:00
p.m., Agent shall pay such funds to such Lender by 2:00 p.m. on the next
Business Day.

12.18.2.             With respect to the payment of any funds from Agent to a
Lender or from a Lender to Agent, the party failing to make full payment when
due pursuant to the terms hereof shall, on demand by the other party, pay such
amount together with interest thereon at the Federal Funds Rate. In no event
shall Borrowers be entitled to receive any credit for any interest paid by Agent
to any Lender, or by any Lender to Agent, at the Federal Funds Rate as provided
herein.

12.18.3.             If Agent pays any amount to a Lender in the belief or
expectation that a related payment has been or will be received by Agent from an
Obligor and such related payment is not received by Agent, then Agent shall be
entitled to recover such amount from each Lender that receives such amount.
If Agent determines at any time that any amount received by it under this
Agreement or any of

 

71

 


--------------------------------------------------------------------------------



 

the other DIP Loan Documents must be returned to an Obligor or paid to any other
Person pursuant to any Applicable Law, court order or otherwise, then,
notwithstanding any other term or condition of this Agreement or any of the
other DIP Loan Documents, Agent shall not be required to distribute such amount
to any Lender.

SECTION 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Credit Parties, Agent and Lenders and their respective
successors and assigns (which, in the case of Agent, shall include any successor
Agent appointed pursuant to Section 12.8 hereof), except that (i) no Credit
Party shall have the right to assign its rights or delegate performance of any
of its obligations under any of the DIP Loan Documents and (ii) any assignment
by any Lender must be made in compliance with Section 13.3 hereof. Agent may
treat the payee of any Note as the owner thereof for all purposes hereof unless
and until such payee complies with Section 13.3 in the case of an assignment
thereof or, in the case of any other transfer, a written notice of the transfer
is filed with Agent. Any assignee or transferee of a Note agrees by acceptance
thereof to be bound by all the terms and provisions of the DIP Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the holder of a Note, shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note or of any Note or Notes issued in exchange therefor.

13.2.

Participations.

13.2.1.   Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to one
or more banks or other financial institutions (each a “Participant”)
participating interest in any of the Obligations owing to such Lender,
any Commitment of such Lender or any other interest of such Lender under any of
the DIP Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
DIP Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of any Note for all purposes under the DIP
Loan Documents, all amounts payable by Credit Parties under this Agreement and
any of the Notes shall be determined as if such Lender had not sold such
participating interests, and Credit Parties and Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the DIP Loan Documents. If a Lender sells a participation to a
Person other than an Affiliate of such Lender, then such Lender shall give
prompt written notice thereof to Borrowers and the other Lenders.

13.2.2.   Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the DIP Loan Documents other than an amendment, modification or
waiver with respect to any Loans or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the stated
interest rate or the stated rates at which fees are payable with respect to any
such Loan or Commitment, postpones the Commitment Termination Date, or any date
fixed for any regularly scheduled payment of interest or fees on such Revolver
Loan or Commitment, or releases from liability any Credit Party or releases any
substantial portion of any of the Collateral.

13.2.3.   Benefit of Set-Off. Each Borrower agrees that each Participant shall
be deemed to have the right of set-off provided in Section 11.4 hereof in
respect of its participating interest in amounts owing under the DIP Loan
Documents to the same extent and subject to the same requirements under this
Agreement (including Section 12.5) as if the amount of its participating
interest were owing directly to it as a Lender under the DIP Loan Documents,
provided that each Lender shall retain the right

 

72

 


--------------------------------------------------------------------------------



 

of set-off provided in Section 11.4 hereof with respect to the amount of
participating interests sold to each Participant. Lenders agree to share with
each Participant, and each Participant by exercising the right of set-off
provided in Section 11.4 agrees to share with each Lender, any amount received
pursuant to the exercise of its right of set-off, such amounts to be shared in
accordance with Section 12.5 hereof as if each Participant were a Lender.

13.2.4.   Notices. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the DIP Loan Documents to the extent
that any such notice may be required, and neither Agent nor any other Lender
shall have any obligation, duty or liability to any Participant of any other
Lender. Without limiting the generality of the foregoing, neither Agent nor any
Lender shall have any obligation to give notices or to provide documents or
information to a Participant of another Lender.

13.3.

Assignments.

13.3.1.   Permitted Assignments. Subject to its giving at least 2 Business Days
notice to Agent and Borrowers, any Lender may, in accordance with Applicable
Law, at any time assign to any Eligible Assignee all or any part of its rights
and obligations under the DIP Loan Documents, so long as (i) each assignment is
of a constant, and not a varying, ratable percentage of all of the transferor
Lender’s rights and obligations under the DIP Loan Documents with respect to the
Loans and the LC Outstandings and, in the case of a partial assignment, is in a
minimum principal amount of $5,000,000 (unless otherwise agreed by Agent in its
sole discretion) and integral multiples of $1,000,000 in excess of that amount;
(ii) except in the case of an assignment in whole of a Lender’s rights and
obligations under the DIP Loan Documents or an assignment by one original
signatory to this Agreement to another such signatory, immediately after giving
effect to any assignment, the aggregate amount of the Commitments retained by
the transferor Lender shall in no event be less than $5,000,000 (unless
otherwise agreed by Agent in its sole discretion); and (iii) the parties to each
such assignment shall execute and deliver to Agent, for its acceptance and
recording, an Assignment and Acceptance. The consent of Agent shall be required
prior to an assignment becoming effective with respect to an Eligible Assignee
that is not a Lender or an Affiliate of a Lender. Nothing contained herein shall
limit in any way the right of Lenders to assign (i) to any Eligible Assignee all
of their rights and obligations under the DIP Loan Documents or (ii) all or any
portion of the Loans owing to it to any Federal Reserve Bank or the United
States Treasury as collateral security pursuant to Regulation A of the Board of
Governors and any Operating Circular issued by such Federal Reserve Bank,
provided that in the case of this clause (ii) any payment in respect of such
assigned Loans made by Borrowers to the assigning Lender in accordance with the
terms of this Agreement shall satisfy Borrowers’ obligations hereunder in
respect of such assigned Loans to the extent of such payment, but no such
assignment shall release the assigning Lender from its obligations hereunder.

13.3.2.   Effect; Effective Date. Upon (i) delivery to Agent of a notice of
assignment substantially in the form attached as Exhibit H hereto, together with
any consents required by Section 13.3.1, and (ii) payment of a $5,000 fee to the
Agent for processing any assignment to an Eligible Assignee that is not an
Affiliate of the transferor Lender, such assignment shall become effective on
the effective date specified in such notice of assignment. On and after the
effective date of such assignment, such Eligible Assignee shall for all purposes
be a Lender party to the Agreement and any other Loan Document executed by the
Lenders and shall have all the rights and obligations of the Lender under the
DIP Loan Documents to the same extent as if it were an original party thereto,
and no further consent or action by Credit Parties, Lenders or Agent shall be
required to release the transferor Lender with respect to the Commitment
(or portion thereof) of such Lender and Obligations assigned to such Eligible
Assignee. Upon the consummation of any assignment to an Eligible Assignee
pursuant to this Section 13.3.2, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements so that replacement Notes are issued to such
transferor Lender and new Notes or, as appropriate, replacement

 

73

 


--------------------------------------------------------------------------------



 

Notes, are issued to such Eligible Assignee, in each case in principal amounts
reflecting their respective Commitments, as adjusted pursuant to such
assignment. If the transferor Lender shall have assigned all of its interests,
rights and obligations under this Agreement pursuant to Section 13.3.1 hereof,
such transferor Lender shall no longer have any obligation to indemnify Agent
with respect to any transactions, events or occurrences that transpire after the
effective date of such assignment, and each Eligible Assignee to which such
transferor shall make an assignment shall be responsible to Agent to indemnify
Agent in accordance with this Agreement with respect to transactions, events and
occurrences transpiring on and after the effective date of such assignment to
it.

13.3.3.   Dissemination of Information. Each Credit Party authorizes each Lender
and Agent to disclose to any Participant, any Eligible Assignee or any other
Person acquiring an interest in the DIP Loan Documents by operation of law (each
a “Transferee”), and any prospective Transferee, any and all information in
Agent’s or such Lender’s possession concerning each Credit Party, the
Subsidiaries of each Credit Party or the Collateral, subject to appropriate
confidentiality undertakings on the part of such Transferee.

SECTION 14.

MISCELLANEOUS

14.1.     Power of Attorney. Each Credit Party hereby irrevocably designates,
makes, constitutes and appoints Agent (and all Persons designated by Agent) as
such Credit Party’s true and lawful attorney (and agent-in-fact) and Agent, or
Agent’s designee, may, without notice to such Credit Party and in either such
Credit Party’s or Agent’s name, but at the cost and expense of Borrowers:

14.1.1.   At such time or times as Agent or said designee, in its sole
discretion, may determine, endorse such Credit Party’s name on any Payment Item
or proceeds of the Collateral which come into the possession of Agent or under
Agent’s control.

14.1.2.   At any time that an Event of Default exists: (i) demand payment of the
Accounts from the Account Debtors, enforce payment of the Accounts by legal
proceedings or otherwise, and generally exercise all of such Credit Party’s
rights and remedies with respect to the collection of the Accounts; (ii) settle,
adjust, compromise, discharge or release any of the Accounts or other Collateral
or any legal proceedings brought to collect any of the Accounts or other
Collateral; (iii) sell or assign any of the Accounts and other Collateral upon
such terms, for such amounts and at such time or times as Agent deems advisable;
(iv) take control, in any manner, of any item of payment or proceeds relating to
any Collateral; (v) prepare, file and sign such Credit Party’s name to a proof
of claim in bankruptcy or similar document against any Account Debtor or to any
notice of Lien, assignment or satisfaction of Lien or similar document in
connection with any of the Collateral; (vi) receive, open and dispose of all
mail addressed to such Credit Party and to notify postal authorities to change
the address for delivery thereof to such address as Agent may designate; (vii)
endorse the name of such Credit Party upon any of the items of payment or
proceeds relating to any Collateral and deposit the same to the account of Agent
on account of the Obligations; (viii) endorse the name of such Credit Party upon
any chattel paper, document, instrument, invoice, freight bill, bill of lading
or similar document or agreement relating to any Accounts or Inventory of any
Obligor and any other Collateral; (ix) use such Credit Party’s stationery and
sign the name of such Credit Party to verifications of the Accounts and notices
thereof to Account Debtors; (x) use the information recorded on or contained in
any data processing equipment and computer hardware and software relating to the
Accounts, Inventory, Equipment or any other Collateral; (xi) make and adjust
claims under policies of insurance; (xii) sign the name of such Credit Party on
any proof of claim in bankruptcy against Account Debtors and on notices of
Liens, claims of mechanic’s Liens or assignments or releases of mechanic’s Liens
securing any Accounts; (xiii) take all action as may be necessary to obtain the
payment of any letter of credit or banker’s acceptance of which such Credit
Party is a beneficiary; and

 

74

 


--------------------------------------------------------------------------------



 

(xiv) do all other acts and things necessary, in Agent’s determination, to
fulfill such Credit Party’s obligations under this Agreement.

14.2.     General Indemnity. Each Credit Party hereby agrees to indemnify and
defend the Indemnitees and to hold the Indemnitees harmless from and against any
Claim ever suffered or incurred by any of the Indemnitees arising out of or
related to this Agreement or any of the other DIP Loan Documents, the
performance by Agent or Lenders of their duties or the exercise of any of their
rights or remedies under this Agreement or any of the other DIP Loan Documents,
or as a result of any Credit Party’s failure to observe, perform or discharge
any of its duties hereunder. Each Credit Party shall also indemnify and defend
the Indemnitees against and save the Indemnitees harmless from all Claims of any
Person arising out of, related to or with respect to any transactions entered
into pursuant to this Agreement or Agent’s Lien upon the Collateral.
Without limiting the generality of the foregoing, this indemnity shall extend to
any Claims asserted against or incurred by any of the Indemnitees by any Person
under any Environmental Laws or similar laws by reason of any Credit Party’s or
any other Person’s failure to comply with laws applicable to solid or hazardous
waste materials or other toxic substances. Additionally, if any Taxes (excluding
Taxes imposed upon or measured solely by the net income of Agent and Lenders,
but including, any intangibles tax, stamp tax, recording tax or franchise tax)
shall be payable by Agent or any Obligor on account of the execution or delivery
of this Agreement, or the execution, delivery, issuance or recording of any of
the other DIP Loan Documents, or the creation or repayment of any of the
Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Credit Parties will pay (or will promptly reimburse Agent and Lenders
for the payment of) all such Taxes, including any interest and penalties
thereon, and will indemnify and hold Indemnitees harmless from and against all
liability in connection therewith. The foregoing indemnities shall not apply to
Claims incurred by any of the Indemnitees as a direct and proximate result of
their own gross negligence or willful misconduct or that arise out of any
disputes arising solely between or among Agent and any Lender.

14.3.     Survival of All Indemnities. Notwithstanding anything to the contrary
in this Agreement or any of the other DIP Loan Documents, the obligation of each
Credit Party and each Lender with respect to each indemnity given by it in this
Agreement, whether given by such Credit Party to Agent Indemnitees,
Lender Indemnitees or Agent Indemnitees or by any Lender to any Agent
Indemnitees or Agent Indemnitees, shall survive the payment in full of the
Obligations and the termination of any of the Commitments.

14.4.     Modification of Agreement. This Agreement may not be modified, altered
or amended, except by an agreement in writing signed by Borrowers and Agent and
Lenders (or, where otherwise expressly allowed by Section 12 hereof, the
Required Lenders in lieu of Agent and Lenders); provided, however, that no
consent, written or otherwise, of any Borrower shall be necessary or required in
connection with any amendment of any of the provisions of Sections 1.2.8, 3.1.3,
4.6, or 12 (other than Section 12.17) or any other provision of this Agreement
that affects only the rights, duties and responsibilities of Lenders and Agent
as among themselves so long as no such amendment imposes any additional
obligations on Credit Parties.

14.5.     Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

14.6.     Cumulative Effect; Conflict of Terms. The provisions of the Other
Agreements and the Security Documents are hereby made cumulative with the
provisions of this Agreement. Without limiting

 

75

 


--------------------------------------------------------------------------------



 

the generality of the foregoing, the parties acknowledge that this Agreement and
the other DIP Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters and that such limitations,
tests and measures are cumulative and each must be performed, except as may be
expressly stated to the contrary in this Agreement. Except as otherwise provided
in the Syndication Letter, or any of the other DIP Loan Documents by specific
reference to the applicable provision of this Agreement, if any provision
contained in this Agreement is in direct conflict with, or inconsistent with,
any provision in any of the other DIP Loan Documents, the provision contained in
this Agreement shall govern and control.

14.7.     Execution in Counterparts. This Agreement and any amendments hereto
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument.

14.8.     Consent. Whenever Agent’s, Lenders’ or Required Lenders’ consent is
required to be obtained under this Agreement or any of the other DIP Loan
Documents as a condition to any action, inaction, condition or event, Agent and
each Lender shall be authorized to give or withhold its consent in its sole and
absolute discretion and to condition its consent upon the giving of additional
collateral security for the Obligations, the payment of money or any other
matter.

14.9.     Notices. All notices, requests and demands to or upon a party hereto
shall be in writing and shall be sent by certified or registered mail, return
receipt requested, personal delivery against receipt or by telecopier or other
facsimile transmission and shall be deemed to have been validly served, given or
delivered when delivered against receipt or, in the case of facsimile
transmission, when received (if on a Business Day and, if not received on a
Business Day, then on the next Business Day after receipt) at the office where
the noticed party’s telecopier is located, in each case addressed to the noticed
party at the address shown for such party on the signature page hereof or, in
the case of a Person who becomes a Lender after the date hereof, at the address
shown on the Assignment and Acceptance by which such Person became a Lender.
Notwithstanding the foregoing, no notice to or upon Agent pursuant to Sections
1.2, 2.1.2, 3.1 or 5.2.2 shall be effective until after actually received by the
individual to whose attention at Agent such notice is required to be sent. Any
written notice, request or demand that is not sent in conformity with the
provisions hereof shall nevertheless be effective on the date that such notice,
request or demand is actually received by the individual to whose attention at
the noticed party such notice, request or demand is required to be sent.

14.10.   Performance of Credit Parties’ Obligations. If any Borrower shall fail
to discharge any covenant, duty or obligation hereunder or under any of the
other DIP Loan Documents, Agent may, in its sole discretion at any time or from
time to time, for Credit Parties’ account and at Borrowers’ expense, pay any
amount or do any act required of Credit Parties hereunder or under any of the
other DIP Loan Documents or otherwise lawfully requested by Agent to enforce any
of the DIP Loan Documents or Obligations, preserve, protect, insure or maintain
any of the Collateral, or preserve, defend, protect or maintain the validity or
priority of Agent’s Liens in any of the Collateral, including the payment of any
judgment against any Credit Party, any insurance premium, any warehouse charge,
any finishing or processing charge, any landlord claim, or any other Lien upon
or with respect to any of the Collateral. All payments that Agent may make under
this Section and all out-of-pocket costs and expenses (including Extraordinary
Expenses) that Agent pays or incurs in connection with any action taken by it
hereunder shall be reimbursed to Agent by Borrowers on demand with interest from
the date such payment is made or such costs or expenses are incurred to the date
of payment thereof at the Default Rate applicable for Revolver Loans that are
Base Rate Loans. Any payment made or other action taken by Agent under this
Section shall be without prejudice to any right to assert, and without waiver
of, an Event of Default hereunder and to proceed thereafter as provided herein
or in any of the other DIP Loan Documents.

 

76

 


--------------------------------------------------------------------------------



 

 

14.11.   Credit Inquiries. Each Credit Party hereby authorizes and permits Agent
and Lenders (but Agent and Lenders shall have no obligation) to respond to usual
and customary credit inquiries from third parties concerning such Credit Party
or any Subsidiaries.

14.12.   Time of Essence. Time is of the essence of this Agreement, the Other
Agreements and the Security Documents.

14.13.   Indulgences Not Waivers. Agent’s or any Lender’s failure at any time or
times hereafter, to require strict performance by Credit Parties of any
provision of this Agreement shall not waive, affect or diminish any right of
Agent or any Lender thereafter to demand strict compliance and performance
therewith.

14.14.   Entire Agreement; Appendix A, Exhibits and Schedules. This Agreement
and the other DIP Loan Documents, together with all other instruments,
agreements and certificates executed by the parties in connection therewith or
with reference thereto, embody the entire understanding and agreement between
the parties hereto and thereto with respect to the subject matter hereof and
thereof and supersede all prior agreements, understandings and inducements,
whether express or implied, oral or written. Appendix A, each of the Exhibits
and each of the Schedules attached hereto are incorporated into this Agreement
and by this reference made a part hereof.

14.15.   Interpretation. No provision of this Agreement or any of the other DIP
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having, or being deemed to have, structured, drafted or
dictated such provision.

14.16.   Obligations of Lenders Several. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitment of any other Lender. Nothing contained in this Agreement and no
action taken by Lenders pursuant hereto shall be deemed to constitute the
Lenders to be a partnership, association, joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of this Agreement and any of the other DIP Loan Documents and it shall not
be necessary for Agent or any other Lender to be joined as an additional party
in any proceeding for such purpose.

14.17.   Confidentiality. Agent and Lenders each agrees to exercise reasonable
efforts (and, in any event, with at least the same degree of care as it
ordinarily exercises with respect to confidential information of its other
customers) to keep any confidential information that is delivered or made
available by Borrowers to it and that is marked confidential, including
information made available to Agent or any Lender in connection with a visit or
investigation by any Person contemplated in Section 9.1.1 hereof, confidential
from any Person other than their respective Affiliates and individuals employed
or retained by Agent or such Lender who are or are expected to become engaged in
evaluating, approving, structuring, administering or otherwise giving
professional advice with respect to any of the Loans or Collateral (including
any of their respective legal counsel, auditors or other professional advisors);
provided, however, that nothing herein shall prevent Agent or any Lender from
disclosing such confidential information (i) to any party to this Agreement from
time to time or any Participant, (ii) pursuant the order of any court or
administrative agency, (iii) upon the request or demand of any regulatory agency
or authority having jurisdiction over Agent or such Lender, (iv) which has been
publicly disclosed other than by an act or omission of Agent or any Lender
except as permitted herein, (v) to the extent reasonably required in connection
with any litigation (with respect to any of the DIP Loan Documents or any of the
transactions contemplated thereby) to which Agent, any Lender or their
respective Affiliates may be a party, (vi) to the extent reasonably required in
connection with the exercise

 

77

 


--------------------------------------------------------------------------------



 

of any remedies hereunder, (vii) to any actual or proposed Participant, Assignee
or other Transferee of all or part of a Lender’s rights hereunder so long as
such Transferee has agreed in writing to be bound by the provisions of this
Section, and (viii) to the National Association of Insurance Commissioners or
any similar organization or to any nationally recognized rating agency that
requires access to information about a Lender’s portfolio in connection with
ratings issued with respect to such Lender.

14.18.   Governing Law; Consent to Forum. This Agreement has been negotiated,
executed and delivered at and shall be deemed to have been made in Dallas,
Texas. This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas; provided, however, that if any of the Collateral
shall be located in any jurisdiction other than Texas, the laws of such
jurisdiction shall govern the method, manner and procedure for foreclosure of
Agent’s Lien upon such Collateral and the enforcement of Agent’s other remedies
in respect of such Collateral to the extent that the laws of such jurisdiction
are different from or inconsistent with the laws of the State of Texas. As part
of the consideration for new value received, and regardless of any present or
future domicile or principal place of business of any Borrower, any Lender or
Agent, each Credit Party hereby consents and agrees that any U.S. Federal or
Texas State Court sitting in Dallas, Texas shall have jurisdiction to hear and
determine any claims or disputes among any or all of the Credit Parties, Agent
and Lenders pertaining to this Agreement or to any matter arising out of or
related to this Agreement. Each Credit Party expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such Court,
and each Credit Party hereby waives any objection which such Credit Party may
have based upon lack of personal jurisdiction, improper venue or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such Court. Each Credit Party hereby waives personal
service of the summons, complaint and other process issued in any such action or
suit and agrees that service of such summons, complaint and other process may be
made by certified mail addressed to such Credit Party at the address set forth
in this Agreement and that service so made shall be deemed completed upon the
earlier of such Credit Party’s actual receipt thereof or 3 days after deposit in
the U.S. mails, proper postage prepaid. Nothing in this Agreement shall be
deemed or operate to affect the right of Agent to serve legal process in any
other manner permitted by law, or to preclude the enforcement by Agent of any
judgment or order obtained in such forum or the taking of any action under this
Agreement to enforce same in any other appropriate forum or jurisdiction.

14.19.   Waivers by Credit Parties. To the fullest extent permitted by
Applicable Law, each Credit Party waives (i) the right to trial by jury (which
Agent and each Lender hereby also waives) in any action, suit, proceeding or
counterclaim of any kind arising out of or related to any of the DIP Loan
Documents, the Obligations or the Collateral; (ii) presentment, demand and
protest and notice of presentment, protest, default, non payment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent on which such Credit Party may in any way
be liable and hereby ratifies and confirms whatever Agent may do in this regard;
(iii) notice prior to taking possession or control of the Collateral or any bond
or security which might be required by any court prior to allowing Agent to
exercise any of Agent’s remedies; (iv) the benefit of all valuation,
appraisement and exemption laws; and (v) notice of acceptance hereof. Each
Credit Party acknowledges that the foregoing waivers are a material inducement
to Agent’s and Lender’s entering into this Agreement and that Agent and Lenders
are relying upon the foregoing waivers in its future dealings with Borrowers.
Each Credit Party warrants and represents that it has reviewed the foregoing
waivers with its legal counsel and has knowingly and voluntarily waived its jury
trial rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
Court.

 

78

 


--------------------------------------------------------------------------------



 

 

14.20.   No Further Agreements. THIS WRITTEN AGREEMENT AND THE DIP LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS AMONG THE PARTIES.

14.21.   Senior Indebtedness. Each Credit Party hereby designates that the
Obligations constitute “Senior Indebtedness” and “Designated Senior
Indebtedness” under and for the purposes of the Senior Subordinated Notes
Indenture relating to the Senior Subordinated Notes.

14.22.   DIP Orders Control. This Agreement and the other DIP Loan Documents are
each subject to the terms and provisions contained in the DIP Orders to the same
extent and effect as if the DIP Orders were fully set forth herein and therein;
and in the event that any term or provision of this Agreement or any other DIP
Loan Document conflicts or is inconsistent with any term or provision of any DIP
Order, the term or provision of the applicable DIP Order shall control and be
given effect.

14.23.   Submission of DIP Orders. The Interim Order, if entered, the Final
Order and all other orders of the Court authorizing or affecting any aspect of
the DIP Facility and all related motions and pleadings seeking to modify, amend
or otherwise affect the Interim Order or the Final Order filed on behalf of
Borrowers, shall (a) first be submitted to Agent, and its counsel, (b) be in
form and substance acceptable to Agent, and its counsel, at its option, and
(c) not be modified without the prior written consent of Agent or consent given
in open court.

SECTION 15.

Guaranty

15.1.     Guaranty. Each Guarantor (other than those that have delivered a
separate Guaranty; each to be referred to in this Article XV as a Guarantor and
collectively as the Guarantors) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Obligations and all costs and expenses including, without limitation, all
court costs and attorneys' and paralegals' fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by the Agent, the
Letter of Credit Issuer and the Lenders in endeavoring to collect all or any
part of the Obligations from, or in prosecuting any action against, any
Borrower, any Guarantor or any other guarantor of all or any part of the
Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations”). Each Guarantor further agrees that
the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.

15.2.     Guaranty of Payment. This Guaranty is a guaranty of payment and not of
collection. Each Guarantor waives any right to require the Agent, the LC Issuer
or any Lender to sue any Borrower, any Guarantor, any other guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

15.3.

No Discharge or Diminishment of Guaranty.

(i)         Except as otherwise provided for herein and to the extent provided
for herein, the obligations of each Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including:

 

79

 


--------------------------------------------------------------------------------



 

 

(a)  any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise;

(b)  any change in the corporate existence, structure or ownership of any
Borrower or any other guarantor of or other person liable for any of the
Guaranteed Obligations;

(c)  any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Borrower, any Guarantor, or any other guarantor of or other person
liable for any of the Guaranteed Obligations, or their assets or any resulting
release or discharge of any obligation of any Borrower, any Guarantor, or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
or

(d)  the existence of any claim, setoff or other rights which any Guarantor may
have at any time against any Borrower, any Guarantor, any other guarantor of the
Guaranteed Obligations, the Agent, the Letter of Credit Issuer, any Lender, or
any other person, whether in connection herewith or in any unrelated
transactions.

(ii)         The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Borrower, any Guarantor or any other
guarantor of or other person liable for any of the Guaranteed Obligations, of
the Guaranteed Obligations or any part thereof.

(iii)        Further, the obligations of any Guarantor hereunder are not
discharged or impaired or otherwise affected by:

(a)  the failure of the Agent, the Letter of Credit Issuer or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations;

(b)  any waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations;

(c)  any release, non-perfection, or invalidity of any indirect or direct
security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations;

(iv)        any action or failure to act by the Agent, the Letter of Credit
Issuer or any Lender with respect to any collateral securing any part of the
Guaranteed Obligations; and

(v)        any default, failure or delay, willful or otherwise, in the payment
or performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Guarantor or that would otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of the Guaranteed Obligations).

 

80

 


--------------------------------------------------------------------------------



 

 

15.4.     Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor hereby waives any defense based on or arising out of any defense
of any Borrower or any Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of any Borrower or any Guarantor, other than the indefeasible
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any person against any Borrower, any Guarantor, any
other guarantor of any of the Guaranteed Obligations, or any other person. The
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Borrower, any Guarantor, any other guarantor or any other person liable on
any part of the Guaranteed Obligations or exercise any other right or remedy
available to it against any Borrower, any Guarantor, any other guarantor or any
other person liable on any of the Guaranteed Obligations, without affecting or
impairing in any way the liability of such Guarantor under this Guaranty except
to the extent the Guaranteed Obligations have been fully and indefeasibly paid
in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower, any other guarantor or any other person liable on any of the
Guaranteed Obligations, as the case may be, or any security.

15.5.     Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Borrower, any Guarantor,
any person liable on the Guaranteed Obligations, or any collateral, until the
Credit Parties have fully performed all their obligations to the Agent, the
Letter of Credit Issuer and the Lenders.

15.6.     Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Borrower
or otherwise, each Guarantor's obligations under this Guaranty with respect to
that payment shall be reinstated at such time as though the payment had not been
made and whether or not the Agent, the LC Issuer and the Lenders are in
possession of this Guaranty. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Agent.

15.7.     Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrowers' financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Guaranty, and agrees that neither the Agent, the
Letter of Credit Issuer nor any Lender shall have any duty to advise any
Guarantor of information known to it regarding those circumstances or risks.

15.8.     Termination. The Lenders may continue to make loans or extend credit
to any Borrower based on this Guaranty until thirty days after the Agent
receives written notice of termination from any Guarantor. Notwithstanding
receipt of any such notice, each Guarantor will continue to be liable to the
Lender for any Guaranteed Obligations created, assumed or committed to prior to
the thirtieth day after

 

81

 


--------------------------------------------------------------------------------



 

receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of that
Guaranteed Obligations.

15.9.     Taxes. All payments of the Guaranteed Obligations will be made by each
Guarantor free and clear of and without deduction for or on account of any and
all present or future Taxes. If any Guarantor is required by law to deduct any
Taxes from or in respect of any sum payable to the Lenders under this Guaranty,
(a) the sum payable must be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this provision) the Lenders receive an amount equal to the sum it would
have received had no such deductions been made, (b) the Guarantors must then
make such deductions, and must pay the full amount deducted to the relevant
authority in accordance with applicable law, and (c) the Guarantors must furnish
to the Lender within forty-five days after their due date certified copies of
all official receipts evidencing payment thereof.

15.10.   Severability. The provisions of this Guaranty are severable, and in any
action or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor's liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by the Guarantors or
the Lenders, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the relevant Guarantor's “Maximum Liability”.
This Section with respect to the Maximum Liability of each Guarantor is intended
solely to preserve the rights of the Lenders to the maximum extent not subject
to avoidance under applicable law, and no Guarantor nor any other person or
entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Guarantor without impairing this
Guaranty or affecting the rights and remedies of the Lenders hereunder, provided
that, nothing in this sentence shall be construed to increase any Guarantor's
obligations hereunder beyond its Maximum Liability.

15.11.   Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor's “Pro Rata Share” of such payment or payments made, or
losses suffered, by such Paying Guarantor. For purposes of this Article XV, each
Non-Paying Guarantor's “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor's
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor's several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor's Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the

 

82

 


--------------------------------------------------------------------------------



 

Guaranteed Obligations. This provision is for the benefit of both the Agent, the
LC Issuer, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.

15.12.   Liability Cumulative. The liability of each Credit Party as a Guarantor
under this Article XV is in addition to and shall be cumulative with all
liabilities of each Credit Party to the Agent, the Letter of Credit Issuer and
the Lenders under this Agreement and the other DIP Loan Documents to which such
Credit Party is a party or in respect of any obligations of liabilities of the
other Credit Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

15.13.   Bermuda Insurance Act. Anything herein to the contrary notwithstanding,
the obligations under this Agreement of IES Reinsurance, Ltd., a Bermuda limited
partnership (“IES Reinsurance”), shall be subject to IES Reinsurance meeting its
solvency margins and liquidity ratios pursuant to the Bermuda Insurance Act of
1978 and related regulations.

[Signature Pages Follow]

 

83

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Agreement has been duly executed in Dallas, Texas, on
the day and year specified at the beginning of this Agreement.

LENDER:

 

BANK OF AMERICA, N.A., as Sole Lender

 

 

By: /s/ H. Michael Wills

 

Name: H. Michael Wills

 

Title: Senior Vice President

AGENT:

 

BANK OF AMERICA, N.A., as Agent

 

 

By: /s/ H. Michael Wills

 

Name: H. Michael Wills

 

Title: Senior Vice President

 

 



 

 


--------------------------------------------------------------------------------



 

 

CREDIT PARTIES:

INTEGRATED ELECTRICAL SERVICES, INC.

By:

/s/ Curt L. Warnock

 

 

Curt L. Warnock

                Senior Vice President

 

 


--------------------------------------------------------------------------------



 

 

ALADDIN-WARD ELECTRIC & AIR, INC.

AMBER ELECTRIC, INC.

ARC ELECTRIC, INCORPORATED

BACHOFNER ELECTRIC, INC.

BEAR ACQUISITION CORPORATION

BRYANT ELECTRIC COMPANY, INC.

BW/BEC, INC.

BW CONSOLIDATED, INC.

CHARLES P. BAGBY CO., INC.

COLLIER ELECTRIC COMPANY, INC.

COMMERCIAL ELECTRICAL CONTRACTORS, INC.

CROSS STATE ELECTRIC, INC.

CYPRESS ELECTRICAL CONTRACTORS,INC.

DANIEL ELECTRICAL CONTRACTORS, INC.

DANIEL ELECTRICAL OF TREASURE COAST,

INC.

DANIEL INTEGRATED TECHNOLOGIES, INC.

DAVIS ELECTRICAL CONSTRUCTORS, INC.

ELECTRO-TECH, INC.

EMC ACQUISITION CORPORATION

FEDERAL COMMUNICATIONS GROUP, INC.

GENERAL PARTNER, INC.

HATFIELD REYNOLDS ELECTRIC COMPANY

HOLLAND ELECTRICAL SYSTEMS, INC.

HOUSTON-STAFFORD ELECTRIC HOLDINGS

III, INC.

HOUSTON-STAFFORD MANAGEMENT LLC

ICS HOLDINGS LLC

IES ALBUQUERQUE, INC.

IES AUSTIN, INC.

IES AUSTIN MANAGEMENT LLC

IES CHARLESTON, INC.

IES CHARLOTTE, INC.

IES COLLEGE STATION, INC.

IES COLLEGE STATION MANAGEMENT LLC

IES COMMUNICATIONS, INC.

IES CONTRACTORS MANAGEMENT LLC

IES DECATUR, INC.

IES EAST MCKEESPORT, INC.

IES ENC, INC.

IES ENC MANAGEMENT, INC.

IES MERIDIAN, INC.

IES NEW IBERIA, INC.

IES OKLAHOMA CITY, INC.

 

 


--------------------------------------------------------------------------------



 

 

IES OPERATIONS GROUP, INC.

IES PROPERTIES, INC.

IES PROPERTIES MANAGEMENT, INC.

IES RALEIGH, INC.

IES RAPID CITY, INC.

IES RESIDENTIAL GROUP, INC.

IES SPECIALTY LIGHTING, INC.

IES VALDOSTA, INC.

IES VENTURES INC.

IES WILSON, INC.

INTEGRATED ELECTRICAL FINANCE, INC.

INTELLIGENT BUILDING SOLUTIONS, INC.

J.W. GRAY ELECTRIC CO., INC.

J.W. GRAY MANAGEMENT LLC

KAYTON ELECTRIC, INC.

KEY ELECTRICAL SUPPLY, INC.

LINEMEN, INC.

MARK HENDERSON, INCORPORATED

MENNINGA ELECTRIC, INC.

MID-STATES ELECTRIC COMPANY, INC.

MILLS ELECTRICAL CONTRACTORS, INC.

MILLS MANAGEMENT LLC

MITCHELL ELECTRIC COMPANY, INC.

M-S SYSTEMS, INC.

MURRAY ELECTRICAL CONTRACTORS, INC.

NBH HOLDING CO., INC.

NEAL ELECTRIC MANAGEMENT LLC

NEW TECHNOLOGY ELECTRICAL

CONTRACTORS, INC.

NEWCOMB ELECTRIC COMPANY, INC.

PAN AMERICAN ELECTRIC COMPANY, INC.

PAN AMERICAN ELECTRIC, INC.

PAULIN ELECTRIC COMPANY, INC.

POLLOCK ELECTRIC, INC.

PRIMENET, INC.

PRIMO ELECTRIC COMPANY

RAINES ELECTRIC CO., INC.

RAINES MANAGEMENT LLC

RIVIERA ELECTRIC, LLC

RKT ELECTRIC, INC.

ROCKWELL ELECTRIC, INC.

RODGERS ELECTRIC COMPANY, INC.

RON’S ELECTRIC, INC.

SEI ELECTRICAL CONTRACTOR, INC.

SPECTROL, INC.

SUMMIT ELECTRIC OF TEXAS, INC.

 

 


--------------------------------------------------------------------------------



 

 

TESLA POWER GP, INC.

THOMAS POPP & COMPANY

VALENTINE ELECTRICAL, INC.

WRIGHT ELECTRICAL CONTRACTING, INC.

 

 

By:

/s/ Curt L. Warnock

 

 

Curt L. Warnock

 

Vice President

 

 

IES CONTRACTORS, INC.

 

By:

/s/ Curt L. Warnock

 

 

Curt L. Warnock

 

Secretary

 

 

 

IES REINSURANCE, LTD.

 

By:

/s/ Curt L. Warnock

 

 

Curt L. Warnock

 

President

 

 

BEXAR ELECTRIC COMPANY, LTD.

By:

BW/BEC, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

HAYMAKER ELECTRIC, LTD

By:

General Partner, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP

By:

Houston-Stafford Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

                Vice President

 

 


--------------------------------------------------------------------------------



 

 

IES AUSTIN HOLDING LP

By:

IES Austin Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

IES COLLEGE STATION HOLDINGS, LP

By:

IES College Station Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

IES FEDERAL CONTRACT GROUP, L.P.

By:

IES Contractors Management LLC

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

IES MANAGEMENT ROO, LP

By:

Neal Electric Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

IES MANAGEMENT, LP

By:

IES Residential Group, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

IES PROPERTIES, LP

By:

IES Properties Management, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

                Vice President

 

 


--------------------------------------------------------------------------------



 

 

J.W. GRAY ELECTRICAL CONTRACTORS LP

By:

J.W. Gray Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

MILLS ELECTRIC LP

By:

Mills Management LLC

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

NEAL ELECTRIC LP

By:

BW/BEC, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

POLLOCK SUMMIT ELECTRIC LP

By:

Pollock Electric, Inc. and Summit Electric of Texas, Inc., its general partners

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

RAINES ELECTRIC LP

By:

Raines Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

Vice President

 

 

 

TESLA POWER AND AUTOMATION, L.P.

By:

Telsa Power GP, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

                Vice President

 

 


--------------------------------------------------------------------------------



 

 

TESLA POWER PROPERTIES, L.P.

By:

Telsa Power GP, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

                Vice President

 

 


--------------------------------------------------------------------------------



 

 

BEXAR ELECTRIC II LLC

BW/BEC II LLC

BW/BEC, L.L.C.

HOUSTON-STAFFORD HOLDINGS II LLC

HOUSTON-STAFFORD HOLDINGS LLC

IES AUSTIN HOLDINGS II LLC

IES AUSTIN HOLDINGS LLC

IES COLLEGE STATION HOLDINGS II LLC

IES COLLEGE STATION HOLDINGS LLC

IES CONTRACTORS HOLDINGS LLC

IES HOLDINGS II LLC

IES HOLDINGS LLC

IES PROPERTIES HOLDINGS II LLC

J.W. GRAY HOLDINGS II LLC

J.W. GRAY HOLDINGS LLC

MILLS ELECTRIC HOLDINGS II LLC

MILLS ELECTRICAL HOLDINGS LLC

POLLOCK SUMMIT HOLDINGS II LLC

RAINES HOLDINGS II LLC

RAINES HOLDINGS LLC

TESLA POWER (NEVADA) II LLC

 

 

By:

/s/ Victor Duva

 

 

Victor Duva, Manager

 

 

 


--------------------------------------------------------------------------------



 

 

IES PROPERTIES HOLDINGS, INC.

POLLOCK SUMMIT HOLDINGS INC.

TESLA POWER (NEVADA), INC.

 

 

By:

/s/ Victor Duva

 

 

Victor Duva, President

 

 


--------------------------------------------------------------------------------



 

 

Annex I

Borrowers

 

Aladdin-Ward Electric & Air, Inc.

Florida

Amber Electric, Inc.

Florida

ARC Electric, Incorporated

Delaware

Bachofner Electric, Inc.

Delaware

Bexar Electric Company, Ltd.

Texas

IES Rapid City, Inc.

South Dakota

Bryant Electric Company, Inc.

North Carolina

Charles P. Bagby Co., Inc

Alabama

Collier Electric Company, Inc.

Florida

Commercial Electrical Contractors, Inc.

Delaware

Cross State Electric, Inc.

California

Cypress Electrical Contractors, Inc.

Delaware

Daniel Electrical Contractors, Inc.

Florida

Daniel Electrical of Treasure Coast, Inc.

Florida

Daniel Integrated Technologies, Inc.

Florida

Davis Electrical Constructors, Inc.

South Carolina

Electro-Tech, Inc.

Nevada

Federal Communications Group, Inc.

Delaware

IES Charleston, Inc.

South Carolina

Hatfield Reynolds Electric Company

Arizona

Haymaker Electric, Ltd.

Alabama

Holland Electrical Systems, Inc

Delaware

Houston-Stafford Electrical Contractors LP

Texas

IES Contractors, Inc

Delaware

IES Federal Contract Group, LP

Texas

IES Management LP

Texas

IES Management ROO, LP

Texas

IES Properties LP

Texas

IES Ventures, Inc.

Delaware

Integrated Electrical Finance, Inc.

Delaware

Integrated Electrical Services, Inc.

Delaware

J.W. Gray Electric Co., Inc.

Delaware

J.W. Gray Electrical Contractors LP

Texas

Kayton Electric, Inc.

Nebraska

Key Electrical Supply, Inc.

Texas

Linemen, Inc.

Delaware

Mark Henderson, Incorporated

Delaware

Menninga Electric, Inc.

Delaware

Mid-States Electric Company, Inc.

Delaware

Mills Electric LP

Texas

Mitchell Electric Company, Inc.

Arizona

M-S Systems, Inc.

Tennessee

Murray Electrical Contractors, Inc.

Delaware

Neal Electric LP

Texas

New Technology Electrical Contractors, Inc.

Delaware

 

 

 


--------------------------------------------------------------------------------



 

 

 

Newcomb Electric Company, Inc.

Delaware

Pan American Electric, Inc.

Pan American Electric Company, Inc.

Tennessee

New Mexico

Paulin Electric Company, Inc.

Delaware

Pollock Summit Electric LP

Texas

PrimeNet, Inc.

Delaware

Primo Electric Company

Delaware

Raines Electric LP

Texas

Riviera Electric, LLC

Delaware

RKT Electric, Inc.

Delaware

Rockwell Electric, Inc.

Delaware

Rodgers Electric, Inc.

Washington

Ron’s Electric, Inc.

Delaware

SEI Electrical Contractor, Inc

Florida

Spectrol, Inc.

Delaware

Tesla Power & Automation, L.P.

Tesla Power Properties, L.P.

Texas

Texas

Thomas Popp & Company

Ohio

Valentine Electrical, Inc.

Delaware

Wright Electrical Contracting, Inc.

Delaware

 

 


--------------------------------------------------------------------------------



 

 

Annex II

Guarantors

 

Bear Acquisition Corporation

Delaware

Bexar Electric II LLC

Arizona

BW Consolidated, Inc.

Nevada

BW/BEC II LLC

Arizona

BW/BEC, Inc.

Delaware

BW/BEC, LLC

Nevada

General Partners, Inc.

Alabama

Houston-Stafford Electric Holding III, Inc.

Nevada

Houston-Stafford Holdings II LLC

Delaware

Houston-Stafford Holdings LLC

Arizona

Houston-Stafford Management LLC

Arizona

ICS Holdings LLC

Arizona

IES Communications, Inc.

Delaware

IES Contractors Holdings LLC

Arizona

IES Contractors Management LLC

Arizona

IES ENC Management, Inc.

Delaware

IES ENC, Inc.

Delaware

IES Holdings II LLC

Delaware

IES Holdings LLC

Arizona

IES Operations Group, Inc.

Delaware

IES Properties Holding, Inc.

Delaware

IES Properties Holdings II LLC

Arizona

IES Properties Management, Inc.

Delaware

IES Properties, Inc

Delaware

IES Reinsurance, Ltd.

Bermuda

IES Residential Group, Inc.

Delaware

IES Specialty Lighting, Inc.

Delaware

Intelligent Buildings Solutions, Inc.

Delaware

J.W. Gray Holdings II LLC

Delaware

J.W. Gray Holdings LLC

Arizona

J.W. Gray Management LLC

Arizona

Mills Electric Contractors, Inc.

Delaware

Mills Electric Holdings II LLC

Delaware

Mills Electrical Holdings LLC

Arizona

Mills Management LLC

Arizona

Neal Electric Management LLC

Arizona

Pollock Electric, Inc.

Delaware

Pollock Summit Holdings I LLC

Delaware

Pollock Summit Holdings, Inc.

Arizona

Raines Electric Co., Inc.

Delaware

Raines Holdings II LLC

Delaware

Raines Holdings LLC

Arizona

Raines Management LLC

Arizona

Summit Electric of Texas, Inc.

Delaware

Tesla Power (Nevada) , Inc.

Nevada

Tesla Power (Nevada) II LLC

Delaware

 

 

 


--------------------------------------------------------------------------------



 

 

 

Tesla Power GP, Inc.

Delaware

EMC Acquisition Corporation

Delaware

 

IES New Iberia, Inc.

Delaware

 

IES Albuquerque, Inc.

New Mexico

 

IES Austin Holding LP

Texas

 

IES Austin Holdings II LLC

Delaware

 

IES Austin Holdings LLC

Arizona

 

IES Austin Management LLC

Arizona

 

IES Austin, Inc.

Delaware

 

IES Charlotte, Inc.

Delaware

 

IES College Station Holdings II, LLC

Delaware

 

IES College Station Holdings LLC

Arizona

 

IES College Station Holdings LP

Texas

 

IES College Station Management LLC

Arizona

 

IES College Station, Inc.

Delaware

 

IES Decatur, Inc.

Delaware

 

IES East McKeesport, Inc.

Delaware

 

IES Meridian, Inc.

Delaware

 

IES Oklahoma City, Inc.

Delaware

 

IES Raleigh, Inc.

Delaware

 

IES Valdosta Inc

Georgia

 

IES Wilson, Inc.

Delaware

 

NBH Holding Co., Inc,

Delaware

 

 

 


--------------------------------------------------------------------------------



 

 

APPENDIX A

GENERAL DEFINITIONS

When used in the Debtor-in-Possession Loan and Security Agreement, dated
February 14, 2006 (as at any time amended, the “Agreement”), by and among
Integrated Electrical Services, Inc., a Delaware corporation as Debtor and
Debtor-in-Possession, and the other Borrowers a party thereto, the Guarantors
party thereto, each financial institution listed on the signature pages attached
thereto and its successors and assigns which become “Lenders” as provided
therein (such financial institutions and their respective successors and assigns
referred to collectively herein as “Lenders” and individually as a “Lender”),
and Bank of America, N.A., a national banking association (“Agent”), in its
capacity as collateral and administrative agent for itself and the Lenders, the
following terms shall have the following meanings (terms defined in the singular
to have the same meaning when used in the plural and vice versa):

Accounts - all of a Credit Party’s now owned or hereafter acquired accounts and
all other rights to payment for goods sold or leased or for services rendered
which are not evidenced by an Instrument or Chattel Paper, whether or not they
have been earned by performance.

Account Debtor - any Person who is or may become obligated under or on account
of an Account.

ACH Transactions – any cash management or related services including the
automatic clearing house transfer of funds by Bank for the account of a Borrower
pursuant to agreement or overdrafts.

Accounts Formula Amount - on any date of determination thereof, an amount equal
to 85% of the net amount of Eligible Accounts on such date. As used herein, the
phrase “net amount of Eligible Accounts” shall mean the face amount of such
Accounts on any date less any and all returns, rebates, discounts (which may, at
Lender’s option, be calculated on shortest terms), credits, allowances or Taxes
(including sales, excise or other taxes) at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with, or any
interest accrued on the amount of, such Accounts at such date.

Adjusted LIBOR Rate - with respect to each Interest Period for a LIBOR Loan, an
interest rate per annum (rounded upwards, to the next 1/16th of 1%) equal to the
quotient of (a) the LIBOR Rate in effect for such Interest Period divided by (b)
a percentage (expressed as a decimal) equal to 100% minus Statutory Reserves.

Adjusted Net Earnings from Operations - with respect to any period of the
Borrower, the Borrower’s net income on a consolidated basis after provision for
income taxes for such period, as determined in accordance with GAAP and reported
on the Financial Statements for such period, excluding any and all of the
following to the extent included in such net income: (a) gain or loss arising
from the sale of any capital assets; (b) gain arising from any write-up in the
book value of any asset; (c) earnings of any Person, substantially all the
assets of which have been acquired by any Borrower in any manner, to the extent
realized by such other Person prior to the date of acquisition; (d) earnings of
any Person (other than a Credit Party) in which any Borrower has an ownership
interest unless (and only to the extent) such earnings shall actually have been
received by such Borrower in the form of cash distributions; (e) earnings of any
Person to which assets of any Borrower shall have been sold, transferred or
disposed of, or into which the Borrower shall have been merged, or which has
been a party with any Borrower to any

 

1

 


--------------------------------------------------------------------------------



 

consolidation or other form of reorganization, prior to the date of such
transaction; (f) gain arising from the acquisition of debt or equity securities
of the Borrower or from cancellation or forgiveness of Debt; and (g) gain
arising from extraordinary items, as determined in accordance with GAAP, or from
any other non-recurring transaction.

Affiliate - a Person (other than a Subsidiary): (i) which directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, another Person; (ii) which beneficially owns or holds 10%
or more of any class of the Equity Interests of a Person; or (iii) 10% or more
of the Equity Interests with power to vote of which is beneficially owned or
held by another Person or a Subsidiary of another Person. For purposes hereof,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of any Equity Interest, by contract or otherwise.

Agent Indemnitees - Agent in its capacity as collateral and administrative agent
for the Lenders under the DIP Loan Documents and all of Agent’s present and
future officers, directors, employees, agents and attorneys.

Agreement - the Debtor-in-Possession Loan and Security Agreement referred to in
the first sentence of this Appendix A, all Exhibits and Schedules thereto and
this Appendix A.

Allowable Professional Fees – Professional Fees that have been approved by order
of the Court, and, with respect to Professional Fees incurred prior to an Event
of Default, only those Professional Fees which are incurred pursuant to and not
in excess of the amounts provided for in the Budget for such Professional Fees.

Applicable Law - all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, Loan Document or Material Contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of governmental bodies; and orders, judgments and decrees
of all courts and arbitrators.

Applicable Margin - a percentage equal to 1.50% with respect to Revolver Loans
that are Base Rate Loans, 3.50% with respect to Revolver Loans that are LIBOR
Loans, and 3.50% with respect to fees payable to Lenders pursuant to Section
2.2.3.

Assignment and Acceptance - an assignment and acceptance entered into by a
Lender and an Eligible Assignee and accepted by Agent, in the form of Exhibit G.

Automatic Stay - means the automatic stay imposed under Section 362 of the
Bankruptcy Code.

Availability - on any date, the amount that Borrowers are entitled to borrow as
Revolver Loans or have Letters of Credit issued on such date, such amount being
the difference derived when the sum of the principal amount of Revolver Loans
then outstanding (including any amounts that Agent or Lenders may have paid for
the account of Borrowers pursuant to any of the DIP Loan Documents and that have
not been reimbursed by Borrowers) is subtracted from the Borrowing Base on such
date. If the amount outstanding is equal to or greater than the Borrowing Base,
Availability is zero.

 

2

 


--------------------------------------------------------------------------------



 

 

Availability Reserve - on any date of determination thereof, an amount equal to
the sum of the following (without duplication): (i) a reserve for general
inventory shrinkage, whether as a result of theft or otherwise, that is
determined by Agent from time to time in its reasonable credit judgment based
upon Borrower’s historical losses due to such shrinkage; (ii) all amounts of
past due rent, fees or other charges owing at such time by any Obligor to any
landlord of any premises where any of the Collateral is located or to any
processor, repairman, mechanic or other Person who is in possession of any
Collateral or has asserted any Lien or claim thereto; (iii) an amount equal to
three months rent as to any location where any tangible Collateral (in excess of
$50,000 for each such location), any Eligible Collateral other than motor
vehicles (without regard to amount), and/or any books and records is located if
Agent does not have in its possession a duly executed Landlord’s Waiver in form
and substance satisfactory to Agent; (iv) any amounts which any Obligor is
obligated to pay pursuant to the provisions of any of the DIP Loan Documents
that Agent or any Lender elects to pay for the account of such Obligor in
accordance with authority contained in any of the DIP Loan Documents; (v)
aggregate amount of Bank Product Reserves; (vi) all customer deposits or other
prepayments held by a Borrower; (vii) a general reserve of $10,000,000, until
such time as Agent removes or reduces such reserve; (viii) a reserve for sales
taxes; and (ix) such additional reserves as Agent in its sole and absolute
discretion may elect to impose from time to time.

Average Revolver Loan Balance - for any period, the amount obtained by adding
the aggregate of the unpaid balance of Revolver Loans and LC Outstandings at the
end of each day for the period in question and by dividing such sum by the
number of days in such period.

Bank – Bank of America, N.A., a national banking association, or any successor
entity.

Bank Products – any one or more of the following types of services or facilities
extended to any Borrower by the Bank or any Affiliate of the Bank in reliance on
Bank’s agreement to indemnify such Affiliate: (i) credit cards; (ii) ACH
Transactions, cash management, including controlled disbursement services; and
(iii) Interest Rate Contracts.

Bank Products Reserves – all reserves Agent from time to time establishes in its
reasonable discretion for Bank Products then provided or outstanding.

Bankruptcy Code - title 11 of the United States Code.

Base Rate - the rate of interest announced or quoted by Bank from time to time
as its prime rate. The prime rate announced by Bank is a reference rate and does
not necessarily represent the lowest or best rate charged by Bank. Bank may make
loans or other extensions of credit at, above or below its announced prime rate.
If the prime rate is discontinued by Bank as a standard, a comparable reference
rate designated by Bank as a substitute therefor shall be the Base Rate.

Base Rate Loan - a Loan, or portion thereof, during any period in which it bears
interest at a rate based upon the Base Rate.

Board of Governors - the Board of Governors of the Federal Reserve System.

Bonded Accounts – as to any Borrower, all now owned or hereafter acquired
accounts (as defined in the UCC) and (whether included in such definition)
accounts receivable; and proceeds (other than such proceeds which are negotiable
instruments or cash or Cash Equivalents in the possession or control of Agent),
including without limitation, all insurance proceeds and letter of

 

3

 


--------------------------------------------------------------------------------



 

credit proceeds, in each case solely to the extent such accounts, accounts
receivable, and proceeds arise out of a Bonded Contract, including, but not
limited to, Bonded Retainage, and all forms of obligations whatsoever owing to
any Borrower under instruments and documents of title constituting the foregoing
or proceeds thereof; and all rights, securities, and guarantees with respect to
each of the foregoing.

Bonded Contract - the contracts listed on Schedule A attached hereto and any
future contract in respect of which any Surety Bond is issued on behalf of any
Borrower and Agent receives written notice of such Surety Bond from Borrower
prior to any Account related thereto being included in the Borrowing Base or
reported on a Borrowing Base Certificate.

Bonded Equipment - all now owned or hereafter acquired right, title and interest
with respect to Equipment (as defined in the UCC), owned by a Borrower and
(whether or not included in such definition) all other personal property in each
case which is delivered to, prefabricated for or specifically ordered for a
Bonded Job Site, whether or not the same will be deemed to be affixed to, arise
out of or relate to any real property, together with all accessions thereto.

Bonded Inventory - all now owned and hereafter acquired inventory of Borrowers,
including, without limitation, goods, merchandise and other personal property in
each case which is furnished under any Bonded Contract, all raw materials, work
in process, finished goods and materials and supplies of any kind, nature or
description in each case which is delivered to, prefabricated for or
specifically ordered for a Bonded Job Site.

Bonded Job Site - the site specified in a Bonded Contract where any Borrower is
to perform the specialized electrical and communication services required
thereunder, including all other labor, materials, equipment and services
provided or to be provided to fulfill its obligations thereunder.

Bonded Retainage - contract proceeds periodically withheld by an account debtor
to provide further security for the performance by any Borrower of a Bonded
Contract, and as such are payable to it only upon a clear demonstration of
compliance with terms of the Bonded Contract.

Borrowing - a borrowing consisting of Loans of one Type made on the same day by
Lenders (or by Agent in the case of a Borrowing funded by Settlement Loans) or a
conversion of a Loan or Loans of one Type from Lenders on the same day.

Borrowing Base - on any date of determination thereof, an amount equal to the
lesser of: (a) the aggregate amount of the Commitments on such date minus the LC
Outstandings on such date, or (b) an amount equal to (i) the sum of the Accounts
Formula Amount plus the Inventory Formula Amount on such date, plus (x) during
the 90 day period following commencement of the Chapter 11 Case, up
to $25,000,000 of Eligible Cash Collateral on such date, and (y) thereafter, the
Eligible Cash Collateral on such date (which may in no event exceed the amount
of Eligible Cash Collateral on the 90th day after commencement of the Chapter 11
Case) minus (ii) the Availability Reserve on such date minus (iii) the Carve Out
Reserve minus (iv) the LC Reserves on such date.

Borrowing Base Certificate - a certificate, in the form of Exhibit B attached
hereto, or as otherwise reasonably requested by Agent, by which Borrowers shall
certify to Agent and Lenders, with such frequency as Agent may request, the
amount of the Borrowing Base as of a

 

4

 


--------------------------------------------------------------------------------



 

date not more than 23 Business Days earlier than the date of submission of such
certificate to Agent (or such other date as is required by this Agreement) and
the calculation of such amount.

Budget - that certain detailed rolling thirteen-week consolidated cash flow
budget satisfactory to Agent in all respects in its good faith credit judgment
and prepared by Borrowers pursuant to Section 9.1.3(vii) and updated on a weekly
basis (with the categories and amounts contained in each of the first twelve
weeks of each such Budget matching the categories and amounts of the
corresponding periods contained in the then most recent Budget delivered by
Borrowers to Agent unless otherwise consented to by Agent). The initial Budget
is attached hereto as Schedule B.

Business Day - any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of Texas or is a day on which banking
institutions located in such state are closed; provided, however, that when used
with reference to a LIBOR Loan (including the making, continuing, prepaying or
repaying of any LIBOR Loan), the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits on the London
interbank market.

Capital Expenditures - expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of Capitalized Lease Obligations.

Capitalized Lease Obligation - any Debt represented by obligations under a lease
that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

Carve Out – on the occurrence and during the continuance of an Event of Default,
the sum of (i) fees payable to the United States Trustee pursuant to 28 U.S.C.
§ 1930(6) and fees payable to the Clerk of the Court, or any agent thereof, and
(ii) Allowable Professional Fees, not to exceed the maximum aggregate amount of
$1,600,000 inclusive of Allowable Professional Fees unpaid as of the occurrence
of an Event of Default.

Carve Out Reserve – on any date of determination thereof, a reserve established
by Agent in its credit judgment to cover the amount of the Carve Out.

Cash Collateral - cash or Cash Equivalents, and any interest earned thereon,
that is deposited with Agent in accordance with the Agreement for the Pro Rata
benefit of Lenders as security for the Obligations.

Cash Collateral Account - a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be in Agent’s name and as to which (a) Agent,
for the benefit of itself and the Lenders, shall have a valid, enforceable first
priority Lien, (b) no defense, counterclaim, set off or dispute shall exist or
be assert with respect thereto and (c) no Liens exist other than the Lien of
Agent.

Cash Equivalents - (i) marketable direct obligations issued or unconditionally
guaranteed by the United States government and backed by the full faith and
credit of the United States government having maturities of not more than 12
months from the date of acquisition; (ii) domestic certificates of deposit and
time deposits having maturities of not more than 12 months from the date of
acquisition, bankers’ acceptances having maturities of not more than 12 months
from the date of acquisition and overnight bank deposits, in each case issued by
any commercial bank organized under the laws of the United States, any state
thereof or the District of Columbia,

 

5

 


--------------------------------------------------------------------------------



 

which at the time of acquisition are rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s, and (unless issued by a Lender) not subject to offset rights
in favor of such bank arising from any banking relationship with such bank;
(iii) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (i) and (ii) entered into with any
financial institution meeting the qualifications specified in clause (ii) above;
and (iv) commercial paper having at the time of investment therein or a
contractual commitment to invest therein a rating of A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and having a maturity within 9 months after the date
of acquisition thereof.

Cash Management Agreements - any agreement entered into from time to time
between a Borrower or any of its Subsidiaries, on the one hand, and Bank or any
of its Affiliates or any other banking or financial institution, on the other,
in connection with cash management services for operating, collections, payroll
and trust accounts of such Borrower or its Subsidiaries provided by such banking
or financial institution, including automatic clearinghouse services, controlled
disbursement services, electronic funds transfer services, information reporting
services, lockbox services, stop payment services and wire transfer services.

CERCLA - the Comprehensive Environmental Response Compensation and Liability
Act, 42 U.S.C. § 9601 et seq. and its implementing regulations.

Chapter 11 Case – as defined in the Recitals.

Chattel Paper – as defined in the recitals shall have the meaning given to
“chattel paper” in the UCC.

Chubb - Federal Insurance Company, an Indiana corporation, or any of its
Affiliates or Subsidiaries.

Chubb Agreements - the agreements between the Credit Parties and Chubb listed on
Schedule 8.1.28.

Chubb Intercreditor – that certain letter agreement, dated as of August 1, 2005,
by and among Chubb, Agent and the Credit Parties.

Claims - any and all claims, demands, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, awards, remedial response costs, expenses
or disbursements of any kind or nature whatsoever (including reasonable
attorneys’, accountants’, consultants’ or paralegals’ fees and expenses),
whether arising under or in connection with the DIP Loan Documents, any
Applicable Law (including any Environmental Laws) or otherwise, that may now or
hereafter be suffered or incurred by a Person and whether suffered or incurred
in or as a result of any investigation, litigation, arbitration or other
judicial or non-judicial proceeding or any appeals related thereto.

Closing Date - the date on which all of the conditions precedent in Section 10
of the Agreement are satisfied or waived by Agent in writing.

Collateral - all of the Property and interests in Property described in Section
6 of the Agreement, all Property described in any of the Security Documents as
security for the payment or performance of any of the Obligations, and all other
Property and interests in Property that now or hereafter secure (or are intended
to secure) the payment and performance of any of the Obligations.

 

6

 


--------------------------------------------------------------------------------



 

 

Commitment - at any date for any Lender, the obligation of such Lender to make
Revolver Loans and to purchase participations in LC Outstandings pursuant to the
terms and conditions of the Agreement, which shall not exceed the principal
amount set forth opposite such Lender’s name under the heading “Commitment” on
the signature pages of the Agreement or the signature page of the Assignment and
Acceptance by which it became a Lender, as modified from time to time pursuant
to the terms of the Agreement or to give effect to any applicable Assignment and
Acceptance; and “Commitments” means the aggregate principal amount of the
Commitments of all Lenders, the maximum amount of which shall be the lesser of
(a) $80,000,000 and (b) the aggregate amount of credit authorized by the Interim
Order or the Final Order, as the case may be.

Commitment Termination Date - the date that is the soonest to occur of (i) the
last day of the Original Term; or (ii) the date on which the Commitments
terminate pursuant to Section 5.2 of the Agreement;

Compliance Certificate - a Compliance Certificate to be provided by Parent to
Agent in accordance with, and in the form annexed as Exhibit E to, the
Agreement, and the supporting schedules to be annexed thereto.

Consolidated - the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.

Contingent Obligation - with respect to any Person, any obligation of such
Person arising from any guaranty, indemnity or other assurance of payment or
performance of any Debt, lease, dividend or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including (i) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the Ordinary
Course of Business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of a primary obligor, (ii) the obligation to
make take-or-pay or similar payments, if required, regardless of nonperformance
by any other party or parties to an agreement, (iii) any obligation of such
Person, whether or not contingent, (A) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (B) to
advance or supply funds (1) for the purchase or payment of any such primary
obligations or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (C) to purchase Property, Securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (D) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof. The amount of any Contingent Obligation shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
with respect to which such Contingent Obligation is made (or, if less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto (assuming such Person is required to perform thereunder),
as determined by such Person in good faith.

Control or controlled by or under common control - possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of Voting Stock, by contract or otherwise,
but not solely by being an officer or director of that Person); provided,
however, that in any event any Person which beneficially owns, directly or
indirectly, 10% or more (in number of votes) of the Equity Interests having
ordinary Voting Power with respect to a corporation shall be conclusively
presumed to control such corporation.

 

7

 


--------------------------------------------------------------------------------



 

 

Controlled Disbursement Account - a demand deposit account maintained by
Borrowers at Bank and to which proceeds of Loans will be wired from time to
time.

Court - as defined in the recitals hereto.

Credit Party - any Borrower or Guarantor.

Credit Support – shall have the meaning specified in Section 1.2.1 of the
Agreement.

Debt - as applied to a Person means, without duplication: (i) all items which in
accordance with GAAP would be included in determining total liabilities as shown
on the liability side of a balance sheet of such Person as of the date as of
which Debt is to be determined, including Capitalized Lease Obligations; (ii)
all Contingent Obligations of such Person; (iii) all reimbursement obligations
in connection with letters of credit or letter of credit guaranties issued for
the account of such Person; and (iv) in the case of Borrowers (without
duplication), the Obligations. The Debt of a Person shall include any recourse
Debt of any partnership or joint venture in which such Person is a general
partner or joint venturer, except to the extent such Person is not liable
pursuant to the terms of the documents related thereto.

Default - an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.

Default Rate - on any date, a fluctuating rate per annum which is equal to the
interest rate otherwise in effect for such date plus 2%.

Deposit Accounts - all of a Person’s demand, time, savings, passbook, money
market or other depository accounts, and all certificates of deposit, maintained
by such Person with any bank, savings and loan association, credit union or
other depository institution.

DIP Facility - the credit facilities established by Agent and Lenders in favor
of Borrowers pursuant to Section 1 hereof.

DIP Loan Documents - this Agreement, the Loan Documents, the DIP Orders, any
note or notes executed by any of the Borrowers and payable to Lenders, and any
other agreement entered into, now or in the future, in connection with this
Agreement.

DIP Orders - shall mean the Interim Order and the Final Order entered by the
Court or any other court of competent jurisdiction  

Distribution - in respect of any entity, (i) any payment of any dividends or
other distributions on Equity Interests of the entity (except distributions in
such Equity Interests) and (ii) any purchase, redemption or other acquisition or
retirement for value of any Equity Interests of the entity or any Affiliate of
the entity unless made contemporaneously from the net proceeds of the sale of
Equity Interests.

Document - shall have the meaning given to “document” in the UCC.

Dollars and the sign $ - lawful money of the United States of America.

 

8

 


--------------------------------------------------------------------------------



 

 

Domestic Subsidiary - a Subsidiary of a Borrower (other than a Subsidiary that
is a Borrower) that is incorporated under the laws of a state of the United
States or the District of Columbia.

Dominion Account - a special account of Agent established by Borrowers at a bank
selected by Borrowers, but reasonably acceptable to Agent and Lenders in their
discretion, and over which Agent shall have sole and exclusive access and
control for withdrawal purposes.

EBITDAR - with respect to any period of the Borrowers, on a consolidated basis,
Adjusted Net Earnings from Operations, plus, to the extent deducted in the
determination of Adjusted Net Earnings from Operations for that period (but
without duplication), interest expenses, Federal, state, local and foreign
income taxes, depreciation, amortization and other identified non-cash items not
otherwise included which are acceptable to Agent, and restructuring expenses
(including professional fees).

Eligible Account - an Account which arises in the Ordinary Course of Business of
a Borrower’s business from the sale of goods or rendition of services, is
payable in Dollars, is subject to Agent’s duly perfected Lien, and is deemed by
Agent, in its sole credit judgment, to be an Eligible Account. Without limiting
the generality of the foregoing, no Account shall be an Eligible Account if:
(i) it arises out of a sale made by a Borrower to a Subsidiary or an Affiliate
of any Borrower or to a Person controlled by an Affiliate of any Borrower;
(ii) it is unpaid for more than 60 days after the original due date shown on the
invoice; (iii) it is due or unpaid more than 90 days after the original invoice
date; (iv) 50% or more of the Accounts from the Account Debtor are not deemed
Eligible Accounts hereunder; (v) the total unpaid Accounts of the Account Debtor
exceed 15% of the aggregate amount of all Eligible Accounts or exceed a credit
limit established by Agent for such Account Debtor, in each case to the extent
of such excess; (vi) any covenant, representation or warranty contained in the
Agreement with respect to such Account has been breached; (vii) the Account
Debtor is also a Borrower’s creditor or supplier, or the Account Debtor has
disputed liability with respect to such Account, or the Account Debtor has made
any claim with respect to any other Account due from such Account Debtor to a
Borrower, or the Account otherwise is or may become subject to any right of
setoff, counterclaim, reserve or chargeback, provided that, the Accounts of such
Account Debtor shall be ineligible only to the extent of such offset,
counterclaim, disputed amount, reserve or chargeback; (viii) an Insolvency
Proceeding has been commenced by or against the Account Debtor or the Account
Debtor has failed, suspended business or ceased to be Solvent; (ix) it arises
from a sale to an Account Debtor with its principal office, assets or place of
business outside the United States, unless the sale is backed by an irrevocable
letter of credit issued or confirmed by a bank acceptable to Agent and that is
in form and substance acceptable to Agent and payable in the full amount of the
Account in freely convertible Dollars at a place of payment within the United
States, and, if requested by Agent, such letter of credit, or amounts payable
thereunder, is assigned to Agent; (x) it arises from a sale to the Account
Debtor on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment or any other repurchase or return basis; (xi) the Account Debtor is
the United States of America or any department, agency or instrumentality
thereof, unless such Borrower is not prohibited from assigning the Account and
does assign its right to payment of such Account to Agent, in a manner
satisfactory to Agent, so as to comply with the Assignment of Claims Act of 1940
(31 U.S.C. §3727 and 41 U.S.C. §15), or is a state, county or municipality, or a
political subdivision or agency thereof and Applicable Law disallows or
restricts an assignment of Accounts on which it is the Account Debtor; (xii) the
Account Debtor is located in any state which imposes similar conditions on the
right of a creditor to collect accounts receivable unless such Borrower has
either qualified to transact business in such state as a foreign entity or filed
a Notice of Business Activities Report or other required report with the
appropriate officials

 

9

 


--------------------------------------------------------------------------------



 

in such state for the then current year; (xiii) the Account Debtor is located in
a state in which such Borrower is deemed to be doing business under the laws of
such state and which denies creditors access to its courts in the absence of
qualification to transact business in such state or of the filing of any reports
with such state, unless such Borrower has qualified as a foreign entity
authorized to transact business in such state or has filed all required reports;
(xiv) the Account is subject to a Lien other than a Permitted Lien; (xv) the
goods giving rise to such Account have not been delivered to and accepted by the
Account Debtor or the services giving rise to such Account have not been
performed by such Borrower and accepted by the Account Debtor or the Account
otherwise does not represent a final sale; (xvi) the Account is evidenced by
Chattel Paper or an Instrument of any kind, or has been reduced to judgment;
(xvii) any portion of an Account that represents a retainage or billings in
excess of cost; (xviii) such Borrower has made any agreement with the Account
Debtor for any deduction therefrom, except for discounts or allowances which are
made in the Ordinary Course of Business for prompt payment and which discounts
or allowances are reflected in the calculation of the face value of each invoice
related to such Account, provided that such Account is ineligible only to the
extent of the deduction; (xix) it is a non-trade Account, (xx) it is a Bonded
Account or (xxi) the Account represents, in whole or in part, a billing for
interest, fees or late charges, provided that such Account shall be ineligible
only to the extent of the amount of such billing.

Eligible Assignee - a Lender or a U.S. based Affiliate of a Lender; a commercial
bank organized under the laws of the United States or any state that has total
assets in excess of $2 billion and that is acceptable to Agent; and any other
Person (except a Borrower or a Guarantor, or an Affiliate of either) approved by
Agent and, unless a Default or an Event of Default exists, Parent (such approval
by Parent, when required, not to be unreasonably withheld or delayed and to be
deemed given by Parent if no objection is received by the assigning Lender and
Agent from Parent within 2 Business Days after notice of such proposed
assignment has been provided by the assigning Lender as set forth in Section
13.3 of the Agreement).

Eligible Cash Collateral - cash representing proceeds of Collateral or proceeds
from such other source of funding which is satisfactory to Agent, it its
reasonable discretion, that is deposited into a demand deposit, money market or
other account in Agent’s name and subject to Agent’s Liens, for the Pro Rata
benefit of Lenders, and which cash deposit is in addition to and not in
substitution for amounts previously deposited into the Cash Collateral Account
pursuant to the provisions of Sections 1.2.7, of this Agreement or the
provisions of Sections 5.2.4 of this Agreement; provided, however, the term
“Eligible Cash Collateral” shall not include (i) any cash (a) to the extent
Agent, on behalf of itself and the Lenders, does not have therein a valid,
enforceable first priority Lien; (b) to the extent that any defense,
counterclaim, setoff or dispute exists or is asserted with respect thereto; or
(c) that it is subject to any Lien of any Person, other than Liens in favor of
Agent, on behalf of itself and Lenders, or that is not owned by a Credit Party,
or (ii) any Cash Collateral described in the definition of “LC Reserve”.

Eligible Collateral – Eligible Accounts, Eligible Cash Collateral and Eligible
Inventory.

Eligible Inventory - such Inventory of a Borrower (other than packaging
materials, labels and supplies) which Agent, in its sole credit judgment, deems
to be Eligible Inventory. Without limiting the generality of the foregoing, no
Inventory shall be Eligible Inventory unless: (i) it is finished goods; (ii) it
is owned by a Borrower and not held by it on consignment or other sale or return
terms; (iii) it is in good, new and saleable condition and is not damaged or
defective; (iv) it is not slow-moving, obsolete or unmerchantable and is not
goods returned to a Borrower by or repossessed from an Account Debtor; (v) it
meets all standards imposed by any Governmental Authority; (vi) it conforms in
all respects to the warranties and representations set forth in the

 

10

 


--------------------------------------------------------------------------------



 

Agreement; (vii) it is at all times subject to Agent’s duly perfected,
first priority security interest and no other Lien except a Permitted Lien;
(viii) it is in a Borrower’s possession and control at a location in compliance
with the Agreement, is not in transit or outside the continental United States
and is not consigned to any Person; (ix) it is not the subject of a negotiable
warehouse receipt or other negotiable Document; (x) it is not subject to any
license agreement or other agreement that limits, conditions or restricts a
Borrower’s or Agent’s right to sell or otherwise dispose of such Inventory
unless the licensor has entered into a licensor/lender Agreement with Agent;
(xi) it is not the subject of an Intellectual Property Claim and (xii) it is
located at a location of Key Electrical Supply, Inc. or any other location
governed by a perpetual inventory system satisfactory to Agent or other controls
to properly account for on-hand inventory satisfactory to Agent.

Eligible Inventory Net Orderly Liquidation Value Amount – the “net orderly
liquidation value” (less liquidation expenses) of the Eligible Inventory as
determined by an appraisal satisfactory to Agent from time to time.

Enertech – Enertech Capital Partners II L.P.

Environmental Laws - all federal, state and local laws, rules, regulations,
codes, ordinances, programs, permits, guidance documents promulgated by
regulatory agencies, orders and consent decrees, now or hereafter in effect and
relating to human health and safety or the protection or pollution of the
environment, including CERCLA.

Environmental Release - a release as defined in CERCLA or under any applicable
Environmental Laws.

Equipment - all of each Credit Party’s machinery, apparatus, equipment,
fittings, furniture, fixtures, motor vehicles and other tangible personal
Property (other than Inventory) of every kind and description, whether now owned
or hereafter acquired by a Credit Party and wherever located, and all parts,
accessories and special tools therefor, all accessions thereto, and all
substitutions and replacements thereof.

Equity Interest - the interest of (i) a shareholder in a corporation, (ii) a
partner (whether general or limited) in a partnership (whether general, limited
or limited liability), (iii) a member in a limited liability company, or
(iv) any other Person having any other form of equity security or ownership
interest.

ERISA - the Employee Retirement Income Security Act of 1974, and all rules and
regulations from time to time promulgated thereunder.

Estate - means the bankruptcy estate created in the Chapter 11 Case pursuant to
11 U.S.C. § 541(a).

Event of Default - as defined in Section 11 of the Agreement.

Excluded Cash Accounts - the deposit accounts maintained (i) by IES Reinsurance
Ltd. with Bank of Butterfield under account number 3023730237 holding up to
$4,000,000 which is held to secure obligations of the Credit Parties, (ii) by
IES Finance, Inc. with First American Bank under account number 335519729
holding up to $4,050,000 which is held to pay payroll tax obligations and (iii)
one or more Credit Parties constituting Sure Tec Bank Accounts (as defined in
the Sure Tec Letter).

 

11

 


--------------------------------------------------------------------------------



 

 

Excluded Collateral – the (i) Excluded Cash Accounts, (ii) the Surety Collateral
to the extent (a) the issuer of the Surety Bond is Chubb or a co-surety of Chubb
under the Chubb Agreements in effect on the Petition Date and (b) such Surety
Collateral has not previously been included in a Borrowing Base Certificate
delivered to Agent, (iii) the Borrower’s partnership interest in Enertech, (iv)
all cash collateral pledged to Chubb pursuant to the Chubb Agreements that is in
the possession or under the control of Chubb, (v) cash collateral pledged to
Sureties (other than Chubb) up to an aggregate amount of $2,000,000 that is in
the possession or under the control of such Surety and (vi) causes of actions of
Borrowers under Chapter 5 of the Bankruptcy Code; provided, however, that in no
event shall Excluded Collateral include any amounts which from time to time may
be in the Cash Collateral Account.

Extraordinary Expenses - all costs, expenses, fees or advances that Agent or any
Lender may suffer or incur, whether prior to or after the occurrence of an Event
of Default, and whether prior to, after or during the pendency of an Insolvency
Proceeding of an Obligor, on account of or in connection with (i) the audit,
inspection, repossession, storage, repair, appraisal, insuring, completion of
the manufacture of, preparing for sale, advertising for sale, selling,
collecting or otherwise preserving or realizing upon any Collateral; (ii) the
defense of Agent’s Lien upon any Collateral or the priority thereof or any
adverse claim with respect to the Loans, the DIP Loan Documents or the
Collateral asserted by any Obligor, any receiver or trustee for any Obligor or
any creditor or representative of creditors of any Obligor; (iii) the settlement
or satisfaction of any Liens upon any Collateral (whether or not such Liens are
Permitted Liens); (iv) the collection or enforcement of any of the Obligations;
(v) the negotiation, documentation, and closing of any restructuring or
forbearance agreement with respect to the DIP Loan Documents or Obligations;
(vi) amounts advanced by Agent pursuant to Section 7.1.3 of the Agreement;
(vii) the enforcement of any of the provisions of any of the DIP Loan Documents;
or (viii) any payment under a guaranty, indemnity or other payment agreement
provided by Agent or (with Agent’s consent) any Lender, which is reimbursable to
Agent or such Lender by Borrower pursuant to Section 2.4.2 of the Agreement.
Such costs, expenses and advances may include transfer fees, taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees, legal
fees, appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any or all Borrowers or independent contractors in
liquidating any Collateral, travel expenses, all other fees and expenses payable
or reimbursable by Borrowers or any other Obligor under any of the DIP Loan
Documents, and all other fees and expenses associated with the enforcement of
rights or remedies under any of the DIP Loan Documents, but excluding
compensation paid to employees (including inside legal counsel who are
employees) of Agent.

Federal Funds Rate - for any period, a fluctuating interest rate per annum equal
for each date during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) in Dallas, Texas by the
Federal Reserve Bank of Dallas, or if such rate is not so published for any day
which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from 3 federal funds brokers of recognized
standing selected by Agent.

FEIN - with respect to any Person, the Federal Employer Identification Number of
such Person.

Final Order - the order entered by the Court in the Chapter 11 Case after a
final hearing under Bankruptcy Rule 4001 (c)(2), pursuant to Section 364(c) and
(d) of the Bankruptcy Code,

 

12

 


--------------------------------------------------------------------------------



 

in form and substance satisfactory to Agent, as to which no stay has been
entered, and which has not been vacated, modified or reversed, (i) authorizing
the Borrowers to incur Post-Petition secured Debt and to grant Liens under the
Commitments in accordance with this Agreement and the other DIP Loan Documents,
(ii) providing for the super-priority of the Obligations, including without
limitation, a specific grant of a security interest to Agent, for the benefit of
Lenders, in all Collateral, as well as the right to the proceeds from all
Collateral in accordance with this Agreement and the other DIP Loan Documents,
(iii) providing that all Obligations under the Pre-Petition Loan Documents
constitute Obligations under this Agreement, and (iv) authorizing the payment by
the Borrowers of all fees and expenses contemplated by this Agreement and the
other DIP Loan Documents, including, but not limited to, those certain fees set
forth in Section 2.2 hereof, each as set forth in such order. Additionally, such
order shall provide for usual and customary protections for Agent and Lenders,
including, but not limited to, (a) a waiver of any and all claims and causes of
action of Borrowers against Agent and Lenders on account of the Pre-Petition
Debt and Pre-Petition Loan Documents, including, but not limited to, any claims
for preference, fraudulent conveyance or other claims arising under the
Bankruptcy Code, and any and all claims regarding the validity, priority,
perfection or avoidability of the secured claims of Agent and Lenders, subject
to the right of any creditors’ committee (or if no creditors’ committee is
appointed, any party in interest) to investigate and challenge (and to the
extent successful, avoid) any such liens, security interests and claims for a
period of 45 days from the petition date, (b) an acknowledgment by the Borrowers
and a finding by the Court as to the amount of the Pre-Petition Debt and the
validity of Agent’s liens, on behalf of Lenders, on the Pre-Petition Collateral,
(c) a waiver by Borrowers of any right to assert a surcharge or other claim
under Section 506(c) of the Bankruptcy Code against any of the Collateral, (d) a
waiver by Borrowers of any right to assert or require marshalling of any
Collateral, and (e) preclusion of any Post-Petition financing, on a priming
basis or otherwise, other than pursuant to this Agreement (and any Debt provided
by Chubb which is acceptable to Agent in the good faith exercise of its credit
judgment), unless such Post-Petition financing first finally and indefeasibly
satisfies the Obligations (including any Pre-Petition Debt) outstanding to Agent
and Lenders in full in cash and all Commitments of Agent and Lenders under the
DIP Facility are terminated (and all Letters of Credit are terminated or
otherwise discharged or indemnified against in such manner and to such extent as
is satisfactory to Agent in the good faith exercise of its credit judgment), or
Agent and Lenders consent to such financing.

Fiscal Quarter - each three month period ending each March, June, September and
December.

Fiscal Year - the fiscal year of Parent and its Subsidiaries for accounting and
tax purposes, which ends on September 30 of each year.

FLSA - the Fair Labor Standards Act of 1938.

Foreign Subsidiary - a Subsidiary that is not a Domestic Subsidiary.

Funding Account - an account established by Borrowers or any of them for receipt
of proceeds of Loans or such other account as Borrowers may specify in writing.

GAAP - generally accepted accounting principles in the United States of America
in effect from time to time.

General Intangibles - all general intangibles of a Credit Party, whether now
owned or hereafter created or acquired by a Credit Party, including all choses
in action, causes of action,

 

13

 


--------------------------------------------------------------------------------



 

company or other business records, inventions, blueprints, designs, patents,
patent applications, trademarks, trademark applications, trade names, trade
secrets, service marks, goodwill, brand names, copyrights, registrations,
licenses, franchises, customer lists, permits, tax refund claims, computer
programs, operational manuals, internet addresses and domain names, insurance
refunds and premium rebates, all claims under guaranties, security interests or
other security held by or granted to a Credit Party to secure payment of any of
a Credit Party’s Accounts by an Account Debtor, all rights to indemnification
and all other intangible property of a Credit Party of every kind and nature
(other than Accounts).

Governmental Approvals - all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and reports to, all Governmental
Authorities.

Governmental Authority - any federal, state, municipal, national, foreign or
other governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the District of Columbia or a
foreign entity or government.

Guarantors – the Persons on Annex II attached to the Agreement and each other
Person who guarantees payment or performance of the whole or any part of the
Obligations.

Guaranty – (i) the agreements of the Guarantors set forth in Section 15 of the
Agreement and (ii) each other guaranty agreement now or hereafter executed by a
Guarantor in favor of Agent with respect to any of the Obligations.

Indemnified Amount - in the case of Agent Indemnitees, the amount of any loss,
cost, expenses or damages suffered or incurred by Agent Indemnitees and against
which Lenders or any Obligor have agreed to indemnify Agent Indemnitees pursuant
to the terms of the Agreement or any of the other DIP Loan Documents; and in the
case of Lender Indemnitees, the amount of any loss, cost, expenses or damages
suffered or incurred by Lender Indemnitees and against which Lenders or
any Obligor have agreed to indemnify Lender Indemnitees pursuant to the terms of
the Agreement or any of the other DIP Loan Documents.

Indemnitees - the Agent Indemnitees and the Lender Indemnitees.

Initial Lenders – Bank of America, N.A. in its capacity as the sole Lender on
the date hereof.

Insolvency Proceeding - any action, case or proceeding commenced by or against a
Person, or any agreement of such Person, for (i) the entry of an order for
relief under any chapter of the Bankruptcy Code or other insolvency or debt
adjustment law (whether state, federal or foreign), (ii) the appointment of a
receiver, trustee, liquidator or other custodian for such Person or any part of
its Property, (iii) an assignment or trust mortgage for the benefit of creditors
of such Person, or (iv) the liquidation, dissolution or winding up of the
affairs of such Person.

Instrument - shall have the meaning ascribed to the term “instrument” in the
UCC.

Intellectual Property - Property constituting under any Applicable Law a patent,
patent application, copyright, trademark, service mark, trade name, mask work,
trade secret or license or other right to use any of the foregoing.

 

14

 


--------------------------------------------------------------------------------



 

 

Intellectual Property Claim - the assertion by any Person of a claim (whether
asserted in writing, by action, suit or proceeding or otherwise) that a
Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other Property is violative of any ownership
or other right to use any Intellectual Property of such Person.

Interest Period - shall have the meaning ascribed to it in Section 2.1.3 of the
Agreement.

Interest Rate Contract - any interest rate agreement, interest rate collar
agreement, interest rate swap agreement, or other agreement or arrangement at
any time entered into by a Borrower with Bank that is designed to protect
against fluctuations in interest rates.

Interim Order - the order entered by the Court in the Chapter 11 Case pursuant
to Section 364(c) and (d) of the Bankruptcy Code and Bankruptcy Rule 4001(c), in
form and substance satisfactory to Agent, as to which no stay has been entered,
and which has not been vacated, modified or reversed, (i) authorizing the
Borrowers to incur Post-Petition secured Debt and to grant Liens under the DIP
Facility in accordance with this Agreement and the other DIP Loan Documents,
(ii) providing for the super-priority of the Obligations, including without
limitation, a specific grant of a security interest to Agent, for the benefit of
Lenders, in all Collateral, as well as the right to the proceeds from all
Collateral in accordance with this Agreement and the other DIP Loan Documents,
(iii) authorizing the use by the Borrowers of the proceeds of pre-petition
Collateral that constitute “cash collateral” pursuant to Section 363 of the
Bankruptcy Code in respect of all Pre-Petition Liens and (iv) authorizing the
payment by the Borrowers of all fees and expenses contemplated by this Agreement
and the other DIP Loan Documents, including, but not limited to, those certain
fees set forth in Section 2.2 hereof, each on an interim basis and as set forth
in such order. Additionally, such order shall provide for usual and customary
protections for Agent and Lenders, including, but not limited to, (a) a waiver
of any and all claims and causes of action of Borrowers against Agent and
Lenders on account of the Pre-Petition Debt and Pre-Petition Loan Documents,
including, but not limited to, any claims for preference, fraudulent conveyance
or other claims arising under the Bankruptcy Code, and any and all claims
regarding the validity, priority, perfection or avoidability of the secured
claims of Agent and Lenders, subject to the right of any creditors’ committee
(or if no creditors’ committee is appointed, any party in interest) to
investigate and challenge (and to the extent successful, avoid) any such liens,
security interests and claims for a period of 45 days from the petition date,
(b) an acknowledgment by the Borrowers and a finding by the Bankruptcy Court as
to the amount of the Pre-Petition Debt and the validity of Agent’s liens, on
behalf of Lenders, on the Pre-Petition Collateral, (c) notice of Borrowers’
intention to waive in the Final Order any right to assert a surcharge or other
claim under Section 506(c) of the Bankruptcy Code against any of the Collateral,
(d) a waiver by Borrowers of any right to assert or require marshalling of any
Collateral, and (e) preclusion of any Post-Petition financing, on a priming
basis or otherwise, other than pursuant to this Agreement (and any Debt provided
by Chubb which is acceptable to Agent in the good faith exercise of its credit
judgment), unless such Post-Petition financing first finally and indefeasibly
satisfies the Obligations (including any Pre-Petition Debt) outstanding to Agent
and Lenders in full in cash and all Commitments of Agent and Lenders under the
DIP Facility are terminated (and all Letters of Credit are terminated or
otherwise discharged or indemnified against in such manner and to such extent as
is satisfactory to Agent in the good faith exercise of its credit judgment), or
Agent and Lenders consent to such financing.

Inventory - all of a Credit Party’s inventory, whether now owned or hereafter
acquired, including all goods intended for sale or lease by a Credit Party, to
be furnished by a Credit Party under contracts of service, or for display or
demonstration; all work in process; all raw materials and other materials and
supplies of every nature and description used or which might be used in

 

15

 


--------------------------------------------------------------------------------



 

connection with the manufacture, printing, packing, shipping, advertising,
selling, leasing or furnishing of such goods or otherwise used or consumed in a
Credit Party’s business; and all Documents evidencing and General Intangibles
relating to any of the foregoing, whether now owned or hereafter acquired by a
Credit Party.

Inventory Formula Amount - on any date of determination thereof, an amount equal
to the lesser of (i) $10,000,000 or (ii) the lesser of (a) 65% of the Value of
Eligible Inventory on such date and (b) 85% of the Eligible Inventory Net
Orderly Liquidation Value Amount on such date.

Investment Property - shall have the meaning given to “investment property” in
the UCC and shall include all Securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity contracts
and commodity accounts.

Landlord Waiver - an agreement duly executed in favor of Agent, in form and
content acceptable to Agent, by which an owner or mortgagee of premises upon
which any Property of an Obligor is located agrees to waive or subordinate any
Lien it may have with respect to such Property in favor of Agent’s Lien therein
and to permit Agent to enter upon such premises and to remove such Property or
to use such premises to store or dispose of such Property.

LC Outstandings - on any date of determination thereof, an amount (in Dollars)
equal to the sum of (i) all amounts then due and payable by any Obligor on such
date by reason of any payment made on or before such date by Agent under any
Credit Support plus (ii) the aggregate undrawn amount of all Letters of Credit
then outstanding or to be issued by Letter of Credit Issuer under a Letter of
Credit application theretofore submitted to Letter of Credit Issuer. LC
Outstandings shall include, without limitation, the Pre-Petition LC
Outstandings.

LC Reserve - at any date, the aggregate of all LC Outstandings outstanding on
such date, other than LC Outstandings that are fully secured (in an amount of
100% of such LC Outstandings) by Cash Collateral pursuant to reasonable terms
established by Agent.

Lender Indemnitee - a Lender in its capacity as a lender under the Agreement and
its present and future officers, directors, employees, agents and attorneys.

Lenders – Bank of America, N.A. (whether in its capacity as a provider of Loans
under Section 1 of the Agreement, or as the provider of Settlement Loans under
Section 3.1.3 of the Agreement or as the procurer of Letters of Credit under
Section 1.2 of the Agreement) and any other Person who may from time to time
become a “Lender” under the Agreement, and their respective successors and
permitted assigns.

Letter of Credit – shall have the meaning specified in Section 1.2.1.

Letter of Credit Issuer – the Bank, any Affiliate of the Bank or any other
financial institution that issues any Letter of Credit pursuant to this
Agreement.

Letter of Credit Subfacility - $72,000,000; provided, that there shall be a
further sublimit of $22,000,000 with respect to any new or replacement Letter of
Credit or any new or replacement Credit Support for Letters of Credit provided
by Agent and Lenders after commencement of the Chapter 11 Case.

 

16

 


--------------------------------------------------------------------------------



 

 

LIBOR Lending Office - with respect to a Lender, the office designated as a
LIBOR Lending Office for such Lender on the signature page hereof (or on any
Assignment and Acceptance, in the case of an assignee) and such other office of
such Lender or any of its Affiliates that is hereafter designated by written
notice to Agent.

LIBOR Loan - a Loan, or portion thereof, during any period in which it bears
interest at a rate based upon the applicable Adjusted LIBOR Rate.

LIBOR Rate - with respect to an Interest Period, the rate per annum reported to
Agent by Bank as the rate at which deposits of U.S. Dollars approximately equal
in principal amount to or comparable to the amount of the LIBOR Loan to which
such Interest Period relates and for a term comparable to such Interest Period
are offered to Bank by prime banks in the London interbank foreign currency
deposits market at approximately 11:00 a.m., London time, 2 Business Days
prior to the commencement of such Interest Period. Each determination by Agent
of any LIBOR Rate shall, in the absence of any manifest error, be conclusive.

Lien - any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on
common law, statute or contract. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For the purpose of the Agreement, each Credit Party shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.

Loan - a Revolver Loan (and each Base Rate Loan and LIBOR Loan comprising such
Loan).

Loan Account - the loan account established by each Lender on its books pursuant
to Section 4.8 of the Agreement.

Loan Documents - the Agreement, the Other Agreements and the Security Documents.

Loan Year - a period commencing each calendar year on the same month and day as
the date of the Agreement and ending on the same month and day in the
immediately succeeding calendar year, with the first such period (i.e. the first
Loan Year) to commence on the date of the Agreement.

Margin Stock - shall have the meaning ascribed to it in Regulation U of the
Board of Governors.

Material Adverse Effect - the effect of any event or condition which, alone or
when taken together with other events or conditions occurring or existing
concurrently therewith, (i) has a material adverse effect upon the business,
operations, Properties or condition (financial or otherwise) of the Credit
Parties collectively; (ii) has or may be reasonably expected to have any
material adverse effect whatsoever upon the validity or enforceability of the
Agreement or any of the other DIP Loan Documents; (iii) has any material adverse
effect upon the value of the whole or any material part of the Collateral, the
Liens of Agent with respect to the Collateral or the priority of any such Liens;
(iv) materially impairs the ability of any Obligor to perform its obligations
under this Agreement or any of the other DIP Loan Documents, including repayment
of any of the Obligations when due; or (v) materially impairs the ability of
Agent or any Lender

 

17

 


--------------------------------------------------------------------------------



 

to enforce or collect the Obligations or realize upon any of the Collateral in
accordance with the DIP Loan Documents and Applicable Law. Notwithstanding the
foregoing, the commencement of the Chapter 11 Case shall not be a “Material
Adverse Effect”.

Material Contract - an agreement to which an Obligor is a party (other than the
DIP Loan Documents, the Pre-Petition Loan Documents, the Senior Subordinated
Note Indentures and the Senior Convertible Note Indenture) (i) which is deemed
to be a material contract as provided in Regulation S-K promulgated by the SEC
under the Securities Act of 1933 or (ii) for which breach,
termination, cancellation, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect.

Maximum Rate - the maximum non-usurious rate of interest permitted by Applicable
Law that at any time, or from time to time, may be contracted for, taken,
reserved, charged or received on the Debt in question or, to the extent that at
any time Applicable Law may thereafter permit a higher maximum non-usurious rate
of interest, then such higher rate. Notwithstanding any other provision hereof,
the Maximum Rate shall be calculated on a daily basis (computed on the actual
number of days elapsed over a year of 365 or 366 days, as the case may be). On
each day, if any, that Texas law establishes the Maximum Rate, the Maximum Rate
shall be the “weekly ceiling” (as defined in the Texas Finance Code) for that
day.

Money Borrowed - as applied to any Person, (i) Debt arising from the lending of
money by any other Person to such Person; (ii) Debt, whether or not in any such
case arising from the lending of money by another Person to such Person, (A)
which is represented by notes payable or drafts accepted that evidence
extensions of credit, (B) which constitutes obligations evidenced by bonds,
debentures, notes or similar instruments, or (C) upon which interest charges are
customarily paid (other than accounts payable) or that was issued or assumed as
full or partial payment for Property; (iii) Debt that constitutes a Capitalized
Lease Obligation; (iv) reimbursement obligations with respect to letters of
credit or guaranties of letters of credit and (v) Debt of such Person under any
guaranty of obligations that would constitute Debt for Money Borrowed under
clauses (i) through (iii) hereof, if owed directly by such Person.

Moody’s - Moody’s Investors Services, Inc.

Mortgage – collectively, each mortgage, deed of trust or deed to secure debt to
be executed by the relevant Borrower in favor of Agent and by which such
Borrower shall grant and convey to Agent, for its benefit as Agent and for the
Pro Rata benefit of Lenders, Liens upon all the Real Estate of such Borrower, as
security for the payment of the Obligations.

Multiemployer Plan - has the meaning set forth in Section 4001(a)(3) of ERISA.

Net Proceeds -with respect to a disposition of any Collateral, proceeds
(including cash receivable (when received) by way of deferred payment) received
by a Credit Party in cash from the sale, lease, transfer or other disposition of
any Property, including insurance proceeds and awards of compensation received
with respect to the destruction or condemnation of all or part of such Property,
net of: (i) the reasonable and customary costs of such sale, lease, transfer or
other disposition (including, for example, legal fees, taxes and sales
commissions); and (ii) amounts applied to repayment of Debt (other than the
Obligations) secured by a Permitted Lien on the Collateral disposed of that is
senior to Agent’s Liens with respect to such Collateral.

Net Receivables – for any period of determination, with respect to all
Borrowers, on a consolidated basis, the amount calculated as follows in relation
to the Accounts of Borrowers:

 

18

 


--------------------------------------------------------------------------------



 

(a) Accounts arising in the Ordinary Course of Business (excluding inter-company
Accounts, but including related party Accounts and “other” Accounts); plus
(b) retentions; plus (c) underbillings; minus (d) overbillings; minus
(e) allowance for doubtful Accounts.

Notice of Borrowing - as defined in Section 3.1.1(i) of the Agreement.

Notice of Conversion/Continuation - as defined in Section 2.1.2(ii) of the
Agreement.

Obligations - in each case, whether now in existence or hereafter arising,
(i) the Pre-Petition Debt; (ii) the principal of, and interest and premium, if
any, on, the Loans; (iii) all LC Outstandings and all other obligations of any
Obligor to Agent or any Letter of Credit Issuer arising in connection with the
issuance of any Letter of Credit; (iv) all Debt and other obligations of any
Borrower under or in connection with any Interest Rate Contract, including any
premature termination or breakage costs; and (v) all other Debts, covenants,
duties and obligations (including Contingent Obligations) now or at any time or
times hereafter owing by any Borrower to Agent or any Lender under or pursuant
to the Agreement or any of the other DIP Loan Documents, whether evidenced by
any note or other writing, whether arising from any extension of credit, opening
of a letter of credit, acceptance, loan, guaranty, indemnification or otherwise
and whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, or joint or several, including all interest, charges,
expenses, fees or other sums (including Extraordinary Expenses) chargeable to
any or all Obligors under the Agreement or under any of the other DIP Loan
Documents. “Obligations” include, without limitation, (a) all debts, liabilities
and obligations now or hereafter arising from or in connection with the Letters
of Credit, and (b) all debts, liabilities, and obligations now or hereafter
arising from or in connection with Bank Products.

Obligor - each Borrower and each Guarantor, and any other Person that is at any
time liable for the payment of the whole or any part of the Obligations or that
has granted in favor of Agent a Lien upon any of any of such Person’s assets to
secure payment of any of the Obligations.

Ordinary Course of Business - with respect to any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by such
Person in accordance with past practices and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any DIP
Loan Document, Pre-Petition Loan Document or Loan Document.

Organization Documents - with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, operating
agreement, members agreement, partnership agreement, voting trust, or similar
agreement or instrument governing the formation or operation of such Person.

Original Term - as defined in Section 5.1 of the Agreement.

OSHA - the Occupational Safety and Hazard Act of 1970.

Other Agreements - each Credit Support,  Interest Rate Contract with Agent or
with Bank and subject to credit enhancement from Agent, and any and all
agreements, instruments and documents (other than the Agreement and the Security
Documents), heretofore, now or hereafter executed by any Borrower, any other
Obligor or any other Person and delivered to Agent or any Lender in respect of
the transactions contemplated by the Agreement.

 

19

 


--------------------------------------------------------------------------------



 

 

Out-of-Formula Condition - as defined in Section 1.1.2 of the Agreement.

Out-of-Formula Loan - a Revolver Loan made when an Out-of-Formula Condition
exists or the amount of any Revolver Loan which, when funded, results in an
Out-of-Formula Condition.

Participant - as defined in Section 13.2.1 of the Agreement.

Participating Lender - as defined in Section 1.2.8(ii) of the Agreement.

Payment Account - an account maintained by Agent to which all monies from time
to time deposited to a Dominion Account shall be transferred and all other
payments shall be sent in immediately available federal funds.

Payment Items - all checks, drafts, or other items of payment payable to a
Borrower, including proceeds of any of the Collateral.

Pending Revolver Loans - at any date, the aggregate principal amount of all
Revolver Loans which have been requested in any Notice of Borrowing received by
Agent but which have not theretofore been advanced by Agent or Lenders.

Permitted Capitalized Lease Obligations – Capitalized Lease Obligations of a
Borrower and its Subsidiaries existing on the Petition Date.

Permitted Contingent Obligations - Contingent Obligations arising from
endorsements for collection or deposit in the Ordinary Course of Business;
Contingent Obligations arising from Interest Rate Contracts entered into in the
Ordinary Course of Business pursuant to the Agreement or with Agent’s prior
written consent; Contingent Obligations of a Borrower and its Subsidiaries
existing as of the Closing Date, including extensions and renewals thereof that
do not increase the amount of such Contingent Obligations as of the date of such
extension or renewal; Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety bonds, appeal bonds, performance bonds and other
similar obligations; Contingent Obligations arising under indemnity agreements
to title insurers to cause such title insurers to issue to Agent policies;
Contingent Obligations with respect to customary indemnification obligations in
favor of purchasers in connection with dispositions of Equipment permitted under
Section 7.4.2 of the Agreement; Contingent Obligations constituting
indemnification obligations incurred in the Ordinary Course of Business with
customers, contractors, owners and subcontractors; and other Contingent
Obligations not to exceed $500,000 in the aggregate at any time.

Permitted Lien - as defined in Section 9.2.5 of the Agreement.

Permitted Purchase Money Debt - Purchase Money Debt of a Borrower and its
Subsidiaries which is secured by no Lien or only by a Purchase Money Lien and
which is in existence on the Petition Date. For the purposes of this definition,
the principal amount of any Purchase Money Debt consisting of capitalized leases
shall be computed as a Capitalized Lease Obligation.

Person - an individual, partnership, corporation, limited liability company,
limited liability partnership, joint stock company, land trust, business trust,
or unincorporated organization, or a Governmental Authority.

 

20

 


--------------------------------------------------------------------------------



 

 

Petition – as defined in the recitals hereto.

Petition Date - as defined in the recitals hereto.

Plan - an employee benefit plan now or hereafter maintained for employees of any
or all Borrowers that is covered by Title IV of ERISA.

Pledge Agreement – any agreement granting Agent a security interest in the
Equity Interest of any Subsidiary (direct or indirect) of Parent, in each case
to secure the Obligations.

Post-Petition - any event, matter or item that arose on or after the Petition
Date.

Pre-Petition - any event, matter or item that arose prior to the Petition Date.

Pre-Petition Debt - all indebtedness, liabilities, and obligations, including,
without limitation, the Pre-Petition Liabilities and all other indebtedness,
liabilities and obligations in connection with the Pre-Petition Loan Agreement
and the Pre-Petition Loan Documents owed by the Borrowers to the Agent or
Lenders as of the Petition Date, whether direct or indirect, absolute or
contingent, primary or secondary, due or to become due, including all interest
thereon accruing after the Petition Date and all legal fees and collection
expenses heretofore or hereafter incurred in collecting any of such
indebtedness, liabilities or obligations.

Pre-Petition Liabilities – as defined in the recitals hereto.

Pre-Petition Liens - as defined in the recitals hereto.

Pre-Petition Loan Agreement - as defined in the recitals hereto.

Pre-Petition Loan Documents - the Pre-Petition Loan Agreement and all other
“Loan Documents” as such term is defined in the Pre-Petition Loan Agreement.

Pre-Petition LC Outstandings - “LC Outstandings” (as defined in the Pre-Petition
Loan Agreement) on the Petition Date.

Professional Fees - fees and expenses of professionals retained pursuant to
Section 327, Section 328 or Section 1103 of the Bankruptcy Code in connection
with the Chapter 11 Case.

Pro Rata - a share of or in all Loans, participations in LC Outstandings,
liabilities, payments, proceeds, collections, Collateral and Extraordinary
Expenses, which share for any Lender on any date shall be a percentage
(expressed as a decimal, rounded to the ninth decimal place) arrived at by
dividing the amount of the Commitment of such Lender on such date by the
aggregate amount of the Commitments of all Lenders on such date.

Project Contract - means any existing or future contract of a Credit Party (i)
in respect of which a materials or service provider to, or subcontractor of,
such Credit Party is eligible to assert a mechanic's or materialman’s lien or
other similar Lien, or (ii) in respect of which a Surety Bond has been issued.

Projections - Borrowers’ forecasted (a) Consolidated and consolidating balance
sheets, profit and loss statements, cash flow statements, and capitalization
statements (provided that cash flow statements and capitalization statements are
not prepared on a consolidating basis),

 

21

 


--------------------------------------------------------------------------------



 

all prepared on a consistent basis with Borrowers’ historical financial
statements, together with (b) appropriate supporting details and a statement of
underlying assumptions, a projection of the Borrowing Base and Availability, all
as reasonably requested by Agent.

Properly Contested - in the case of any Debt of an Obligor (including any Taxes)
that is not paid as and when due or payable by reason of such Obligor’s bona
fide dispute concerning its liability to pay same or concerning the amount
thereof, (i) such Debt is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Obligor has
established appropriate reserves as shall be required in conformity with GAAP,
(iii) the non-payment of such Debt will not have a Material Adverse Effect and
will not result in a forfeiture of any material assets of such Obligor; (iv) no
Lien is imposed upon any of such Obligor’s assets with respect to such Debt
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of Agent (except only with respect to property taxes that have priority
as a matter of applicable state law) and enforcement of such Lien is stayed
during the period prior to the final resolution or disposition of such dispute;
(v) if the Debt results from, or is determined by the entry, rendition or
issuance against an Obligor or any of its assets of a judgment, writ, order or
decree, enforcement of such judgment, writ, order or decree is stayed pending a
timely appeal or other judicial review; and (vi) if such contest is abandoned,
settled or determined adversely (in whole or in part) to such Obligor, such
Obligor forthwith pays such Debt and all penalties, interest and other amounts
due in connection therewith.

Property - any interest in any kind of property or asset, whether real, personal
or mixed and whether tangible or intangible.

Purchase Money Debt - means and includes Debt (other than the Obligations) for
the payment of all or any part of the purchase price of any fixed assets.

Purchase Money Lien - a Lien upon fixed assets which secures Purchase Money
Debt, but only if such Lien shall at all times be confined solely to the fixed
assets acquired through the incurrence of the Purchase Money Debt secured by
such Lien and such Lien constitutes a purchase money security interest under the
UCC.

Real Estate - all parcels or tracts of real Property owned by Borrowers located
in the United States, including, without limitation, located in Texas, South
Carolina, Tennessee and Maryland.

Regulation D - Regulation D of the Board of Governors.

Register - the register maintained by Agent in accordance with Section 4.8.2 of
the Agreement.

Rentals - as defined in Section 9.2.14 of the Agreement.

Reportable Event - any of the events set forth in Section 4043(b) of ERISA.

Required Lenders - at any date of determination thereof, Lenders (excluding each
Lender that is in breach of its obligations under the Agreement) having
Commitments representing more than 50% of the aggregate Commitments at such
time; provided further, however, that if the Commitments have been terminated,
the term “Required Lenders” shall mean Lenders (excluding each Lender that is in
breach of its obligations hereunder) holding Loans (including Settlement

 

22

 


--------------------------------------------------------------------------------



 

Loans) representing more than 50% of the aggregate principal amount of Loans
(including Settlement Loans) outstanding at such time.

Restricted Investment - any acquisition of Property by a Credit Party or any of
its Subsidiaries in exchange for cash or other Property, whether in the form of
an acquisition of Equity Interests or Debt, or the purchase or acquisition by a
Credit Party or any Subsidiary of any other Property, or a loan, advance,
capital contribution or subscription, except acquisitions of the following:
(i) fixed assets to be used in the Ordinary Course of Business of a Credit Party
or any Subsidiary; (ii) goods held for sale or lease or to be used in the
manufacture of goods or the provision of services by a Credit Party or any
Subsidiary in the Ordinary Course of Business; (iii) Current Assets arising from
the sale or lease of goods or the rendition of services in the Ordinary Course
of Business of a Credit Party or any if its Subsidiaries; (iv) investments in
Subsidiaries; (v) Cash Equivalents to the extent they are not subject to rights
of offset in favor of any Person other than Agent or a Lender; and (vi) loans
and other advances of money to the extent not prohibited by Section 9.2.2.

Restricted Subsidiary - any one or more of the Guarantors listed on Schedule C.

Restrictive Agreement - an agreement (other than any of the DIP Loan Documents)
that, if and for so long as an Obligor or any Subsidiary of such Obligor is a
party thereto, would prohibit, condition or restrict such Obligor’s or
Subsidiary’s right to incur or repay Debt for Money Borrowed (including any of
the Obligations); grant Liens upon any of such Obligor’s or Subsidiary’s assets
(including Liens granted in favor of Agent pursuant to the DIP Loan Documents);
declare or make Distributions; amend, modify, extend or renew any agreement
evidencing Debt for Money Borrowed (including any of the DIP Loan Documents); or
repay any Debt owed to any Obligor.

Revolver Loan - a Loan made by Lenders as provided in Section 1.1 of the
Agreement (including any Out-of-Formula Loan) or a Settlement Loan funded solely
by Agent.

S&P - Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

Schedule of Accounts - as defined in Section 7.2.1 of the Agreement.

SEC - Securities and Exchange Commission.

Security - shall have the same meaning as in Section 2(1) of the Securities Act
of 1933.

Security Documents - the Pledge Agreements and all other instruments and
agreements now or at any time hereafter securing the whole or any part of the
Obligations.

Senior Convertible Note Indenture – the Indenture, dated November 24, 2004,
among Parent and the Subsidiaries of Parent named therein, the Bank of New York,
as trustee, together with all instruments and other agreements entered into by
Parent or such subsidiaries in connection with issuance of Senior Convertible
Notes.

Senior Convertible Notes – the outstanding Series A 6.5% Senior Convertible
Notes and Series B 6.5% Senior Convertible Notes, each due 2014 and each issued
by Parent, together with the subsidiary guarantees thereof.

 

23

 


--------------------------------------------------------------------------------



 

 

Senior Officer - the chairman of the board of directors, the president or the
chief financial officer of, or in-house legal counsel to Parent.

Senior Subordinated Note Indentures – (i) the Indenture, dated as of January 28,
1999, among the Parent, certain of its Subsidiaries and U.S. Bank Corporate
Trust, successor in interest to State Street Bank and Trust Company, as trustee,
together with all instruments and other agreements entered into by Parent or
such Subsidiaries in connection therewith, and (ii) the Indenture, dated as of
May 29, 2001, among the Parent, certain of its Subsidiaries and U.S. Bank
Corporate Trust, successor in interest to State Street Bank and Trust Company,
as trustee, together with all instruments and other agreements entered into by
Parent or such Subsidiaries in connection therewith.

Senior Subordinated Notes – the outstanding 9 3/8% Senior Subordinated Notes due
2009 issued by Parent, together with the subsidiary guarantees thereof.

Settlement Date - as defined in Section 3.1.3(i) of the Agreement.

Settlement Loan - as defined in Section 3.1.3(ii) of the Agreement.

Settlement Report - a report delivered by Agent to Lenders summarizing the
amount of the outstanding Revolver Loans as of the Settlement Date and the
calculation of the Borrowing Base as of such Settlement Date.

Solvent - as to any Person, such Person (i) owns Property whose fair saleable
value is greater than the amount required to pay all of such Person’s Debts
(including contingent Debts), (ii) is able to pay all of its Debts as such Debts
mature, (iii) has capital sufficient to carry on its business and transactions
and all business and transactions in which it is about to engage; and (iv) is
not “insolvent” within the meaning of Section 101(32) of the Bankruptcy Code; in
each case specifically excluding any inter-company accounts.

Statutory Reserves - on any date, the percentage (expressed as a decimal)
established by the Board of Governors which is the then stated maximum rate for
all reserves (including any emergency, supplemental or other marginal reserve
requirements) applicable to any member bank of the Federal Reserve System in
respect to Eurocurrency Liabilities (or any successor category of liabilities
under Regulation D). Such reserve percentage shall include those imposed
pursuant to Regulation D. The Statutory Reserve shall be adjusted automatically
on and as of the effective date of any change in such percentage.

Subordinated Debt - Debt of any or all Borrowers that is fully and absolutely
subordinated in right of payment to the Obligations in a manner satisfactory to
Agent.

Subsidiary - any Person in which more than 50% of its outstanding Voting Stock
or more than 50% of all Equity Interests is owned directly or indirectly by a
Borrower, by one or more other Subsidiaries of a Borrower or by a Borrower and
one or more other Subsidiaries.

Sure Tec – Sure Tec Insurance Company, or any of its Affiliates or Subsidiaries.

Sure Tec Letter – that certain letter agreement, dated as of October 14, 2005,
between Parent and Agent, as amended or supplemented from time to time.

Surety – any Person who issues a Surety Bond.

 

24

 


--------------------------------------------------------------------------------



 

 

Surety Bond – any surety bond, insurance policy, indemnity agreement, guaranty,
letter of credit or other instrument provided by a third party (that is,
excluding an Affiliate of the obligor) to an obligee to assure the payment by
and/or performance of an obligor.

Surety Collateral - (a) all of the right, title and interest of the Borrowers in
and to all existing and future Bonded Contracts and associated contract rights;
(b) Bonded Accounts; (c) all claims, rights and choses in action against any
account debtor on any Surety Bond or against any other Person with respect to
any Bond or Bonded Contract; (d) to the extent assignable (other than to the
extent that any such prohibition and assignment term would be rendered
ineffective pursuant to applicable law) all rights and actions that any Borrower
may have or acquire in any subcontract, purchase order or other agreement in
connection with any Bonded Contract, and against any subcontract, purchase order
or other agreement with any Person furnishing or agreeing to furnish or supply
vehicles, labor, supplies, machinery or other inventory or equipment in
connection with or on account of any Bonded Contract, and against any surety or
sureties of any such subcontractor, laborer or other Person; (e) Bonded
Equipment; (f) Bonded Inventory; (g) any and all books, accounts, computer
software and other computer-stored information, and any and all drawings, plans,
specifications, shop and as-built drawings, in each case, used in or necessary
to fully perform all obligations and services required of any Borrower under the
Bonded Contracts; (h) all progress schedules, work in process schedules
(including, but not limited to, estimates of completion costs), accounts
receivable ledgers, accounts payable ledgers and estimates of completion costs
relating to any and all Bonded Contracts, and (i) any and all proceeds (other
than such proceeds which are negotiable instruments or cash or Cash Equivalents
in the possession or control of Agent) remaining due to Borrowers and products
arising with respect thereto.

Taxes - any present or future taxes, levies, imposts, duties, fees, assessments,
deductions, withholdings or other charges of whatever nature, including income,
receipts, excise, property, sales, use, transfer, license, payroll, withholding,
social security and franchise taxes now or hereafter imposed or levied by the
United States or any other Governmental Authority and all interest, penalties,
additions to tax and similar liabilities with respect thereto, but excluding, in
the case of each Lender, taxes imposed on or measured by the net income or
overall gross receipts of such Lender.

Transferee - as defined in Section 13.3.3 of the Agreement.

Type - any type of a Loan determined with respect to the interest option
applicable thereto, which shall be either a LIBOR Loan or a Base Rate Loan.

UCC - the Uniform Commercial Code (or any successor statute) as adopted and in
force in the State of Texas or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state.

Unused Letter of Credit Subfacility – an amount equal to the Letter of Credit
Subfacility minus the sum of (i) the aggregate amount of all outstanding Letters
of Credit plus, without duplication, (ii) the aggregate unpaid reimbursement
obligations with respect to all Letters of Credit.

Upstream Payment - a payment or distribution of cash or other Property by a
Subsidiary to a Borrower, whether in repayment of Debt owed by such Subsidiary
to such Borrower, to pay dividends on account of such Borrower’s ownership of
Equity Interests or otherwise.

 

25

 


--------------------------------------------------------------------------------



 

 

Value - with reference to the value of Eligible Inventory, value determined on
the basis of the lower of cost or market of such Eligible Inventory, with the
cost thereof calculated on a first-in, first-out basis, determined in accordance
with GAAP.

Voting Power - with respect to any Person, the power ordinarily (without the
occurrence of a contingency) to elect the members of the board of directors (or
Persons performing similar functions) of such Person.

Voting Stock - Equity Interests of any class or classes of a corporation or
other entity the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the corporate directors or
Persons performing similar functions.

Accounting Terms. Unless otherwise specified herein, all terms of an accounting
character used in the Agreement shall be interpreted, all accounting
determinations under the Agreement shall be made, and all financial statements
required to be delivered under the Agreement shall be prepared in accordance
with GAAP, applied on a basis consistent with the most recent audited
Consolidated financial statements of Borrowers and the Subsidiaries heretofore
delivered to Agent and Lenders and using the same method for inventory valuation
as used in such audited financial statements, except for any change required by
GAAP; provided, however, that for purposes of determining Borrowers’ compliance
with financial covenants contained in Section 9.3 of the Agreement, all
accounting terms shall be interpreted and all accounting determinations shall be
made in accordance with GAAP as in effect on the date of the Agreement and
applied on a basis consistent with the application used in the financial
statements referred to in Section 8.1.9 of the Agreement unless (i) Borrowers
shall have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (ii) Agent or any Lender shall so
object in writing within 30 days after the delivery of such financial
statements, in either of which events such calculations shall be made on a basis
consistent with those used in the preparation of the latest financial statements
as to which such objection shall not have been made. In the event of any change
in GAAP that occurs after the date of the Agreement and that is material to
Borrowers, Agent and Lenders shall the right to require either that conforming
adjustments be made to any financial covenants set forth in the Agreement, or
the components thereof, that are affected by such change or that Borrowers
report their financial condition based on GAAP as in effect immediately prior to
the occurrence of such change.

Other Terms. All other terms contained in the Agreement shall have, when the
context so indicates, the meanings provided for by the UCC to the extent the
same are used or defined therein.

Certain Matters of Construction. The terms “herein,” “hereof” and “hereunder”
and other words of similar import refer to the Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section titles, table of contents and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of the Agreement. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations; to any of the DIP Loan
Documents shall include any and all modifications thereto and any and all
restatements, extensions or renewals thereof; to any Person shall mean and
include the successors and permitted assigns of such Person; to “including” and
“include” shall be understood to mean “including, without limitation” (and, for
purposes of the Agreement and each other Loan Document, the parties agree that
the rule of ejusdem generis shall not be applicable to limit a general
statement, which is followed by or referable to an enumeration of specific
matters to matters similar to the matters specifically mentioned); or to the
time of day shall mean the time of day on the day in question in Dallas, Texas,
unless otherwise expressly provided in the Agreement. A Default or an

 

26

 


--------------------------------------------------------------------------------



 

Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing by Agent pursuant
to the Agreement or, in the case of a Default, is cured within any period of
cure expressly provided in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by Lender. Whenever the phrase “to the best of Borrowers’ knowledge” or
words of similar import relating to the knowledge or the awareness of Borrowers
are used herein, such phrase shall mean and refer to (i) the actual knowledge of
a Senior Officer of any Borrower or (ii) the knowledge that a Senior Officer
would have obtained if they had engaged in good faith and diligent performance
of his duties, including the making of such reasonably specific inquiries as may
be necessary of the employees or agents of Borrowers and a good faith attempt to
ascertain the existence or accuracy of the matter to which such phrase relates.

 

27

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Appendix has been duly executed in Dallas, Texas, on
February 14, 2006.

LENDER:

 

BANK OF AMERICA, N.A., as Sole Lender

 

 

By: /s/ H. Michael Wills

 

Name: H. Michael Wills

 

Title: Senior Vice President

AGENT:

 

BANK OF AMERICA, N.A., as Agent

 

 

By: /s/ H. Michael Wills

 

Name: H. Michael Wills

 

Title: Senior Vice President

 

 


--------------------------------------------------------------------------------



 

 

CREDIT PARTIES:

INTEGRATED ELECTRICAL SERVICES, INC.

By:

/s/ Curt L. Warnock

 

 

Curt L. Warnock

                Senior Vice President

 


--------------------------------------------------------------------------------



 

 

ALADDIN-WARD ELECTRIC & AIR, INC.

AMBER ELECTRIC, INC.

ARC ELECTRIC, INCORPORATED

BACHOFNER ELECTRIC, INC.

BEAR ACQUISITION CORPORATION

BRYANT ELECTRIC COMPANY, INC.

BW/BEC, INC.

BW CONSOLIDATED, INC.

CHARLES P. BAGBY CO., INC.

COLLIER ELECTRIC COMPANY, INC.

COMMERCIAL ELECTRICAL CONTRACTORS, INC.

CROSS STATE ELECTRIC, INC.

CYPRESS ELECTRICAL CONTRACTORS,INC.

DANIEL ELECTRICAL CONTRACTORS, INC.

DANIEL ELECTRICAL OF TREASURE COAST,

INC.

DANIEL INTEGRATED TECHNOLOGIES, INC.

DAVIS ELECTRICAL CONSTRUCTORS, INC.

ELECTRO-TECH, INC.

EMC ACQUISITION CORPORATION

FEDERAL COMMUNICATIONS GROUP, INC.

GENERAL PARTNER, INC.

HATFIELD REYNOLDS ELECTRIC COMPANY

HOLLAND ELECTRICAL SYSTEMS, INC.

HOUSTON-STAFFORD ELECTRIC HOLDINGS

III, INC.

HOUSTON-STAFFORD MANAGEMENT LLC

ICS HOLDINGS LLC

IES ALBUQUERQUE, INC.

IES AUSTIN, INC.

IES AUSTIN MANAGEMENT LLC

IES CHARLESTON, INC.

IES CHARLOTTE, INC.

IES COLLEGE STATION, INC.

IES COLLEGE STATION MANAGEMENT LLC

IES COMMUNICATIONS, INC.

IES CONTRACTORS MANAGEMENT LLC

IES DECATUR, INC.

IES EAST MCKEESPORT, INC.

IES ENC, INC.

IES ENC MANAGEMENT, INC.

IES MERIDIAN, INC.

IES NEW IBERIA, INC.

IES OKLAHOMA CITY, INC.

 


--------------------------------------------------------------------------------



 

 

IES OPERATIONS GROUP, INC.

IES PROPERTIES, INC.

IES PROPERTIES MANAGEMENT, INC.

IES RALEIGH, INC.

IES RAPID CITY, INC.

IES RESIDENTIAL GROUP, INC.

IES SPECIALTY LIGHTING, INC.

IES VALDOSTA, INC.

IES VENTURES INC.

IES WILSON, INC.

INTEGRATED ELECTRICAL FINANCE, INC.

INTELLIGENT BUILDING SOLUTIONS, INC.

J.W. GRAY ELECTRIC CO., INC.

J.W. GRAY MANAGEMENT LLC

KAYTON ELECTRIC, INC.

KEY ELECTRICAL SUPPLY, INC.

LINEMEN, INC.

MARK HENDERSON, INCORPORATED

MENNINGA ELECTRIC, INC.

MID-STATES ELECTRIC COMPANY, INC.

MILLS ELECTRICAL CONTRACTORS, INC.

MILLS MANAGEMENT LLC

MITCHELL ELECTRIC COMPANY, INC.

M-S SYSTEMS, INC.

MURRAY ELECTRICAL CONTRACTORS, INC.

NBH HOLDING CO., INC.

NEAL ELECTRIC MANAGEMENT LLC

NEW TECHNOLOGY ELECTRICAL

CONTRACTORS, INC.

NEWCOMB ELECTRIC COMPANY, INC.

PAN AMERICAN ELECTRIC COMPANY, INC.

PAN AMERICAN ELECTRIC, INC.

PAULIN ELECTRIC COMPANY, INC.

POLLOCK ELECTRIC, INC.

PRIMENET, INC.

PRIMO ELECTRIC COMPANY

RAINES ELECTRIC CO., INC.

RAINES MANAGEMENT LLC

RIVIERA ELECTRIC, LLC

RKT ELECTRIC, INC.

ROCKWELL ELECTRIC, INC.

RODGERS ELECTRIC COMPANY, INC.

RON’S ELECTRIC, INC.

SEI ELECTRICAL CONTRACTOR, INC.

SPECTROL, INC.

SUMMIT ELECTRIC OF TEXAS, INC.

 


--------------------------------------------------------------------------------



 

 

TESLA POWER GP, INC.

THOMAS POPP & COMPANY

VALENTINE ELECTRICAL, INC.

WRIGHT ELECTRICAL CONTRACTING, INC.

 

 

By:

/s/ Curt L. Warnock

 

 

Curt L. Warnock

 

Vice President

 

 

IES CONTRACTORS, INC.

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Secretary

 

 

 

IES REINSURANCE, LTD.

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

President

 

 

BEXAR ELECTRIC COMPANY, LTD.

By:

BW/BEC, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

HAYMAKER ELECTRIC, LTD

By:

General Partner, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP

By:

Houston-Stafford Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

Vice President

 


--------------------------------------------------------------------------------



 

 

IES AUSTIN HOLDING LP

By:

IES Austin Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES COLLEGE STATION HOLDINGS, LP

By:

IES College Station Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES FEDERAL CONTRACT GROUP, L.P.

By:

IES Contractors Management LLC

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES MANAGEMENT ROO, LP

By:

Neal Electric Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES MANAGEMENT, LP

By:

IES Residential Group, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

Vice President

 

IES PROPERTIES, LP

By:

IES Properties Management, Inc., its general partner

 

Name: /s/ Curt L. Warnock

Vice President

 


--------------------------------------------------------------------------------



 

 

J.W. GRAY ELECTRICAL CONTRACTORS LP

By:

J.W. Gray Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

MILLS ELECTRIC LP

By:

Mills Management LLC

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

NEAL ELECTRIC LP

By:

BW/BEC, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

POLLOCK SUMMIT ELECTRIC LP

By:

Pollock Electric, Inc. and Summit Electric of Texas, Inc., its general partners

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

RAINES ELECTRIC LP

By:

Raines Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

TESLA POWER AND AUTOMATION, L.P.

By:

Telsa Power GP, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

                Vice President

 


--------------------------------------------------------------------------------



 

 

TESLA POWER PROPERTIES, L.P.

By:

Telsa Power GP, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

                Vice President

 


--------------------------------------------------------------------------------



 

 

BEXAR ELECTRIC II LLC

BW/BEC II LLC

BW/BEC, L.L.C.

HOUSTON-STAFFORD HOLDINGS II LLC

HOUSTON-STAFFORD HOLDINGS LLC

IES AUSTIN HOLDINGS II LLC

IES AUSTIN HOLDINGS LLC

IES COLLEGE STATION HOLDINGS II LLC

IES COLLEGE STATION HOLDINGS LLC

IES CONTRACTORS HOLDINGS LLC

IES HOLDINGS II LLC

IES HOLDINGS LLC

IES PROPERTIES HOLDINGS II LLC

J.W. GRAY HOLDINGS II LLC

J.W. GRAY HOLDINGS LLC

MILLS ELECTRIC HOLDINGS II LLC

MILLS ELECTRICAL HOLDINGS LLC

POLLOCK SUMMIT HOLDINGS II LLC

RAINES HOLDINGS II LLC

RAINES HOLDINGS LLC

TESLA POWER (NEVADA) II LLC

 

 

By:

/s/ Victor Duva

        Victor Duva, Manager

 


--------------------------------------------------------------------------------



 

 

IES PROPERTIES HOLDINGS, INC.

POLLOCK SUMMIT HOLDINGS INC.

TESLA POWER (NEVADA), INC.

 

 

By:

/s/ Victor Duva

 

 

Victor Duva, President

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

[RESERVED]

 

 

A-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

Form of Borrowing Base Certificate

The undersigned, being a Senior Officer (as defined in the Loan Agreement
described below) of INTEGRATED ELECTRICAL SERVICES, INC., a Delaware corporation
(individually, and in its capacity as the representative of the other Credit
Parties (as defined in the Loan Agreement), “Parent”), hereby gives this
Borrowing Base Certificate to BANK OF AMERICA, N.A., as agent pursuant to the
below described Loan Agreement (in such capacity, “Agent”), and the Lenders
party to such Loan Agreement, pursuant to the terms and conditions of a
Debtor-in-Possession Loan and Security Agreement dated as of February 14, 2006
(the “Loan Agreement”) by and among the Lenders from time to time party thereto,
Agent, Parent, the other Borrowers and the other Credit Parties party thereto.
All capitalized terms not defined herein have the meanings given them in the
Loan Agreement. The undersigned hereby certifies that:

Borrowing Base and Compliance

Pursuant to the DIP Loan Documents, the Credit Parties granted to Agent a lien
on the Collateral, including (except to the extent such Property constitutes
Excluded Collateral) all of their Accounts, Equipment and Inventory. The
amounts, calculations and representations set forth in this Borrowing Base
Certificate, in Schedule 1 attached hereto and in any other attachments hereto
are true and correct in all respects and were determined in accordance with the
Loan Agreement and GAAP. All of the Accounts, Cash Collateral and Inventory
referred to herein (other than those entered as ineligible) are Eligible
Accounts, Eligible Equipment and Eligible Inventory, respectively.

B.

General Certifications The undersigned further certifies to Agent and Lenders

that:

 

(a)

Each of the representations and warranties made by the Credit Parties in or
pursuant to the DIP Loan Documents are accurate in all material respects (except
for those representations and warranties made as of a specific date), and Credit
Parties are in compliance with all covenants, agreements and obligations under
the DIP Loan Documents;

 

(b)

No Default or Event of Default has occurred or is continuing; and

 

(c)

The certifications, representations, calculations and statements herein will be
true and correct as of the date hereof.

 

 

 

B-1

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the day first written above.

INTEGRATED ELECTRICAL SERVICES, INC.

 

 

By:

 

Name:

Its:

 

 

 

B-2

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1

 

TO BE DETERMINED

 

 

1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

Form of Notice of Conversion/Continuation

Date ______________,______

Bank of America, N.A., as Agent

901 Main Street

22nd Floor

Mail Code: TX1-492-22-13

Dallas, Texas 75202

Attention: Loan Administration Officer

Re:

Debtor-in-Possession Loan and Security Agreement dated February 14, 2006, by and
among Integrated Electrical Services, Inc. and the other Borrowers party
thereto, the Guarantors party thereto, Bank of America, N.A., as collateral and
administrative agent for certain Lenders from time to time parties thereto, and
such Lenders (as at any time amended, the “Loan Agreement”)

Gentlemen:

This Notice of Conversion/Continuation is delivered to you pursuant to Section
2.1.2(ii) of the Loan Agreement. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings attributable thereto in the Loan
Agreement. Borrowers hereby give notice of its request as follows:

Check as applicable:

( A conversion of Loans from one Type to another, as follows:

(i)

The requested date of the proposed conversion is ______________, 20__ (the
“Conversion Date”);

(ii)

The Type of Loans to be converted pursuant hereto are presently
__________________ [select either LIBOR Loans or Base Rate Loans] in the
principal amount of $_____________ outstanding as of the Conversion Date;

(iii)

The portion of the aforesaid Loans to be converted on the Conversion Date is
$_____________ (the “Conversion Amount”);

(iv)

The Conversion Amount is to be converted into a ____________ [select either a
LIBOR Loan or a Base Rate Loan] (the “Converted Loan”) on the Conversion Date.

(v)

[In the event a Borrower selects a LIBOR Loan:] Borrowers hereby request that
the Interest Period for such Converted Loan be for a duration of _____ [insert
length of Interest Period].

( A continuation of LIBOR Loans for new Interest Period, as follows:

(i)

The requested date of the proposed continuation is _______________, 20__ (the
“Continuation Date”);

 

 

C-1

 


--------------------------------------------------------------------------------



 

 

(ii)

The aggregate amount of the LIBOR Loans subject to such continuation is
$__________________;

(iii)

The duration of the selected Interest Period for the LIBOR Loans which are the
subject of such continuation is: _____________ [select duration of applicable
Interest Period];

Each Borrower hereby ratifies and reaffirms all of its liabilities and
obligations under the DIP Loan Documents and, in connection with each
continuation of LIBOR Loan and each conversion of a Base Rate Loan into a LIBOR
Loan, certifies that no Default or Event of Default exists on the date hereof.

Borrowers have caused this Notice of Conversion/Continuation to be executed and
delivered by their duly authorized representative, this _______ day of
______________, 20__.

Integrated Electrical Services, Inc.

By:____________________________________

Title:______________________________

 

 

C-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

Form of Notice of Borrowing

Date ______________, 2005

Bank of America, N.A., as Agent

901 Main Street

22nd Floor

Mail Code: TX1-492-22-13

Dallas, Texas 75202

Attention: Loan Administration Officer

Re:

Debtor-in-Possession Loan and Security Agreement dated February 14, 2006, by and
among Integrated Electrical Services, Inc. and the other Borrowers party
thereto, the Guarantors party thereto, Bank of America, N.A., as collateral and
administrative agent for certain Lenders from time to time parties thereto, and
such Lenders (as at any time amended, the “Loan Agreement”)

Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Section 3.1.1 of the
Loan Agreement. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings attributable thereto in the Loan Agreement. Borrowers
hereby request a Revolver Loan in the aggregate principal amount of
$______________, to be made on _____________, _____, and to consist of:

Check as applicable:

: Base Rate Loans in the aggregate principal amount of $_____________

( LIBOR Loans in the aggregate principal amount of $___________, with Interest
Periods as follows:

(i)

As to $_____________, an Interest Period of ______ month(s);

(ii)

As to $_____________, an Interest Period of ______ months;

(iii)

As to $_____________, an Interest Period of ______ months.

Each Borrower hereby ratifies and reaffirms all of its liabilities and
obligations under the DIP Loan Documents and hereby certifies that no Default or
Event of Default exists on the date hereof.

Borrowers have caused this Notice of Borrowing to be executed and delivered by
their duly authorized representative, this ______ day of _____________, 20__.

Integrated Electrical Services, Inc.

By:____________________________________

Title:______________________________

 

 

D-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

COMPLIANCE CERTIFICATE

[Letterhead of Integrated Electrical Services, Inc.]

__________________, 20__

Bank of America, N.A., as Agent

901 Main Street

22nd Floor

Mail Code: TX1-492-22-13

Dallas, Texas 75202

Attention: Loan Administration Officer

The undersigned, the chief financial officer of Integrated Electrical Services,
Inc., a Delaware corporation (“Parent”), gives this certificate to Bank of
America, N.A. (“Agent”) in accordance with the requirements of Section 9.1.3 of
that certain Debtor-in-Possession Loan and Security Agreement dated February 14,
2006, among Parent and the other Borrowers party thereto, the Guarantors party
thereto, Agent and the Lenders referenced therein (“Loan Agreement”).
Capitalized terms used in this Certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the Loan Agreement.

1.          Based upon my review of the balance sheets and statements of income
of Parent and its Subsidiaries for the [Fiscal Year] [quarterly period]
[calendar month] ending __________________, 20__, (“Calculation Date”) copies of
which are attached hereto, I hereby certify that:

(a)     Days Sales Outstanding Test measured for three calendar month period
ending on Calculation Date is ______ days;

(b)     Days Payable Outstanding Test measured for three calendar month period
ending on Calculation Date is ______ days;

(c)     EBITDAR for the relevant fiscal period ending on Calculation Date as
specified in Section 9.3.3 is $___________;

(d)     Cash Collateral maintained pursuant to Section 9.5 as of Calculation
Date is $_______;

2.          No Default exists on the date hereof, other than: __________________
________________________________________________ [if none, so state]; and

3.          No Event of Default exists on the date hereof, other than __________
____________________________________________________ [if none, so state].

4.          As of the date hereof, each Borrower is current in its payment of
all accrued rent and other charges to Persons who own or lease any premises
where any of the Collateral is located, and

 

E-1

 


--------------------------------------------------------------------------------



 

there are no pending disputes or claims regarding any Borrower’s failure to pay
or delay in payment of any such rent or other charges.

5.          Attached hereto is a schedule showing the calculations that support
Borrowers’ compliance [non-compliance] with the financial covenants, as shown
above.

Very truly yours,

_______________________________

Chief Financial Officer

 

 

E-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F

[RESERVED]

 

 

F-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated as of ______, 200__

Reference is made to the Debtor-in-Possession Loan and Security Agreement dated
February 14, 2006 (at any time amended, the “Loan Agreement”), among Integrated
Electrical Services, Inc. and the other Borrowers party thereto, the Guarantors
party thereto, Bank of America, N.A., as collateral and administrative agent for
certain Lenders from time to time parties thereto, and such Lenders. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Loan Agreement.

______________________________________ (the “Assignor”) and
______________________________________ (the “Assignee”) agree as follows:

1.          Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (i) a principal amount of $________ of the outstanding
Revolver Loans held by Assignor and $___________ of participations of Assignor
in LC Outstandings (which amount[s], according to the records of Agent,
represent[s] _______% of the total principal amount of outstanding Revolver
Loans and LC Outstandings) and (ii) a principal amount of $__________ of
Assignor’s Commitment (which amount includes Assignor’s outstanding Revolver
Loans being assigned to Assignee pursuant to clause (i) above and which,
according to the records of Agent, represents (____%) of the total Commitments
of Lenders under the Loan Agreement) (the “Assigned Interest”), together with an
interest in the DIP Loan Documents corresponding to the Assigned Interest. This
Agreement shall be effective from the date (the “Assignment Effective Date”) on
which Assignor receives both (x) the principal amount of the Assigned Interest
in the Loans on the Assignment Effective Date, if any, and (y) a copy of this
Agreement duly executed by Assignee. From and after the Assignment Effective
Date, Assignee hereby expressly assumes, and undertakes to perform, all of
Assignor’s obligations in respect of Assignor’s Commitments to the extent, and
only to the extent, of Assignee’s Assigned Interest, and all principal,
interest, fees and other amounts which would otherwise be payable to or for
Assignor’s account in respect of the Assigned Interest shall be payable to or
for Assignee’s account, to the extent such amounts have accrued subsequent to
the Assignment Effective Date.

2.          Assignor (i) represents that as of the date hereof, the aggregate of
its Commitments under the Loan Agreement (without giving effect to assignments
thereof, which have not yet become effective) is $__________, and the
outstanding balance of its Loans and participations in LC Outstandings
(unreduced by any assignments thereof, which have not yet become effective) is
$__________; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers, the
performance or observance by Borrowers of any of their obligations under the
Loan Agreement or any of the DIP Loan Documents.

 

G-1

 


--------------------------------------------------------------------------------



 

 

3.          Assignee (i) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (ii) confirms that it has received
a copy of the Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 9.1.3 thereof, and copies of such other
DIP Loan Documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(iii) agrees that it shall, independently and without reliance upon the Assignor
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement; (iv) confirms that it is eligible to become an
Assignee; (v) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(vi) agrees that it will strictly observe and perform all the obligations that
are required to be performed by it as a “Lender” under the terms of the Loan
Agreement and the other DIP Loan Documents; and (vii) agrees that it will keep
confidential all information with respect to Borrowers furnished to it by
Borrowers or the Assignor to the extent provided in the Loan Agreement.

4.          Assignor acknowledges and agrees that it will not sell or otherwise
dispose of the Assigned Interest or any portion thereof, or grant any
participation therein, in a manner which, or take any action in connection
therewith which, would violate the terms of any of the DIP Loan Documents.

5.          This Agreement and all rights and obligations shall be interpreted
in accordance with and governed by the laws of the State of Texas. If any
provision hereof would be invalid under Applicable Law, then such provision
shall be deemed to be modified to the extent necessary to render it valid while
most nearly preserving its original intent; no provision hereof shall be
affected by another provision’s being held invalid.

6.          Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

(a)

       If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

__________________________

__________________________

__________________________

(b)

       If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

__________________________

__________________________

__________________________

__________________________

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

__________________________

ABA No.___________________

__________________________

Account No._______________

 

G-2

 


--------------------------------------------------------------------------------



 

 

Reference: ______________________

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

__________________________

__________________________

__________________________

ABA No.___________________

For Account of:___________

Reference: _____________________

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed and delivered by their respective duly authorized
officers, as of the date first above written.

___________________________

(“Assignor”)

By: _______________________

Title: _______________

___________________________

(“Assignee”)

By: ______________________

Title: ______________

 

G-3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H

FORM OF NOTICE

Reference is made to (i) the Debtor-in-Possession Loan and Security Agreement
dated February 14, 2006 (as at any time amended, the “Loan Agreement”) among
Integrated Electrical Services, Inc. and the other Borrowers party thereto, the
Guarantors party thereto, Bank of America, N.A., as collateral and
administrative agent for certain Lenders from time to time parties thereto, and
such Lenders, and (ii) the Assignment and Acceptance dated as of ____________,
20__ (the ”Assignment Agreement”) between __________________ (the “Assignor”)
and ____________________ (the “Assignee”). Except as otherwise defined herein,
capitalized terms used herein which are defined in the Loan Agreement are used
herein with the respective meanings specified therein.

The Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign
to Assignee pursuant to the Assignment Agreement a principal amount of (i)
$________ of the outstanding Revolver Loans and participations in LC
Outstandings held by Assignor, and (ii) $___________ of Assignor’s Commitment
(which amount includes the Assignor’s outstanding Revolver Loans being assigned
to Assignee pursuant to clause (i) above), together with an interest in the DIP
Loan Documents corresponding to the interest in the Loans and Commitment[s] so
assigned. Pursuant to the Assignment Agreement, Assignee has expressly assumed
all of Assignor’s obligations under the Loan Agreement to the extent of the
Assigned Interest (as defined in the Assignment Agreement).

For purposes of the Loan Agreement, Agent shall deem Assignor’s share of the
Commitment to be reduced by $_________ and Assignee’s share of the Commitment to
be increased by $_________.

The address of the Assignee to which notices, information and payments are to be
sent under the terms of the Loan Agreement is:

________________________

________________________

________________________

________________________

Assignee’s LIBOR Lending Office address is as follows:

________________________

________________________

________________________

________________________

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your receipt of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.



 

H-1

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned have caused the execution of this Notice, as
of _________________, 20__.

__________________________

(“Assignor”)

By:

 

Title:

__________________________

(“Assignee”)

By:

 

Title:

ACKNOWLEDGED AND AGREED TO

AS OF THE DATE SET FORTH ABOVE:

BORROWERS:*

__________________________

By:_______________________

Title:_________________

__________________________

By:_______________________

Title:_________________

__________________________

By:_______________________

Title:_________________

* No signature required by any Borrower when an Event of Default exists.

BANK OF AMERICA, N.A.,

as Agent

By:________________________

Title:__________________

 

H-2

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 7.1.1

 

 

BUSINESS LOCATIONS

1.

Credit Parties currently have the following business locations, and no others:

Chief Executive Office:

Other Locations:

2.

Credit Parties maintain their books and records relating to Accounts and General
Intangibles at:

3.

Credit Parties have had no office, place of business or agent for process
located in any county other than as set forth above, except:

4.

Each Subsidiary currently has the following business locations, and no others:

Chief Executive Office:

Other Locations:

5.

Each Subsidiary maintains its books and records relating to Accounts and General
Intangibles at:

6.

Each Subsidiary has had no office, place of business or agent for process
located in any county other than as set forth above, except:

7.

The following bailees, warehouseman, similar parties and consignees hold
inventory of a Borrower or one of its Subsidiaries:



 

1

 


--------------------------------------------------------------------------------



 

 

 

Name and Address of Party

Nature of Relationship

Amount of Inventory

Owner of Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 7.1.2

INSURANCE

 

Name of Carrier

Policy No.

Scope of Insurance

Amount of Insurance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 7.2.1

 

 

FORM OF WIP REPORT

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.1

JURISDICTIONS IN WHICH CREDIT PARTIES

AND EACH SUBSIDIARY

ARE AUTHORIZED TO DO BUSINESS

Name of Entity

Jurisdictions

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.4

CAPITAL STRUCTURE

1.

The classes and number of authorized shares of Credit Parties and each
Subsidiary and the record owner of such shares are as follows:

Credit Parties:

 

Class of Stock

Number of Shares

Issued and Outstanding

Record Owners

Number of Shares

Authorized but Unissued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subsidiaries:

 

Class of Stock

Number of Shares

Issued and Outstanding

Record Owners

Number of Shares

Authorized but Unissued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

The number, nature and holder of all other outstanding Securities of Credit
Parties and each of their Subsidiaries are as follows:

3.

The correct name and jurisdiction of incorporation of each of the Subsidiaries
of Credit Parties and the percentage of its issued and outstanding shares owned
by a Credit Party are as follows:

 

Name

Jurisdiction of Incorporation

Percentage of Shares

Owned by Credit Party

 

 

 

 

 

 

 

 

 

 

4.

The name of each of each Credit Party’s corporate or joint venture Affiliates
and the nature of the affiliation are as follows:

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.5

ORGANIZATIONAL NAMES

1.

Each Credit Party’s correct organizational name, as registered with the
Secretary of State of the State of its state of organization, is:

 

Credit Party

State

 

2.

In the conduct of its business, Credit Parties have used the following names:

3.

Each Subsidiaries’ correct corporate name, as registered with the Secretary of
State of the State of its incorporation, is:

4.

In the conduct of its business, each Subsidiary has used the following names:

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.12

 

SURETY OBLIGATIONS

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.13

TAX IDENTIFICATION NUMBERS OF CREDIT PARTIES AND SUBSIDIARIES

Credit Parties’ Tax ID Numbers are as follows:

Name of Credit Party

Tax ID Number

Name of Subsidiary

Tax ID Number

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.15

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

1.

Credit Parties’ and their Subsidiaries’ patents:

 

Patent

Owner

Status in

Patent Office

Federal Registration

Number  

Registration

Date    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Credit Parties’ and their Subsidiaries’ trademarks:

 

Trademark

Owner

Status in

Trademark Office

Federal Registration

Number  

Registration

Date    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Credit Parties’ and their Subsidiaries’ copyrights:

 

Copyrights

Owner

Status in

Copyright Office

Federal Registration

Number  

Registration

Date    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Credit Parties’ and their subsidiaries’ licenses (other than routine business
licenses, authorizing them to transact business in local jurisdictions):

 

Name of License

Nature of License

Licensor

Term of License

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.18

CONTRACTS RESTRICTING CREDIT PARTIES’ RIGHT TO INCUR DEBTS

Contracts that restrict the right of a Credit Party to incur Debt:

 

Title of Contract

Identity of Parties

Nature of Restriction

Term of Contract

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.19

LITIGATION

1.

Actions, suits, proceedings and investigations pending against Credit Parties or
any of their Subsidiaries:

 

Title of Action

Nature of Action

Complaining Parties

Jurisdiction or Tribunal

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

The only threatened actions, suits, proceedings or investigations of which any
Credit Party or any Subsidiary is aware are as follows:

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.21

CAPITALIZED AND OPERATING LEASES

Credit Parties and their Subsidiaries have the following capitalized leases:

 

Lessee

Lessor

Term of Lease

Property Covered

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Parties and their Subsidiaries have the following operating leases:

 

Lessee

Lessor

Term of Lease

Property Covered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.22

PENSION PLANS

Credit Parties and their Subsidiaries have the following Plans:

 

Party

Type of Plan

Credit Party

 

 

 

[Subsidiaries]

 

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.24

COLLECTIVE BARGAINING AGREEMENTS; LABOR CONTROVERSIES

1.

Credit Parties and their Subsidiaries are parties to the following collective
bargaining agreements:

 

Type of Agreement

Parties

Term of Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Material grievances, disputes of controversies with employees are as follows:

 

Parties Involved

Nature of Grievance, Dispute or Controversy

 

 

 

 

 

 

 

 

 

3.

Threatened strikes, work stoppages and asserted pending demands for collective
bargaining are as follows:

 

Parties Involved

Nature of Matter

 

 

 

 

 

 

 

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 8.1.27

 

 

SURETY CONTRACTS

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 9.2.3

 

 

EXISTING JPMORGAN LCs

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 9.2.5

PERMITTED LIENS

 

Secured Party

Nature of Lien

 

 

 

 

 

 

 

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 9.2.8

 

 

RESTRICTIONS ON UPSTREAM PAYMENTS

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

 

EXISTING BONDED CONTRACTS

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

 

 

BUDGET

 

 

1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE C

 

 

RESTRICTED SUBSIDIARIES

EMC Acquisition Corporation

Delaware

IES New Iberia, Inc.

Delaware

IES Albuquerque, Inc.

New Mexico

IES Austin Holding LP

Texas

IES Austin Holdings II LLC

Delaware

IES Austin Holdings LLC

Arizona

IES Austin Management LLC

Arizona

IES Austin, Inc.

Delaware

IES Charlotte, Inc.

Delaware

IES College Station Holdings II, LLC

Delaware

IES College Station Holdings LLC

Arizona

IES College Station Holdings LP

Texas

IES College Station Management LLC

Arizona

IES College Station, Inc.

Delaware

IES Decatur, Inc.

Delaware

IES East McKeesport, Inc.

Delaware

IES Meridian, Inc.

Delaware

IES Oklahoma City, Inc.

Delaware

IES Raleigh, Inc.

Delaware

IES Valdosta Inc

Georgia

IES Wilson, Inc.

Delaware

NBH Holding Co., Inc,

Delaware

 

 

1

 


--------------------------------------------------------------------------------



 

 

 

_________________________________________________________________

INTEGRATED ELECTRICAL SERVICES, INC., AND THE

SUBSIDIARIES OF INTEGRATED ELECTRICAL SERVICES, INC.

SIGNATORY HERETO AS BORROWERS, as DEBTORS and DEBTORS-IN-POSSESSION

as Borrowers

_________________________________________________________________

THE SUBSIDIARIES OF INTEGRATED ELECTRICAL SERVICES, INC.

SIGNATORY HERETO AS GUARANTORS, as DEBTORS and DEBTORS-IN-POSSESSION

as Guarantors

_________________________________________________________________

DEBTOR-IN-POSSESSION

LOAN AND SECURITY AGREEMENT

Dated: February 14, 2006

$80,000,000.00

_________________________________________________________________

THE FINANCIAL INSTITUTIONS

PARTY HERETO FROM TIME TO TIME, as Lenders

and

BANK OF AMERICA, N.A., as Agent

______________________________________________________________

 


--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Page

SECTION 1.

CREDIT FACILITIES

2

 

 

1.1.

Commitment.

2

 

 

1.2.

Letter of Credit Facility.

3

 

 

1.3.

Bank Products.

8

 

 

1.4.

Administrative Priority

8

 

SECTION 2.

INTEREST, FEES AND CHARGES

8

 

 

2.1.

Interest.

8

 

 

2.2.

Fees.

10

 

 

2.3.

Computation of Interest and Fees.

12

 

 

2.4.

Reimbursement of Obligations.

12

 

 

2.5.

Bank Charges.

13

 

 

2.6.

Illegality.

13

 

 

2.7.

Increased Costs.

13

 

 

2.8.

Capital Adequacy.

15

 

 

2.9.

Funding Losses.

15

 

 

2.10.

Maximum Interest.

16

 

 

2.11.

Affected Lenders.

17

 

SECTION 3.

LOAN ADMINISTRATION

17

 

 

3.1.

Manner of Borrowing and Funding Revolver Loans.

17

 

 

3.2.

Defaulting Lender.

21

 

 

3.3.

Special Provisions Governing LIBOR Loans.

21

 

 

3.4.

Borrowers’ Representative.

22

 

 

3.5.

All Loans to Constitute One Obligation.

22

 

SECTION 4.

PAYMENTS

22

 

 

4.1.

General Repayment Provisions.

22

 

 

4.2.

Repayment of Revolver Loans.

23

 

 

4.3.

Intentionally Omitted.

24

 

 

4.4.

Payment of Other Obligations.

24

 

 

4.5.

Marshaling; Payments Set Aside.

24

 

 

4.6.

Agent’s Allocation of Payments and Collections.

24

 

 

4.7.

Application of Payments and Collections.

25

 

 

4.8.

Loan Accounts; the Register; Account Stated.

25

 

 

4.9.

Gross Up for Taxes

26

 

 

4.10.

Withholding Tax Exemption.

26

 

 

4.11.

Nature and Extent of Each Borrower’s Liability.

26

 

SECTION 5.

ORIGINAL TERM AND TERMINATION OF COMMITMENTS

28

 

 

5.1.

Original Term of Commitments.

28

 

 

5.2.

Termination.

28

 

 

 

i

 


--------------------------------------------------------------------------------



 

 

SECTION 6.

COLLATERAL SECURITY

29

 

6.1.

Grant of Security Interest.

29

 

6.2.

Lien on Deposit Accounts.

30

 

6.3.

Lien on Real Estate.

30

 

6.4.

Other Collateral.

30

 

6.5.

Lien Perfection; Further Assurances.

30

 

6.6.

Liens Under DIP Orders.

31

 

6.7.

Priority of Liens; Further Assistance.

31

SECTION 7.

COLLATERAL ADMINISTRATION

32

 

7.1.

General Provisions.

32

 

7.2.

Administration of Accounts.

33

 

7.3.

Administration of Inventory.

34

 

7.4.

Administration of Equipment.

35

 

7.5.

Borrowing Base Certificates.

36

SECTION 8.

REPRESENTATIONS AND WARRANTIES

36

 

8.1.

General Representations and Warranties.

36

 

8.2.

Reaffirmation of Representations and Warranties.

41

 

8.3.

Survival of Representations and Warranties.

41

SECTION 9.

COVENANTS AND CONTINUING AGREEMENTS

41

 

9.1.

Affirmative Covenants.

41

 

9.2.

Negative Covenants.

46

 

9.3.

Financial Covenants.

51

 

9.4.

[Reserved].

53

 

9.5.

Additional Cash Collateral

53

SECTION 10.

CONDITIONS PRECEDENT

53

 

10.1.

Conditions Precedent to Initial Credit Extensions.

53

 

10.2.

Conditions Precedent to All Credit Extensions.

55

 

10.3.

Inapplicability of Conditions.

56

 

10.4.

Limited Waiver of Conditions Precedent.

56

SECTION 11.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

56

 

11.1.

Events of Default.

56

 

11.2.

Acceleration of the Obligations; Termination of Commitments.

59

 

11.3.

Other Remedies.

60

 

11.4.

Setoff.

61

 

11.5.

Remedies Cumulative; No Waiver.

62

SECTION 12.

AGENT

62

 

12.1.

Appointment, Authority and Duties of Agent.

62

 

12.2.

Agreements Regarding Collateral.

64

 

12.3.

Reliance By Agent.

64

 

 

ii

 


--------------------------------------------------------------------------------



 

 

 

12.4.

Action Upon Default.

64

 

12.5.

Ratable Sharing.

65

 

12.6.

Indemnification of Agent.

65

 

12.7.

Limitation on Responsibilities of Agent.

66

 

12.8.

Successor Agent and Co-Agents.

67

 

12.9.

Consents, Amendments and Waivers; Out-of-Formula Loans.

68

 

12.10.

Due Diligence and Non-Reliance.

69

 

12.11.

Representations and Warranties of Lenders.

70

 

12.12.

The Required Lenders.

70

 

12.13.

Several Obligations.

70

 

12.14.

Agent in its Individual Capacity.

70

 

12.15.

Third Party Beneficiaries.

70

 

12.16.

Notice of Transfer.

70

 

12.17.

Replacement of Certain Lenders.

71

 

12.18.

Remittance of Payments and Collections.

71

SECTION 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

72

 

13.1.

Successors and Assigns.

72

 

13.2.

Participations.

72

 

13.3.

Assignments.

73

SECTION 14.

MISCELLANEOUS

74

 

14.1.

Power of Attorney.

74

 

14.2.

General Indemnity.

75

 

14.3.

Survival of All Indemnities.

75

 

14.4.

Modification of Agreement.

75

 

14.5.

Severability.

75

 

14.6.

Cumulative Effect; Conflict of Terms.

75

 

14.7.

Execution in Counterparts.

76

 

14.8.

Consent.

76

 

14.9.

Notices.

76

 

14.10.

Performance of Credit Parties’ Obligations.

76

 

14.11.

Credit Inquiries.

77

 

14.12.

Time of Essence.

77

 

14.13.

Indulgences Not Waivers.

77

 

14.14.

Entire Agreement; Appendix A, Exhibits and Schedules.

77

 

14.15.

Interpretation.

77

 

14.16.

Obligations of Lenders Several.

77

 

14.17.

Confidentiality.

77

 

14.18.

Governing Law; Consent to Forum.

78

 

14.19.

Waivers by Credit Parties.

78

 

14.20.

No Further Agreements

79

 

14.21.

Senior Indebtedness

79

 

14.22.

DIP Orders Control

79

 

14.23.

Submission of DIP Orders

79

SECTION 15.

Guaranty

79

 

15.1.

Guaranty.

79

 

15.2.

Guaranty of Payment.

79

 

 

iii

 


--------------------------------------------------------------------------------



 

 

15.3.

No Discharge or Diminishment of Guaranty.

79

15.4.

Defenses Waived.

81

15.5.

Rights of Subrogation.

81

15.6.

Reinstatement; Stay of Acceleration.

81

15.7.

Information.

81

15.8.

Termination.

81

15.9.

Taxes.

82

15.10.

Severability.

82

15.11.

Contribution.

82

15.12.

Liability Cumulative.

83

15.13.

Bermuda Insurance Act

83

 

 

iv

 


--------------------------------------------------------------------------------



 

 

LIST OF ANNEXES, EXHIBITS AND SCHEDULES

Annex I

Subsidiaries of Integrated Electrical Services, Inc. which are Borrowers

 

Annex II

Subsidiaries of Integrated Electrical Services, Inc. which are Guarantors

Exhibit A

[Reserved]

 

Exhibit B

Form of Borrowing Base Certificate

 

Exhibit C

Form of Notice of Conversion/Continuation

 

Exhibit D

Form of Notice of Borrowing

 

Exhibit E

Form of Compliance Certificate

 

Exhibit F

[Reserved]

 

Exhibit G

Form of Assignment and Acceptance

 

Exhibit H

Form of Notice

 

 

Schedule 7.1.1

Credit Parties’ Business Locations

 

Schedule 7.1.2

Credit Parties’ Insurance

 

Schedule 7.2.1

Form of WIP Report

 

Schedule 8.1.1

Jurisdictions in which Credit Parties and each Subsidiary is Authorized to do

Business

Schedule 8.1.4

Organizational Structure of Credit Parties

 

Schedule 8.1.5

Organizational Names

 

Schedule 8.1.12

Surety Obligations

 

Schedule 8.1.13

Tax Identification Numbers of Credit Parties and Subsidiaries

 

Schedule 8.1.15

Patents, Trademarks, Copyrights and Licenses

 

Schedule 8.1.18

Contracts Restricting Credit Parties’ Right to Incur Debts; Surety Obligations

Schedule 8.1.19

Litigation

 

Schedule 8.1.21

Capitalized and Operating Leases

 

Schedule 8.1.22

Pension Plans

 

Schedule 8.1.24

Labor Contracts

 

Schedule 8.1.27

Surety Contracts

 

Schedule 8.1.28

Existing Cash Collateral and LCs for Surety Bonds

 

Schedule 8.1.30

Deposit Accounts

 

Schedule 9.2.5

Permitted Liens

 

Schedule 9.2.8

Restrictions on Upstream Payment

 

Schedule 9.2.13

Restricted Investments

 

Schedule A

Existing Bonded Contracts

 

Schedule B

Budget

 

Schedule C

Restricted Subsidiaries

 

 

 

 

 

 